Exhibit 10.36
OFFICE LEASE
between
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY (Landlord)
and
DENDREON CORPORATION (Tenant)
1301 Second Avenue
Seattle, Washington
IRE 334246
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE   PAGE  
 
       
ARTICLE 1. BASIC LEASE INFORMATION
    1  
1.1 Basic Lease Information
    1  
1.2 Exhibits
    3  
 
       
ARTICLE 2. AGREEMENT
    3  
 
       
ARTICLE 3. DELIVERY OF PREMISES
    3  
3.1 Delivery of Possession
    3  
3.2 Early Entry
    4  
 
       
ARTICLE 4. MONTHLY BASE RENT
    4  
4.1 Monthly Base Rent
    4  
 
       
ARTICLE 5. OPERATING EXPENSES
    5  
5.1 Operating Expenses
    5  
5.2 Estimated Payments for Operating Expenses
    6  
5.3 Annual Settlement of Operating Expenses
    6  
5.4 Final Proration of Operating Expenses
    7  
5.5 Occupancy Variance
    7  
5.6 Real Estate Taxes
    7  
5.7 Estimated Payments of Real Estate Taxes
    7  
5.8 Final Proration of Real Estate Taxes
    8  
5.9 Other Taxes
    8  
5.10 Additional Rent
    8  
 
       
ARTICLE 6. INSURANCE
    8  
6.1 Landlord’s Insurance
    8  
6.2 Tenant’s Insurance
    9  
6.3 Forms of Policies
    9  
6.4 Waiver of Subrogation
    9  
6.5 Adequacy of Coverage
    9  
6.6 Certain Insurance Risks
    9  
 
       
ARTICLE 7. USE
    10  
 
       
ARTICLE 8. COMPLIANCE WITH LAWS AND THE DECLARATION
    10  
 
       
ARTICLE 9. HAZARDOUS SUBSTANCES
    10  
 
       
ARTICLE 10. ASSIGNMENT AND SUBLETTING
    11  
10.1 General
    11  
10.2 Intentionally Deleted
    12  
10.3 Submission of Information
    12  
10.4 Payments to Landlord
    12  
10.5 Prohibited Transfers
    12  
10.6 Permitted Transfer
    13  
10.7 Condition
    13  
10.8 Remedies
    13  
10.9 Effect on Options
    13  
 
       
ARTICLE 11. RULES AND REGULATIONS
    13  
 
       
ARTICLE 12. COMMON AREAS
    13  
 
       
ARTICLE 13. LANDLORD’S SERVICES
    14  
13.1 Landlord’s Repair and Maintenance
    14  
13.2 Landlord’s Other Services
    14  
13.3 Tenant’s Costs
    14  
13.4 Limitation on Liability
    15  

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



          ARTICLE   PAGE  
 
       
ARTICLE 14. TENANT’S CARE OF THE PREMISES
    15  
 
       
ARTICLE 15. ALTERATIONS
    16  
15.1 General
    16  
15.2 Free-Standing Partitions
    16  
15.3 Removal
    16  
15.4 ADA Compliance
    16  
15.5 Telecommunication Lines
    17  
 
       
ARTICLE 16. MECHANICS’ LIENS
    17  
 
       
ARTICLE 17. END OF TERM
    17  
 
       
ARTICLE 18. EMINENT DOMAIN
    18  
 
       
ARTICLE 19. DAMAGE AND DESTRUCTION
    18  
 
       
ARTICLE 20. SUBORDINATION
    19  
 
       
ARTICLE 21. RIGHTS RESERVED BY LANDLORD
    19  
21.1 Access
    19  
21.2 General Matters
    20  
21.3 Changes to the Project
    20  
 
       
ARTICLE 22. INDEMNIFICATION, WAIVER AND RELEASE
    21  
22.1 Tenant’s Indemnification
    21  
22.2 Waiver and Release
    21  
22.3 Landlord’s Indemnification
    21  
 
       
ARTICLE 23. QUIET ENJOYMENT
    22  
 
       
ARTICLE 24. EFFECT OF SALE
    22  
 
       
ARTICLE 25. DEFAULT
    22  
25.1 Events of Default by Tenant
    22  
25.2 Landlord’s Remedies
    23  
25.3 Damages; No Termination
    24  
25.4 Damages upon Termination
    24  
25.5 Cumulative Remedies
    24  
25.6 Waiver of Redemption/Mitigation
    25  
 
       
ARTICLE 26. LANDLORD’S LIEN
    25  
 
       
ARTICLE 27. PARKING
    25  
 
       
ARTICLE 28. CERTAIN TENANT’S REMEDIES
    25  
 
       
ARTICLE 29. SIGNS
    25  
 
       
ARTICLE 30. LETTER OF CREDIT
    26  
 
       
ARTICLE 31 RIGHT OF FIRST REFUSAL
    26  
31.1 Notice to Tenant
    26  
31.2 ROFR Election
    26  
31.3 Addition to Premises
    26  
 
       
ARTICLE 32 OPTION TO RENEW THE TERM
    26  
 
       
ARTICLE 33. MISCELLANEOUS
    27  
33.1 No Offer
    27  
33.2 Joint and Several Liability
    27  
33.3 No Construction Against Drafting Party
    27  
33.4 Time of the Essence
    27  
33.5 No Recordation
    27  
33.6 No Waiver
    28  
33.7 Limitation on Recourse
    28  
33.8 Estoppel Certificates
    28  
33.9 WAIVER OF JURY TRIAL
    28  

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



          ARTICLE   PAGE  
 
       
33.10 No Merger
    28  
33.11 Holding Over
    28  
33.12 Notices
    29  
33.13 Mortgagee Protection
    29  
33.14 Severability
    29  
33.15 Written Amendment Required
    29  
33.16 Captions
    29  
33.17 Authority
    29  
33.18 Brokers
    29  
33.19 Governing Law
    30  
33.20 No Easements for Air or Light
    30  
33.21 Tax Credits
    30  
33.22 Financial Reports
    30  
33.23 Landlord’s Fees
    30  
33.24 Non-waiver
    30  
33.25 Intentionally Deleted
    30  
33.26 No Right to Terminate; Constructive Eviction
    30  
33.27 No Liability for Crimes
    30  
33.38 Binding Effect
    31  
33.29 Confidentiality
    31  
33.30 Force Majeure
    31  
33.31 Interest
    31  
33.32 Entire Agreement
    31  
33.33 Business Restriction Representation and Warranty
    31  
33.34 Lender’s Request for Landlord’s Consent
    32  
33.35 Intentionally Deleted
    32  
33.36 Green Provision
    32  
33.37 Attorneys’ Fees and Expenses
    32  
33.38 Transportation Management Plan
    33  
33.39 Furniture
    33  
33.40 Storage
    33  
 
       
Exhibits
       
Exhibit A Legal Description of the Land
       
Exhibit B Layout of the Premises
       
Exhibit C Work Letter
       
Exhibit D Commencement Date Certificate
       
Exhibit E Rules and Regulations
       
Exhibit F Intentionally Omitted
       
Exhibit G Tenant Estoppel Certificate
       
Exhibit H Landlord’s Subordination and Consent Agreement
       
Exhibit I Green Addendum
       
Exhibit J Subordination, Non-Disturbance and Attornment Agreement
       
Exhibit K Letter of Credit
       
Exhibit L List of Furniture
       

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



IRE 334246
OFFICE LEASE
     THIS OFFICE LEASE (“Lease”) is entered into by and between Landlord and
Tenant on the date set forth in the following Basic Lease Information. Landlord
and Tenant hereby agree as follows:
ARTICLE 1. BASIC LEASE INFORMATION.
     1.1 Basic Lease Information. In addition to the terms that are defined
elsewhere in this Lease, the following terms shall have the meaning set forth
below:

  (a)   Lease Date: February 25, 2011     (b)   Landlord: The Northwestern
Mutual Life Insurance Company         Type of legal entity and state of
formation: a Wisconsin corporation     (c)   Landlord’s Address for receipt of
notice:
The Northwestern Mutual Life Insurance Company
c/o Northwestern Investment Management Company
500 108th Avenue N.E., Suite 2020
Bellevue, WA 98004
Attn: Regional Manager
Fax: 425-451-1179

with a copy to:

Northwestern Investment Management Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attn: Managing Director-Asset Management
Fax: 414-665-2431     (d)   Tenant: Dendreon Corporation
Type of legal entity and state of formation: a Delaware corporation     (e)  
Tenant’s Address for receipt of notice:
Prior to the Commencement Date:
Dendreon Corporation
3005 First Avenue
Seattle, WA 98121
Attn: General Counsel
Fax: (206) 219-7211

After the Commencement Date:
Dendreon Corporation
1301 Second Avenue, 32nd Floor
Seattle, WA 98101-3802
Attn: General Counsel
Fax: (206) 219-7211         with a copy to:  Alston, Courtnage & Bassetti LLP
1000 Second Avenue, Suite 3900
Seattle, WA 98104-1045
Attn: Thomas A. Barkewitz
Fax: (206) 623-1752         It is specifically understood and agreed that all
service of process may be served upon the registered agent maintained by Tenant
in the State of Washington pursuant to Washington law, and if no such registered
agent is required or maintained, service of process may be made upon Tenant at
the Premises in accordance with Washington law.

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



  (f)   Land: The parcel of land located at the Building Address upon which the
Building is situated. The land is legally described on Exhibit A.     (g)  
Project: Two (2) commercial condominium units known as the Office Unit and the
Garage Unit, which are part of the commercial condominium created and governed
by the terms of that certain Condominium Declaration for Washington Mutual —
Seattle Art Museum Project recorded in the real property records of King County,
Washington under Recorder’s No. 20060329000201 (the “Declaration”). The Project
is part of the building located at 1301 Second Avenue, Seattle, King County,
Washington (the “Building”) which is situated on the Land.     (h)   Building:
As defined above.     (i)   Building Address: 1301 Second Avenue, Seattle,
Washington     (j)   Premises: Floors 32 through 39 of the Building, as further
shown on Exhibit B to this Lease.     (k)   Rentable Area of the Premises:
179,656 rentable square feet, which Landlord and Tenant hereby conclusively
agree shall be the Rentable Area of the Premises for all purposes of this Lease.
    (l)   Term: Approximately sixty seven (67) months, beginning on the
Commencement Date and ending on the Expiration Date, as the same may be extended
pursuant to Article 32 of this Lease.     (m)   Commencement Date: The later of
(a) May 1, 2011, or (b) Substantial Completion of the TI Work; provided, no
later than August 1, 2011.     (n)   Expiration Date: December 31, 2016, as the
same may be extended pursuant to Article 32 of this Lease.     (o)   Letter of
Credit: See Article 30 of this Lease.     (p)   Monthly Base Rent: [***]     (q)
  Additional Rent: Any amounts that this Lease requires Tenant to pay in
addition to Monthly Base Rent.     (r)   Rent: Collectively, the Monthly Base
Rent and Additional Rent     (s)   Tenant’s Proportionate Share: [***]     (t)  
Parking Spaces: 110 unreserved parking stalls, plus 9 current parking stalls
that will be restriped to make 7 reserved parking stalls (Tenant will pay the
reserved parking charge for 9 stalls for the 7 reserved stalls). Landlord shall
ensure that one reserved parking stall shall readily accommodate a large Dodge
pickup truck or van.     (u)   Parking Charge: current market rates (reserved
stall charged at [***] of the current market rates for unreserved stalls),
subject to the Rules and Regulations. The parking charge for the first three
(3) months after the Commencement Date is [***] per unreserved parking stall per
month, which includes all taxes and fees. The current parking charge for 2011 is
[***] per unreserved parking stall per month, which includes all taxes and fees.
    (v)   Landlord’s Broker: CB Richard Ellis     (w)   Tenant’s Broker: Jones
Lang LaSalle     (x)   Use: The permitted use of the Premises is general office
purposes.

If any other provision of this Lease conflicts with that which is set forth in
this Article 1.1, such other provision will prevail.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



     1.2 Exhibits. The following exhibits are attached to this Lease and are
made part hereof:
Exhibit A Legal Description of the Land
Exhibit B Layout of the Premises
Exhibit C Work Letter
Exhibit D Commencement Date Certificate
Exhibit E Rules and Regulations
Exhibit F Intentionally Omitted
Exhibit G Tenant Estoppel Certificate
Exhibit H Landlord’s Subordination and Consent Agreement
Exhibit I Green Addendum
Exhibit J Subordination, Non-Disturbance and Attornment Agreement
Exhibit K Letter of Credit
Exhibit L List of Furniture
ARTICLE 2. AGREEMENT.
     Landlord is the owner of the Project which is part of the Building.
Landlord shall fully perform its obligations and enforce its rights under the
Declaration for the benefit of Tenant hereunder. If any obligation of Landlord
under this Lease is the obligation of the owners association formed under the
Declaration (the “Association”), Landlord shall cause the Association to perform
such obligation, including without limitation by voting in a manner consistent
with the performance of such obligation by the Association, but in no event
shall Landlord be required to vote or exercise its rights under the Declaration
in a commercially unreasonable manner.
     Landlord leases the Premises to Tenant, and Tenant leases the Premises from
Landlord, pursuant to the terms and conditions of this Lease. The duration of
this Lease shall be the Term, as the same may be extended pursuant to Article 32
hereof. The Term shall commence on the Commencement Date and shall expire on the
Expiration Date, except as may be otherwise set forth in this Lease.
     Landlord grants to Tenant the rights under this Lease to use, in common
with Landlord and other tenants and occupants of the Building and their
respective employees and invitees and all others to whom Landlord has or may
hereafter grant rights to use the same, the Common Areas (as defined in
Article 12 below), including the public walkways and public passageways of the
Project, the Building lobby (but not for advertising or promotional purposes),
entrances, stairs and elevators and, if the Premises include less than an entire
floor of the Building, the common lobbies, hallways and toilets and other common
facilities of such floor. No easement, license or other right to light, air or
view is created by this Lease.
ARTICLE 3. DELIVERY OF PREMISES.
     3.1 Delivery of Possession. Landlord shall construct or install in the
Premises all improvements to be constructed or installed by Landlord according
to the Work Letter attached to this Lease as Exhibit C (such improvements
described herein and in the Work Letter as the “Landlord’s Work”). Tenant shall
construct or install in the Premises all improvements to be constructed or
installed by Tenant according to the Work Letter attached to this Lease as
Exhibit C (such improvements described herein and in the Work Letter as the “TI
Work”). If Landlord’s delay in substantial completion of the Landlord’s Work is
caused in whole or part by a Tenant Delay (as defined in the Work Letter), this
Lease and Tenant’s obligations hereunder, including, but not limited to,
Tenant’s obligation to pay Monthly Base Rent, shall be deemed to have become
effective as of the date the Commencement Date would have occurred but for the
Tenant Delay. The Landlord’s Work shall be deemed substantially complete when
the Landlord’s Work is completed except for Punch List items, as such term is
defined in the Work Letter. It is acknowledged that the Commencement Date
specified in Article 1.1(m) is an estimated date. The Commencement Date shall be
adjusted to be the first to occur of the following: (i) August 1, 2011; or
(ii) the date on which Tenant takes possession or commences beneficial occupancy
of any portion of the Premises for purposes other than the construction and
installation of the TI Work and fixtures, furniture, equipment and telephone
systems. Tenant shall execute the Commencement Date Certificate attached to this
Lease as Exhibit D within fifteen (15) days of Landlord’s request.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



     Tenant acknowledges that neither Landlord nor its agents or employees have
made any representations or warranties as to the suitability or fitness of the
Premises for the conduct of Tenant’s business or for any other purpose, nor has
Landlord or its agents or employees agreed to undertake any alterations or
construct any TI Work to the Premises except as expressly provided in this Lease
and the Work Letter.
     3.2 Early Entry. Tenant shall have the right to enter the Premises upon
mutual execution of this Lease and prior to the completion of the Landlord’s
Work for the purpose of constructing and installing the TI Work and installing
fixtures, furniture, equipment and telephone systems and for any other purpose
permitted by Landlord. Such entry prior to the Commencement Date shall be at
Tenant’s sole risk and subject to all the terms and provisions of this Lease,
including the terms and provisions of Article 6.2 and Article 15, below, as
though the Commencement Date had occurred, except for the payment of Rent. All
rights of Tenant under this Article 3.2 shall be subject to the requirements of
all applicable building codes, zoning requirements, and federal, state, and
local, rules and regulations (“Laws”). Landlord has the right to impose
additional conditions on Tenant’s early entry that Landlord, in its reasonable
discretion, deems appropriate, including without limitation, an indemnification
of Landlord and proof of insurance, and Landlord shall further have the right to
require that Tenant execute an early entry agreement containing such conditions
prior to Tenant’s early entry.
ARTICLE 4. MONTHLY BASE RENT.
     4.1 Monthly Base Rent. Throughout the Term, as the same may be extended
pursuant to Article 32 hereof, Tenant shall pay Monthly Base Rent to Landlord in
the amount and for the time periods described as follows:

                  Period   Annual Base Rent   Monthly Base Rent
Months 1 to 2
    [***]       [***]  
Months 3 to 12
    [***]       [***]  
Months 13 to 24
    [***]       [***]  
Months 25 to 36
    [***]       [***]  
Months 37 to 48
    [***]       [***]  
Months 48 to 60
    [***]       [***]  
Months 61 to December 31, 2016
    [***]       [***]  

Monthly Base Rent shall be paid in advance on or before the first day of each
calendar month of the Term, and shall be accompanied by any applicable rent,
sales, use or other tax which is based on the amount and/or payment of Rent
payable pursuant to this Lease. If the Term commences on a day other than the
first day of a calendar month or ends on a day other than the last day of a
calendar month, then Monthly Base Rent for such calendar month will be
appropriately prorated based on the actual number of calendar days in such
calendar month. If the Term commences on a day other than the first day of a
calendar month, then the prorated Monthly Base Rent for such month will be paid
on or before the first day of the Term. Monthly Base Rent shall be paid to
Landlord, without written notice or demand and without deduction or offset, as
an independent covenant of Tenant, in lawful money of the United States of
America at Landlord’s address set forth in Article 1.1 herein or to such other
address as Landlord may from time to time designate in writing.
     All Rent shall be payable by Tenant to Landlord at the office of Landlord
or at such other place as Landlord may designate from time to time, in lawful
money of the United States of America, without offset, abatement, counterclaim
or deduction, except as specifically set forth herein. All Rent shall be paid by
either good and sufficient check or a wire transfer of immediately available
funds to Landlord’s account, which account information will be given to Tenant
prior to any requirement for a wire transfer. At Landlord’s further option, all
Rent shall be paid directly to Landlord by electronic transfer of funds using
the Automated Clearing House System.
     If Tenant fails to pay any Rent within three (3) days of when due, the
unpaid amounts will be subject to a late payment charge equal to the greater of
(i) [***] or (ii) [***]. This late payment charge is intended to compensate
Landlord for its additional administrative costs resulting from Tenant’s
failure, and has been agreed upon by Landlord and Tenant as a reasonable
estimate of the additional administrative costs that will be incurred by
Landlord as a result of Tenant’s failure. The actual cost in each instance is
extremely difficult, if not impossible, to determine. This late payment charge
will be paid to Landlord together with such unpaid amounts and interest pursuant
to Article 31.32, below. The payment of this late payment charge will not
constitute a waiver by
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



Landlord of any Event of Default by Tenant under this Lease. Any payments of any
kind returned for insufficient funds will be subject to an additional charge of
Sixty Dollars ($60.00).
ARTICLE 5. OPERATING EXPENSES.
     5.1 Operating Expenses.
     (a) In addition to Monthly Base Rent, beginning sixty days after the
Commencement Date; but no later than October 1, 2011, Tenant shall pay Tenant’s
Proportionate Share of the Operating Expenses of the Project. If Operating
Expenses are calculated for a partial calendar year, an appropriate proration
shall be made. Notwithstanding the foregoing, subsequent to calendar year 2011,
Operating Expenses controllable by Landlord (i.e., Operating Expenses other than
the cost of electricity, water, waste disposal, and other utilities costs and
the costs of insurance obtained with respect to the Project) shall not increase
during the original Term on an annual basis by more than [***] on a compounding
(i.e., the [***] cap is applied to the most recent calendar year controllable
Operating Expenses) and cumulative (i.e., if controllable Operating Expenses
increase less than [***] from one calendar year [for purposes of this
Article 5.1(a) herein called “Calendar Year One"] to the next [for purposes of
this Article 5.1(a) herein called “Calendar Year Two"], then controllable
Operating Expenses for the third calendar year [for purposes of this Article
5.1(a) herein called “Calendar Year Three"] may increase by [***], plus the
difference between (1) [***] and (2) [***]) basis. Landlord represents to Tenant
that the Operating Expenses and Real Estate Taxes for calendar year 2011 are
budgeted to be [***].
     (b) As used in this Lease, the term “Operating Expenses” means:
          (1) All costs, except for Real Estate Taxes (defined in Article 5.6,
below), of management, operation, and maintenance of the Project, including,
without limitation, wages, salaries and compensation of employees; costs of
consulting, accounting, legal, janitorial, maintenance, guard, and other
services; management fees and costs (charged by Landlord, any affiliate of
Landlord, or any other entity managing the Project and determined at a rate
consistent with prevailing market rates for comparable services and projects);
that part of office rent or rental value of space in the Project used or
furnished by Landlord to enhance, manage, operate, and maintain the Project;
electricity, water, waste disposal, and other utilities costs; materials and
supplies costs; costs for the purchase, installation and maintenance of artwork
in the Common Areas; costs of maintenance and repairs; costs of capital
replacements (as opposed to capital improvements); costs of insurance obtained
with respect to the Project; subject to Article 5.1(c), below, depreciation on
personal property and equipment; and any other costs, charges, and expenses that
under generally accepted accounting principles would be regarded as management,
maintenance, and/or operating expenses; and
          (2) The cost of capital improvement(s) (including the cost of rental
of equipment in lieu of a purchase), amortized on a straight-line basis over the
reasonable useful life thereof, as determined by Landlord, which capital
improvement is made (i) for the purpose of reducing Operating Expenses, (ii) for
the purpose of complying with Laws that become applicable to the Premises or the
Project, or any part thereof, after the Lease Date, or (iii) for the general
benefit or convenience of all tenants of the Project.
     (c) The Operating Expenses will not include:

  (1)   depreciation on the Project (other than depreciation on personal
property, equipment, window coverings on exterior windows provided by Landlord
and carpeting in public corridors and Common Areas);     (2)   advertising
costs, finders’ fees and real estate brokers’ commissions;     (3)   ground
lease or mortgage payments;     (4)   capital items other than those referred to
in Article 5.1(b)(2) above;     (5)   costs of replacements to personal property
and equipment for which depreciation costs are included as an Operating Expense;
    (6)   the cost of repairs due to casualty or condemnation that are
reimbursed by third parties;     (7)   any cost due to Landlord’s breach of this
Lease;     (8)   structural repairs to the Project, other than those
necessitated by Tenant’s negligence or willful misconduct;     (9)   Expenses
which are separately metered or calculated for the Premises or other leased area
of the Project, which expenses will be billed separately to Tenant or a tenant
of such other leased area, as applicable;

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



  (10)   Costs, fines or penalties incurred due to violation of any applicable
law by (i) Landlord or (ii) another tenant of the Project if such tenant’s lease
permits Landlord to recover such costs, fines or penalties from such tenant;    
(11)   Expenses incurred by Landlord in connection with leases of space within
the Project other than the Premises or the improvement or renovation of such
spaces, including leasing commissions, attorneys’ fees arising from lease
disputes and other specific costs with respect to such other leases;     (12)  
Repairs or replacements to the extent that the cost of the same is recovered by
Landlord pursuant to construction warranties;     (13)   Interest on debt or
retirement of debt;     (14)   Legal fees and disbursements relating to legal
matters other than such fees and costs directly relating to Operating Expenses
in connection with the Project;     (15)   Landlord’s general overhead and any
other expense not directly related to the Project or the Premises; and     (16)
  Stock options, bonuses and similar payments made to employees of Landlord.

     (d) Tenant acknowledges that Landlord has not made any representation or
given Tenant any assurances with respect to the Operating Expenses, except as
set forth above.
     5.2 Estimated Payments for Operating Expenses. During each calendar year or
partial calendar year in the Term beginning sixty (60) days after the
Commencement Date; but no later than October 1, 2011, in addition to Monthly
Base Rent, Tenant shall pay to Landlord on the first day of each month an amount
equal to [***], defined below, for such calendar year. Estimated Operating
Expenses for any calendar year means Landlord’s reasonable estimate of Operating
Expenses for such calendar year and will be subject to revision according to the
further provisions of this Article 5.2 and Article 5.3, below. During any
partial calendar year during the Term, Estimated Operating Expenses will be
estimated on a full-year basis. During each December during the Term, or as soon
after each December as practicable, Landlord will give Tenant written notice of
the Estimated Operating Expenses for the ensuing calendar year. On or before the
first day of each month during the ensuing calendar year (or each month of the
Term, if a partial calendar year), Tenant shall pay to Landlord [***] for such
calendar year; however, if such written notice is not given in December, Tenant
shall continue to make monthly payments on the basis of the prior year’s
Estimated Operating Expenses until the month after such written notice is given,
at which time Tenant shall commence making monthly payments based upon the
revised Estimated Operating Expenses. In the month Tenant first makes a payment
based upon the revised Estimated Operating Expenses, Tenant shall pay to
Landlord for each month which has elapsed since December the difference between
the amount payable based upon the revised Estimated Operating Expenses and the
amount payable based upon the prior year’s Estimated Operating Expenses. If at
any time or times it reasonably appears to Landlord that the actual Operating
Expenses for any calendar year will vary from the Estimated Operating Expenses
for such calendar year, Landlord may, by written notice to Tenant, no more than
once during any calendar year, revise the Estimated Operating Expenses for such
calendar year, and subsequent payments by Tenant in such calendar year will be
based upon such revised Estimated Operating Expenses.
     5.3 Annual Settlement of Operating Expenses. Within one hundred twenty
(120) days after the end of each calendar year during the Term or as soon after
such one hundred twenty (120) day period as practicable, Landlord shall deliver
to Tenant a statement of amounts payable under Article 5.1, above, for such
calendar year prepared and certified by Landlord or its agents. Such certified
statement shall be final and binding upon Tenant unless Tenant objects to it in
writing to Landlord within one hundred twenty (120) days after it is given to
Tenant. If such statement shows an amount owing by Tenant that is less than the
estimated payments previously made by Tenant for such calendar year, the excess
shall be held by Landlord and credited against the next payment of Rent;
however, if the Term has ended and there is no Event of Default at the end,
Landlord shall refund the excess to Tenant. If such statement shows an amount
owing by Tenant that is more than the estimated payments previously made by
Tenant for such calendar year, Tenant shall pay the deficiency to Landlord
within thirty (30) days after the delivery of such statement. Provided no Event
of Default exists under this Lease, Tenant shall have one hundred eighty (180)
days after receipt of the statement to have an independent certified public
accountant acceptable to Landlord in all respects which is not working for
Tenant on a contingency fee basis, complete an audit of Landlord’s books and
records on Operating Expenses, during normal business hours upon reasonable
advance written notice at Landlord’s local office. Tenant shall deliver to
Landlord a copy of the results of such audit within ten (10) days of receipt by
Tenant.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



Tenant shall pay all costs and expenses of such audit; provided, however, that,
if the result of such audit establishes that Landlord must either credit or
reimburse Tenant more than ten percent (10%) of the estimated payments made by
Tenant, Landlord shall reimburse Tenant for the reasonable costs and expenses of
such audit, either by credit against the next payment of Rent or refund as set
forth above. In no event shall the reimbursement for the costs of such audit
exceed $5,000.00.
     5.4 Final Proration of Operating Expenses. If the Term ends on a day other
than the last day of a calendar year, the amount of increase (if any) in the
Operating Expenses payable by Tenant applicable to the calendar year in which
this Lease ends shall be calculated on the basis of the number of days of the
Term falling within such calendar year, and Tenant’s obligation to pay any
increase, or Landlord’s obligation to refund any overage, shall survive the
expiration or other termination of this Lease.
     5.5 Occupancy Variance. Operating Expenses which vary with occupancy and
are attributable to any part of the Term in which less than ninety-five percent
(95%) of the rentable area of the Office Unit is occupied by tenants shall be
adjusted by Landlord to the amount that Landlord reasonably believes they would
have been if ninety-five percent (95%) of the rentable area of the Office Unit
had been occupied; provided, in no event shall Landlord recover from Tenant more
than 100% of Tenant’s share of Operating Expenses actually incurred by Landlord.
     5.6 Real Estate Taxes.
     (a) In addition to Monthly Base Rent, beginning sixty days after the
Commencement Date; but no later than October 1, 2011, Tenant shall pay Tenant’s
Proportionate Share of the Real Estate Taxes of the Project. If Real Estate
Taxes are calculated for a partial calendar year, an appropriate proration shall
be made.
     (b) As used in this Lease, the term “Real Estate Taxes” means all real
estate taxes, personal property taxes and special assessments (and water and
sewer use charges, transit, transportation or carpool charges, fire protection
charges and any other taxes, fees or charges which may be levied in whole or in
part, in lieu of or in addition to real property taxes and included in the tax
bill for the Project, including, but not limited to, the downtown Seattle
Metropolitan Improvement District assessments), which may be levied or assessed
by any lawful authority against the land, buildings and other improvements from
time to time comprising the Project (including, but not limited to, the Office
Unit and the Garage Unit) and any reasonable costs and expenses incurred by
Landlord in any effort to protest or minimize real estate taxes or special
assessments, including, but not limited to, reasonable attorneys’ fees,
appraiser fees and expert fees.
     5.7 Estimated Payments of Real Estate Taxes. During each calendar year or
partial calendar year in the Term beginning sixty days after the Commencement
Date; but no later than October 1, 2011, in addition to Monthly Base Rent,
Tenant shall pay to Landlord on the first day of each month an amount equal to
1/12 of the product of Tenant’s Proportionate Share multiplied by the Estimated
Real Estate Taxes, defined below, for such calendar year. The Estimated Real
Estate Taxes for any calendar year means Landlord’s reasonable estimate of Real
Estate Taxes for such calendar year and will be subject to revisions according
to the further provisions of this Article 5.7 and Article 5.8, below. During any
partial calendar year during the Term, estimated Real Estate Taxes will be
estimated on a full year basis. During each December during the Term, or soon
after each December as practicable, Landlord will give Tenant written notice of
Estimated Real Estate Taxes for the ensuing calendar year. On or before the
first day of each month during the ensuing calendar year (or each month of the
Term, if a partial calendar year), Tenant shall pay Landlord 1/12 of the product
of Tenant’s Proportionate Share multiplied by the Estimated Real Estate Taxes
for such calendar year; however, if such written notice is not given in
December, Tenant shall continue to make monthly payments on the basis of the
prior year’s Estimated Real Estate Taxes until the month after such written
notice is given, at which time, Tenant shall commence making monthly payments
based upon a revised Estimated Real Estate Taxes. In the month Tenant first
makes a payment based upon a revised Estimated Real Estate Taxes, Tenant shall
pay to Landlord for each month which has elapsed since December the difference
between the amount payable based upon the revised Estimated Real Estate Taxes
and the amount payable based upon the prior year’s Estimated Real Estate Taxes.
If at any time or times it reasonably appears to Landlord that the actual Real
Estate Taxes for any calendar year will vary from the Estimated Real Estate
Taxes for such calendar year, Landlord may, by written notice to Tenant, no more
than once during any calendar year, revise the Estimated Real Estate Taxes for
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



such calendar year, and subsequent payments by Tenant in such calendar year will
be based upon the revised Estimated Real Estate Taxes.
     5.8 Final Proration of Real Estate Taxes. If the Term ends on a day other
than the last day of a calendar year, the amount of increase (if any) in the
Real Estate Taxes payable by Tenant applicable to the calendar year in which
this Lease ends shall be calculated on the basis of the number of days of the
Term falling within such calendar year, and Tenant’s obligation to pay any
increase, or Landlord’s obligation to refund any overage, shall survive the
expiration or other termination of this Lease.
     5.9 Other Taxes.
     (a) Tenant shall reimburse Landlord upon demand for any and all taxes
payable by Landlord (other than as set forth in Article 5.9(b) below), whether
or not now customary or within the contemplation of Landlord and Tenant:

  (1)   upon or measured by rent, including without limitation, any gross
revenue tax, excise tax, or value added tax levied by the federal government or
any other governmental body with respect to the receipt of rent (but
specifically excluding any tax imposed on the transfer of property or interests
in property); and     (2)   upon this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Premises.     (3)   upon a reassessment of the Project or Building by a taxing
authority having jurisdiction over the same.

     (b) Tenant will not be obligated to pay any inheritance tax, gift tax,
franchise tax, federal income tax (based on net income), profit tax, or capital
levy imposed upon Landlord; provided, however, that Tenant shall pay any tax or
excise on Rent or other amounts payable by Tenant to Landlord levied or assessed
against Landlord on account of Rent.
     (c) Tenant shall pay promptly when due all taxes, charges or other
governmental impositions assessed against, levied upon or otherwise imposed upon
or with respect to Tenant’s fixtures, furnishings, personal property, systems
and equipment located in or exclusively serving the Premises, and any
improvements made by Tenant to the Premises under or pursuant to the provisions
of this Lease. If any of such taxes are levied or assessed against Landlord or
Landlord’s property or if the assessed value of the Premises is increased by the
inclusion therein of a value placed upon such property of Tenant, and if
Landlord, after written notice to Tenant, pays the taxes based upon such
increased assessment, which Landlord shall have the right to do regardless of
the validity thereof, but only under proper protest if requested by Tenant,
Tenant shall, upon demand, repay to Landlord the taxes so levied against
Landlord, or the portion of such taxes resulting from such increased in the
assessment. Tenant shall pay any rent tax, sales tax, service tax, transfer tax,
value added tax or any other applicable tax on the Rent, utilities or services
herein, the privilege of renting, using or occupying the Premises, or collecting
Rent therefrom, or otherwise respecting this Lease or any other document entered
into in connection herewith.
     5.10 Additional Rent. Amounts payable by Tenant pursuant to this Article 5
shall be payable as Additional Rent, without deduction or offset. If Tenant
fails to pay any amounts due according to this Article 5, Landlord shall have
all the rights and remedies available to it under this Lease and/or applicable
law.
ARTICLE 6. INSURANCE.
     6.1 Landlord’s Insurance. At all times during the Term, Landlord shall
procure and keep in full force and effect the following insurance:

  (a)   All-Risk property insurance insuring the Building and all improvements
therein (except for those improvements described in 6.2 (a), its equipment and
common area furnishings, all in such amounts and with such deductibles as
Landlord considers appropriate;     (b)   Commercial General Liability insurance
with coverage for death and bodily injury, property damage or destruction
(including loss of use), product and completed operations liability, contractual
liability, fire legal liability, personal injury liability and advertising
injury liability; and

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



  (c)   Such other insurance as Landlord reasonably determines from time to
time.

     6.2 Tenant’s Insurance. Tenant shall, at its sole cost and expense, keep in
full force and effect the following insurance:

  (a)   All-Risk property insurance on Tenant’s Property for the full
replacement value. Such policy shall contain an agreed amount endorsement in
lieu of a coinsurance clause. “Tenant’s Property” is defined to be personal
property of Tenant and tenant improvements (including initial tenant
improvements) located in or on the Premises, Common Areas or Building, excluding
that which may be insured by Landlord’s All-Risk property insurance as set forth
in Article 6.1(a) above;     (b)   Commercial General Liability insurance
insuring Tenant against any liability arising out of its use, occupancy or
maintenance of the Premises or the business operated by Tenant pursuant to the
Lease. Such insurance shall be in the amount of at least $3,000,000 per
occurrence (which amount may be increased by Landlord at any time after the
initial Term if such increased amount is generally being required for leases of
Class A office space in the downtown Seattle market). Such policy shall name
Landlord, Landlord’s wholly-owned subsidiaries, affiliates and agents and any
mortgagees of Landlord as additional insureds;     (c)   Worker’s Compensation
and Employer’s Liability insurance as required by state law;     (d)   Business
Automobile Liability Insurance in the amount of $1,000,000 combined single
limit; and     (e)   Any other form or forms of insurance or increased amounts
of insurance as Landlord or any mortgagees of Landlord may reasonably require
from time to time in form, in amounts and for insurance risks against which a
prudent tenant would protect itself.

All such policies shall be written in a form and with an insurance company
satisfactory to Landlord and any mortgagees of Landlord, and Tenant shall use
commercially reasonable efforts to cause such policies to provide that Landlord,
and any mortgagees of Landlord, shall receive not less than thirty (30) days
prior written notice of any cancellation. Prior to or at the time that Tenant
takes possession of the Premises, Tenant shall deliver to Landlord copies of
policies or certificates evidencing the existence of the amounts and forms of
coverage satisfactory to Landlord. Tenant shall, within thirty (30) days prior
to the expiration of such policies, furnish Landlord with renewals or “binders”
thereof, or Landlord may order such insurance and charge the cost thereof to
Tenant as Additional Rent.
     6.3 Forms of Policies. Tenant shall use commercially reasonable efforts to
cause policies maintained by Tenant under this Lease to provide that they may
not be terminated nor may coverage be reduced below the minimum coverage
required under this Lease except after thirty (30) days’ prior written notice to
Landlord. All Commercial General Liability and All-Risk property policies
maintained by Tenant shall be written as primary policies, not contributing with
and not supplemental to the coverage that Landlord may carry.
     6.4 Waiver of Subrogation. Notwithstanding that any loss or damage may be
due to or result from the negligence of either of the parties hereto, Landlord
and Tenant, for themselves and their respective insurers, each waive any and all
rights to recover against the other; against any subsidiary or joint venture of
such other party; against any other tenant or occupant of the Project; or
against the officers, directors, shareholders, partners, employees, agents,
customers, invitees, or business visitors of such other party, of such other
tenant or occupant of the Project, of any subsidiary or joint venture of such
other party, for any loss or damage to the property of such waiving party
arising from any cause.
     6.5 Adequacy of Coverage. Landlord, its agent and employees make no
representation that the limits of liability specified to be carried by Tenant
pursuant to this Article 6, are adequate to protect Tenant. If Tenant believes
that any of such insurance coverage is inadequate, Tenant will obtain such
additional insurance coverage as Tenant deems adequate, at Tenant’s sole
expense.
     6.6 Certain Insurance Risks. Tenant shall not do nor permit to be done any
act or thing upon the Premises or the Project which would (a) jeopardize or be
in conflict with fire
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



insurance policies covering the Project or fixtures and property in the Project;
(b) increase the rate of fire insurance applicable to the Project to an amount
higher than it otherwise would be for general office use of the Project; or
(c) subject Landlord to any liability or responsibility for injury to any person
or persons or to property by reason of any business or operation being carried
on upon the Premises.
ARTICLE 7. USE.
     The Premises shall be used only for the purposes designated in
Article 1.1(x) and purposes incidental thereto and for no other purpose without
the prior written consent of Landlord, which consent may be withheld in
Landlord’s sole discretion. Tenant shall use the Premises in a careful, safe,
and proper manner. Tenant shall not use or permit the Premises to be used or
occupied for any purpose or in any manner that would (i) violate the certificate
of occupancy in effect on the date hereof for the Premises or the Project or any
part hereof, (ii) be prohibited by any applicable laws, (iii) interfere with or
impair the Project’s systems and equipment, or (iv) be for the use or purposes
of demonstrations or picketing or for any improper, immoral, unlawful,
pornographic, sexually explicit, or objectionable use or purpose. Tenant shall
not cause, maintain, or permit any nuisance in, on, or about the Premises.
Tenant shall not commit waste or suffer or permit waste to be committed in, on,
or about the Premises. Tenant shall conduct its business and control its
employees, and agents in such a manner as not to create any nuisance or
interfere with, annoy, or disturb any other Tenant or occupant of the Project or
Landlord in its operation of the Project.
ARTICLE 8. COMPLIANCE WITH LAWS AND THE DECLARATION.
     Except as otherwise specifically set forth in this Lease, Tenant, at its
sole cost and expense, shall at all times comply with all Laws (including,
without limitation, the ADA ( as hereinafter defined)), statutes, ordinances,
and governmental rules and regulations, including, without limitation, the
requirements of any board of fire underwriters or other similar body, with any
direction or occupancy certificate issued pursuant to any law by any public
officer or officers, and with the provisions of the Declaration and all other
recorded documents affecting the Premises, insofar as they relate to the
condition, use, or occupancy of the Premises, or improvements or alterations
made by or for the Tenant.
     Landlord represents and warrants to Tenant that, on the date of delivery of
possession of the Premises to Tenant, the Premises will be in compliance with
the Declaration. Landlord further represents and warrants to Tenant that, to
Landlord’s knowledge, on or before the date of delivery of possession of the
Premises to Tenant Landlord has not received any uncured written notice of the
Premises being in violation of any Laws, ordinances, orders, rules, regulations,
and other governmental requirements relating to the use, condition, and
occupancy of the Premises for the purposes allowed by this Lease including,
without limitation, the certificate of occupancy for the Premises and Building,
Environmental Laws (as defined in Article 9), the ADA and all rules, orders,
regulations, and requirements of the board of fire underwriters or insurance
service office, or any similar body having jurisdiction over the Premises and
the Building. For purposes of this Article 8, Landlord’s knowledge is limited to
the actual knowledge of Richard Dooley, Director — Field Asset Management, of
Northwestern Investment Management Company, an affiliate of Landlord, which
actual knowledge includes making inquiry of Landlord’s operator’s general
manager for the Building, Dan Novack.
ARTICLE 9. HAZARDOUS SUBSTANCES.
     Tenant represents and warrants to Landlord and agrees that, at all times
during the term of this Lease and any extensions or renewals thereof, Tenant
shall:

  (i)   promptly comply at Tenant’s sole cost and expense, with all laws,
orders, rules, regulations, certificates of occupancy, or other requirements, as
the same now exist or may hereafter be enacted, amended or promulgated, of any
federal, municipal, state, county or other governmental or quasi-governmental
authorities and/or any department or agency thereof relating to the
manufacturing, processing, distributing, using, producing, treating, storing
(above or below ground level), disposing or allowing to be present (the
“Environmental Activity”) of hazardous substances in or about the Premises
(each, an “Environmental Law”, and all of them, “Environmental Laws”).

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



  (ii)   indemnify and hold Landlord, its agents and employees, harmless from
any and all demands, claims, causes of action, penalties, liabilities,
judgments, damages (including consequential damages) and expenses including,
without limitation, court costs and reasonable attorneys’ fees incurred by
Landlord as a result of (a) Tenant’s failure or delay in properly complying with
any Environmental Law, or (b) any adverse effect which results from the
Environmental Activity, whether of Tenant or Tenant’s subtenants or any of their
respective agents, employees, contractors or invitees, with or without Tenant’s
consent, which has caused, either intentionally or unintentionally, such
Environmental Activity. If any action or proceeding is brought against Landlord,
its agents or employees by reason of any such claim, Tenant, upon notice from
Landlord, will defend such claim at Tenant’s expense with counsel reasonably
satisfactory to Landlord. This indemnity obligation by Tenant of Landlord will
survive the expiration or earlier termination of this Lease.     (iii)  
promptly disclose to Landlord by delivering, in the manner prescribed for
delivery of notice in this Lease, a copy of any forms, submissions, notices,
reports, or other written documentation (each, a “Communication”) relating to
any Environmental Activity by Tenant or any of Tenant’s subtenants or any of
their respective agents, employees, contractors or invitees, whether any such
Communication is delivered to Tenant or any of its subtenants or is requested of
Tenant or any of its subtenants by any federal, municipal, state, county or
other government or quasi-governmental authority and/or any department or agency
thereof.     (iv)   in the event there is a release of any hazardous substance
as a result of or in connection with any Environmental Activity by Tenant or any
of Tenant’s subtenants or any of their respective agents, employees, contractors
or invitees, which must be remediated under any Environmental Law, Tenant shall
immediately notify Landlord and Landlord shall perform the necessary remediation
and Tenant shall reimburse Landlord for all costs thereby incurred within
fifteen (15) days after delivery of a written demand therefor from Landlord
(which shall be accompanied by reasonable substantiation of such costs). In the
alternative, Landlord shall have the right to require Tenant, at its sole cost
and expense, to perform the necessary remediation in accordance with a detailed
plan of remediation which shall have been approved in advance in writing by
Landlord. Landlord shall give notice to Tenant within thirty (30) days after
Landlord receives notice or obtains knowledge of the required remediation. The
rights and obligations of Landlord and Tenant set forth in this subparagraph
(iv) shall survive the expiration or earlier termination of this Lease.     (v)
  notwithstanding any other provisions of this Lease, allow Landlord, and any
authorized representative of Landlord, access and the right to enter and inspect
the Premises for Environmental Activity, at any time deemed reasonable by
Landlord, without prior notice to Tenant.

The term “hazardous substances” as used in the Lease, is defined as follows: any
element, compound, mixture, solution, particle or substance, which presents
danger or potential danger of damage or injury to health, welfare or to the
environment including, but not limited to: (i) those substances which are
inherently or potentially radioactive, explosive, ignitable, corrosive,
reactive, carcinogenic or toxic and (ii) those substances which have been
recognized as dangerous or potentially dangerous to health, welfare or to the
environment by any federal, municipal, state, county or other governmental or
quasi-governmental authority and/or any department or agency thereof.
Compliance by Tenant with any provision of this Article 9 shall not be deemed a
waiver of any other provision of this Lease. Without limiting the foregoing,
Landlord’s consent to any Environmental Activity shall not relieve Tenant of its
indemnity obligations under the terms hereof.
ARTICLE 10. ASSIGNMENT AND SUBLETTING.
     10.1 General. Tenant, for itself, its heirs, distributees, executors,
administrators, legal representatives, successors, and assigns, covenants that
it shall not assign, mortgage, or encumber this Lease, nor sublease, nor permit
the Premises or any part of the Premises to be
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



used or occupied by others, without the prior written consent of Landlord in
each instance, provided that there is no existing Event of Default under this
Lease, nor has Landlord given notice to Tenant of any nonperformance by Tenant
under this Lease which, with notice or the passage of time, would constitute an
Event of Default under this Lease. Landlord’s prior written consent shall not be
unreasonably withheld, conditioned or delayed. Any assignment or sublease in
violation of this Article 10 will be voidable, at Landlord’s election. If this
Lease is assigned, or if the Premises or any part of the Premises are subleased
or occupied by anyone other than Tenant, Landlord may, after any Event of
Default by Tenant, collect rent from the assignee, subtenant, or occupant, and
apply the net amount collected to Rent. No assignment, sublease, occupancy, or
collection shall be deemed (a) a waiver of the provisions of this Article 10;
(b) the acceptance of the assignee, subtenant, or occupant as Tenant; or (c) a
release of Tenant from the further performance by Tenant of covenants on the
part of Tenant contained in this Lease including, without limitation, the
covenant to pay Rent. The consent by Landlord to an assignment or sublease will
not be construed to relieve Tenant from obtaining Landlord’s prior written
consent in writing to any further assignment or sublease. No assignment or
subletting under this Article 10 shall relieve Tenant from its obligations
hereunder, and Tenant shall continue to be liable as a principal, and not as a
guarantor or surety, to the same extent as though no assignment or sublease has
been made. No permitted subtenant may assign or encumber its sublease or further
sublease all or any portion of its subleased space, or otherwise permit the
subleased space or any part of its subleased space to be used or occupied by
others, without Landlord’s prior written consent in each instance. As a
condition to its consent required by this Article 10, Landlord may require
Tenant, assignee or subtenant, at the sole cost and expense of such Tenant,
assignee or subtenant, to make such alterations to the Premises and the Project
that may be necessary in order to comply with the ADA as it applies to the use,
occupancy, or alteration of the Premises. In the alternative, Landlord, as a
condition to its consent required by this Article 10, may, in its sole
discretion, choose to make such alterations on behalf of Tenant in which case
Tenant, assignee or subtenant, as the case may be, shall deposit with Landlord
100% of Landlord’s reasonable estimate of the cost of such alterations prior to
commencement of construction of the same.
     10.2 Intentionally Deleted.
     10.3 Submission of Information. If Tenant requests Landlord’s consent to a
specific assignment or subletting, Tenant shall submit in writing to Landlord at
least thirty (30) days prior to the effective date of the proposed assignment or
sublease (a) the name and address of the proposed assignee or subtenant; (b) the
business terms of the proposed assignment or sublease; (c) reasonably
satisfactory information as to the nature and character of the business of the
proposed assignee or subtenant, and as to the nature of its proposed use of the
space; (d) banking, financial, or other credit information reasonably sufficient
to enable Landlord to determine the financial responsibility and character of
the proposed assignee or subtenant; (e) the proposed form of assignment or
sublease for Landlord’s reasonable approval, which approval may include
requiring Tenant and the assignee or subtenant, as the case may be, including
additional terms and conditions in said form of assignment or sublease, and
(f) any other information which Landlord may reasonably deem relevant.
     10.4 Payments to Landlord. If Landlord consents to a proposed assignment or
sublease, then Landlord shall have the right to require Tenant to pay to
Landlord the total amount of (a) any rent or other consideration paid to Tenant
by any proposed transferee that (after deducting the costs of Tenant, if any, in
effecting the assignment or sublease, including reasonable alterations costs,
commissions and legal fees) is in excess of the Rent allocable to the
transferred space then being paid by Tenant to Landlord pursuant to this Lease;
(b) any other profit or gain (after deducting any necessary expenses incurred)
realized by Tenant from any such sublease or assignment; and (c) Landlord’s
reasonable attorneys’ fees and costs incurred in connection with negotiation,
review, and processing of the transfer. All such sums payable will be payable to
Landlord at the time the next payment of Monthly Base Rent is due.
     10.5 Prohibited Transfers. The transfer of a majority of the issued and
outstanding capital stock of any corporate tenant or subtenant of this Lease, or
a majority of the total interest in any partnership or limited liability company
tenant or subtenant, however accomplished, and whether in a single transaction
or in a series of related or unrelated transactions, will be deemed an
assignment of this Lease or of such sublease requiring Landlord’s consent in
each instance. For purposes of this Article 10, the transfer of outstanding
capital stock of any corporate tenant will not include any sale of such stock
effected through NASDAQ or any other “over-the-counter market” or through any
recognized stock exchange.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



     10.6 Permitted Transfer. Notwithstanding anything to the contrary contained
in this Article 10, Landlord’s consent shall not be required for an assignment
or other transfer of Tenant’s interest under this Lease or a sublease of the
entire Premises to an affiliate of Tenant provided that (i) Tenant shall notify
Landlord in writing of the proposed transaction and the identity of the proposed
assignee or sublessee, (ii) at the time of such proposed assignment, transfer or
sublease, there shall be no Event of Default under this Lease, (iii) any
proposed assignee or transferee shall agree in a writing reasonably acceptable
to Landlord that it will assume and be bound by the terms of this Lease,
(iv) there shall be no change in use of the Premises, (v) any proposed assignee
or transferee shall have a net worth reasonably adequate to perform the
obligations of the Tenant under this Lease, and (vi) Tenant agrees to make such
alterations to the Premises and the Project that may be necessary in order to
comply with the ADA as it applies to the use, occupancy, or alteration of the
Premises by the assignee or subtenant. As used herein, an “affiliate” shall mean
an entity which directly or indirectly controls or is controlled by or is under
common control with Tenant. “Controls”, “controlled by” or “under common
control” means with regard to a corporation ownership of at least fifty percent
(50%) of the issued and outstanding stock or with regard to a corporation and
any other entity, ownership or at least fifty percent (50%) of the equity,
interest, voting or other decision-making power.
     10.7 Condition. It is an express condition of any permitted assignment or
sublease that there shall be no Event of Default under this Lease at the time
Tenant provides Landlord its request for written consent to such assignment or
sublease.
     10.8 Remedies. If Tenant believes that Landlord has unreasonably withheld
its consent pursuant to this Article 10, Tenant’s sole remedy will be to seek a
declaratory judgment that Landlord has unreasonably withheld its consent or an
order of specific performance or mandatory injunction of Landlord’s agreement to
give its consent; however, Tenant may recover damages if a court of competent
jurisdiction determines that Landlord has acted arbitrarily and capriciously in
evaluating the proposed assignee’s or subtenant’s creditworthiness, identity,
and business character and the proposed use and lawfulness of the use.
     10.9 Effect on Options. Except in the event of a transfer permitted under
Article 10.6, any renewal, expansion, right of opportunity or similar option(s)
granted to Tenant in this Lease or in any amendments to this Lease, to the
extent that such option(s) have not been exercised, shall terminate and be
voided in the event this Lease is assigned or more than two (2) full floors of
the Premises are sublet, or Tenant’s interest in the Premises are otherwise
transferred, unless otherwise agreed to by Landlord.
ARTICLE 11. RULES AND REGULATIONS.
     Tenant and its employees, agents, licensees, and visitors shall at all
times observe faithfully, and comply strictly with, the Rules and Regulations
set forth in Exhibit E. Landlord may from time to time reasonably amend, delete,
or modify existing rules and regulations, or adopt reasonable new rules and
regulations for the use, safety, cleanliness, and care of the Premises, the
Building, and the Project, and the comfort, quiet, and convenience of occupants
of the Project. Modifications or additions to the Rules and Regulations will be
effective upon thirty (30) days’ prior written notice to Tenant from Landlord.
In the event of any breach of any of the Rules or Regulations or any amendments
or additions thereto, Landlord shall have all remedies that this Lease provides
for an Event of Default by Tenant, and shall in addition have any remedies
available at law or in equity, including the right to enjoin any breach of such
Rules and Regulations. Landlord shall not be liable to Tenant for violation of
such Rules and Regulations by any other person. In the event of any conflict
between the provisions of this Lease and the Rules and Regulations, the
provisions of this Lease shall govern.
ARTICLE 12. COMMON AREAS.
     As used in this Lease, the term “Common Areas” means, without limitation,
the parking area or parking facility, hallways, entryways, stairs, elevators,
driveways, sidewalks, walkways, terraces, docks, loading areas, restrooms, trash
facilities, and all other areas and facilities in the Project that are provided
and designated from time to time by Landlord for the general nonexclusive use
and convenience of Tenant with Landlord and their guests, invitees, employees,
licensees, or visitors. Upon advance written notice to Tenant, except with
respect to matters covered by Article 12(a) below, and without any liability to
Tenant in any respect, provided Landlord will take no action in such a manner as
to materially impair or adversely affect Tenant’s substantial benefit and
enjoyment of the Premises, Landlord will have the right to:
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



  (a)   Close off any of the Common Areas to whatever extent required in the
reasonable opinion of Landlord to prevent a dedication of any of the Common
Areas or the accrual of any rights by any person or the public to the Common
Areas;     (b)   Temporarily close any of the Common Areas for maintenance,
alteration, or improvement purposes; and     (c)   Change the size, use, shape,
or nature of any such Common Areas, including expanding the Building or other
Buildings to cover a portion of the Common Areas, converting Common Areas to a
portion of the Building or other Buildings, altering the Common Areas in order
to comply with the ADA, or converting any portion of the Building (excluding the
Premises) or other Buildings to Common Areas.

ARTICLE 13. LANDLORD’S SERVICES.
     13.1 Landlord’s Repair and Maintenance. Subject to Article 5 above,
Landlord shall maintain the Common Areas of the Project, including lobbies,
stairs, elevators, corridors, and restrooms, the windows in the Building, the
mechanical, plumbing and electrical equipment serving the Building and the
Premises (but not equipment specially installed by Tenant to serve Tenant’s
business, such as supplemental HVAC), and the structural elements of the
Building in reasonably good order and condition.
     13.2 Landlord’s Other Services.
     (a) Subject to Article 5 above, Landlord shall furnish the Premises with
the following services: (1) electricity for lighting and the operation of
low-wattage office machines (such as desktop computers and calculators) not to
exceed four (4) watts per rentable square foot during business hours (as that
term is defined below), although Landlord will not be obligated to furnish more
power to the Premises than is proportionally allocated to the Premises under the
Building design; (2) heat and air conditioning reasonably required for the
comfortable occupation of the Premises during business hours; (3) access and
elevator service; (4) hot and cold water for public and private lavatory,
drinking and office cleaning use; (5) lighting replacement during business hours
(for Building standard lights, but not for any special Tenant lights, which will
be replaced at Tenant’s sole cost and expense); (6) restroom supplies;
(7) exterior window washing at least twice per year, weather permitting and
interior window washing at least once per year; (8) cleaning service five
(5) days per week in accordance with standards customary for Class A buildings
in the Building’s immediate area in downtown Seattle; and (9) courtesy patrols
for the Project in accordance with standards customary for Class A buildings in
the Building’s immediate area in downtown Seattle. Landlord may, but will not be
obligated to, provide any such services (except access and elevator service) on
holidays.
     (b) Tenant will have the right to purchase for use during business hours
and non-business hours the services described in Article 13.2(a)(1) and (2),
above, in excess of the amounts Landlord has agreed to furnish so long as
(1) Tenant gives Landlord reasonable prior written notice of its desire to do
so; (2) the excess services are reasonably available to Landlord and to the
Premises; and (3) Tenant pays as Additional Rent (at the time the next payment
of Monthly Base Rent is due) the cost of such excess service from time to time
charged by Landlord; subject to the procedures established by Landlord from time
to time for providing such additional or excess services. The current hourly
charge for HVAC outside of normal business hours is $25.00, which may be
adjusted to reflect increases in the cost of utilities. Notwithstanding the
foregoing, Landlord represents and warrants to Tenant that the server rooms are
separately cooled for an additional charge and temperatures will be maintained
within a reasonable industry standard at all times, including after business
hours.
     (c) The term “business hours” means 8:00 a.m. to 6:00 p.m. on Monday
through Friday, except State of Washington and federal holidays.
     13.3 Tenant’s Costs. Whenever equipment or lighting (other than building
standard lights) is used in the Premises by Tenant and such equipment or
lighting affects the temperature otherwise normally maintained by the design of
the Building’s air conditioning system, Landlord shall have the right to charge
for supplementary air conditioning facilities in the Premises or otherwise
modify the ventilating and air conditioning system serving the Premises; and the
cost of such facilities, modifications and additional service shall be paid by
Tenant as Additional Rent within thirty (30) days of receipt of an invoice.
Should Tenant desire any additional service beyond that described in
Article 13.2, above, Landlord may, at Landlord’s option upon reasonable
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



advance notice from Tenant to Landlord, (i) refuse to consent to such services
or (ii) consent to such services upon such conditions as Landlord elects
(including the requirements that submeters be installed at Tenant’s expense,
that Tenant pay directly to the provider of such service (in the case of
submetered services) or to Landlord, as Additional Rent within thirty (30) days
of receipt of an invoice, Landlord’s additional expenses resulting therefrom,
and that Tenant pay the cost of all alterations or additions made to accommodate
such excess use, including the cost of a submeter and installation of the same).
     13.4 Limitation on Liability. Landlord shall not be in default under this
Lease or be liable to Tenant or any other person for direct or consequential
damage, or otherwise, for any failure to supply any heat, air conditioning,
elevator, cleaning, lighting, security; for surges or interruptions of
electricity; or for other services which Landlord has agreed to supply during
any period provided that Landlord uses commercially reasonable efforts to supply
such services. Landlord will use commercially reasonable efforts to remedy any
interruption in the furnishing of such services. Landlord reserves the right
temporarily to discontinue such services at such times as may be necessary by
reason of accident, repairs, alterations or improvements, strikes, lockouts,
riots, acts of God, governmental preemption in connection with a national or
local emergency, any rule, order, or regulation of any governmental agency,
conditions of supply and demand that make any product unavailable, Landlord’s
compliance with any mandatory governmental energy conservation or environmental
protection program, or any voluntary governmental energy conservation program at
the request of or with consent or acquiescence of Tenant, mandatory or
prohibitive injunction issued in connection with the enforcement of the ADA, or
any other event or condition beyond the control of Landlord. Landlord shall not
be liable to Tenant or any other person or entity for direct or consequential
damages resulting from the admission to or exclusion from the Building or
Project of any person. In the event of invasion, mob, riot, public excitement,
strikes, lockouts, or other circumstances rendering such action advisable in
Landlord’s sole opinion, Landlord shall have the right to prevent access to the
Building or Project during the continuance of the same by such means as
Landlord, in its sole discretion, may deem appropriate, including without
limitation locking doors and closing parking areas and other Common Areas.
Landlord shall not be liable for damages to person or property or for injury to,
or interruption of, business for any discontinuance permitted under this
Article 13, nor will such discontinuance in any way be construed as an eviction
of Tenant or cause an abatement of Rent or operate to release Tenant from any of
Tenant’s obligations under this Lease. Notwithstanding the foregoing, if as a
result of such interruption in service or utilities Tenant is unable to
reasonably use all or any material portion of the Premises for the permitted use
for three (3) consecutive business days or more, and such service or utility is
within Landlord’s reasonable control to restore, Tenant shall be entitled to an
equitable abatement of Rent until such service or utility is restored.
ARTICLE 14. TENANT’S CARE OF THE PREMISES.
     Except for such items that Landlord is required to maintain under this
Lease, Tenant shall maintain the Premises (including, but not limited to,
Tenant’s equipment, personal property and trade fixtures located in the
Premises) in the same condition as at the time they were delivered to Tenant
(reasonable wear and tear excluded). Tenant shall immediately advise Landlord of
any damage to the Premises, Building or the Project of which Tenant has
knowledge. All damage to the Premises, Building or the Project, or the fixtures,
appurtenances, and equipment located therein caused by Tenant, its agents,
employees, or invitees shall, at Landlord’s option, either (i) be repaired,
restored, or replaced by Landlord at the expense of Tenant, which expense (plus
ten percent (10%) of such expense for Landlord’s overhead) shall be collectible
by Landlord as Additional Rent and shall be payable by Tenant not more than ten
(10) days after delivery to Tenant of a statement for the same; or (ii) be
required to be repaired by Tenant, at Tenant’s sole cost and expense, to at
least the condition the same were in prior to such damage.
     Tenant shall (A) adopt and enforce good housekeeping practices, ventilation
and vigilant moisture control within the Premises (particularly in kitchen
areas, janitorial closets, bathrooms, in and around water fountains and other
plumbing facilities and fixtures, break rooms, in and around outside walls, and
in and around HVAC systems and associated drains) for the prevention of mold
(such measures, “Mold Prevention Practices”), and (B) regularly monitor the
Premises for the presence of mold and conditions that reasonably can be expected
to give rise to or be attributed to mold or fungus including, but not limited
to, observed or suspected instances of water damage, condensation, seepage,
leaks or any other water collection or penetration (from any source, internal or
external), mold growth, mildew, repeated complaints of respiratory ailments or
eye irritation by Tenant’s employees or any other occupants of the Premises, or
any notice from a governmental agency of complaints regarding the indoor air
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



quality at the Premises (the “Mold Conditions”); and (C) immediately notify
Landlord in writing if it observes, suspects, has reason to believe or knows of
mold or Mold Conditions in, at or about the Premises or a surrounding area. In
the event of suspected mold or Mold Conditions in, at or about the Premises and
surrounding areas, Landlord may cause an inspection of the Premises to be
conducted, during such time as Landlord may designate, to determine if mold or
Mold Conditions are present in, at or about the Premises.
ARTICLE 15. ALTERATIONS.
     15.1 General.
     (a) Except as otherwise specifically set forth in this Lease or in the Work
Letter, Tenant shall not make or allow to be made any alterations, additions, or
improvements to or of the Premises costing in excess of [***], or to the
Building or the Project or any part thereof other than the Premises, or attach
any fixtures or equipment thereto after the Lease Date, without first obtaining
Landlord’s prior written consent which consent as to alterations, additions, or
improvements to or of the Premises costing in excess of [***] will not be
unreasonably withheld, conditioned or delayed; provided, however, that Landlord
may withhold its consent, in its sole and absolute discretion, to any
alteration, addition or improvement to the structural portions of the Premises
or the HVAC, plumbing or electrical systems of the Building. All such
alterations, additions, and improvements consented to by Landlord, and capital
improvements that are required to be made to the Project as a result of the
nature of Tenant’s use of the Premises:

  (1)   Shall be performed by contractors approved by Landlord and subject to
conditions specified by Landlord (Landlord acknowledges that it has approved
Turner Construction as a contractor for work in the Building); and     (2)   At
Tenant’s option, will be made by Landlord for Tenant’s account, and Tenant will
reimburse Landlord for their cost (including [***] for Landlord’s overhead)
within ten (10) days after receipt of a statement of such cost.

     (b) Subject to Tenant’s rights in Article 17, below, all alterations,
additions, fixtures, and improvements, whether temporary or permanent in
character, made in or upon the Premises either by Tenant or Landlord, shall
immediately become Landlord’s property, and at the end of the Term shall remain
on the Premises without compensation to Tenant, unless when consenting to such
alterations, additions, fixtures, or improvements, including, but not limited
to, the TI Work, Landlord has advised Tenant in writing that such alterations,
additions, fixtures, or improvements must be removed at the expiration or other
termination of this Lease.
     15.2 Free-Standing Partitions. Tenant shall have the right to install
free-standing work station partitions, without Landlord’s prior written consent,
so long as no building or other governmental permit is required for their
installation or relocation; however, if a permit is required, Landlord shall not
unreasonably withhold its consent to such relocation or installation. The
free-standing work station partitions for which Tenant pays shall be part of
Tenant’s trade fixtures for all purposes under this Lease. All other partitions
installed in the Premises are and shall be Landlord’s property for all purposes
under this Lease; provided, however, that work station partitions which are
included within the list of Remaining Furniture and Tenant elects to acquire in
accordance with Section 33.39 will become Tenant’s property on the Expiration
Date.
     15.3 Removal. If, at the time it consents to the alterations, Landlord has
given Tenant written notice that Landlord will require Tenant to remove any or
all alterations, additions, fixtures, and improvements that are made in or upon
the Premises pursuant to this Article 15 prior to the Expiration Date, Tenant
shall remove such alterations, additions, fixtures, and improvements at Tenant’s
sole cost and shall restore the Premises to the condition in which they were
before such alterations, additions, fixtures, improvements, and additions were
made, reasonable wear and tear excepted.
     15.4 ADA Compliance. Tenant, with respect to the Premises and the Common
Areas, at Tenant’s sole cost and expense (but subject to Landlord’s prior
written approval, which approval shall not be unreasonably withheld or delayed),
shall comply with the requirements imposed by the Americans with Disabilities
Act (42 U.S.C. Article 12101 et seq.) (the “ADA”) and any regulations
promulgated pursuant thereto effective from time to time during the Term (“ADA
Requirements”) if:

  (a)   the requirement for such alteration or addition arises as a result of:

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



  (1)   Any alteration or addition made by or on behalf of Tenant after the
Lease Date;     (2)   Any violation by Tenant of any ADA Requirements;     (3)  
A special use of the Premises or any part thereof by Tenant or any assignee or
subtenant of Tenant (including but not limited to use for a facility which
constitutes, or if open to the public generally would constitute, a “place of
public accommodation” under the ADA Requirements); or     (4)   The special
needs of the employee(s) of Tenant or any assignee or subtenant of Tenant.

  (b)   The ADA Requirements would otherwise make Tenant rather than Landlord
primarily responsible for making such alteration or addition.

     15.5 Telecommunication Lines. No telecommunication or computer lines shall
be installed within or without the Premises without Landlord’s prior written
consent. Landlord disclaims any representations, warranties or understandings
concerning Landlord’s Building computer systems, or the capacity, design or
suitability of Landlord’s riser lines or related equipment. If there is, or will
be, more than one tenant on any floor, at any time, Landlord may allocate, and
periodically reallocate, connections to the terminal block based on the
proportion of square feet each tenant occupies on such floor, or the type of
business operations or requirements of such tenants, in Landlord’s reasonable
discretion. Landlord may arrange for an independent contractor to review
Tenant’s requests for approval to install any telecommunication or computer
lines, monitor or supervise Tenant’s installation, connection and disconnection
of any such lines, and provide other such services, or Landlord may provide the
same. In each case, all such work shall be performed in accordance with this
Article 15. At the expiration or earlier termination of this Lease, Tenant, at
its sole cost, shall remove all wires, cable or other computer or
telecommunication lines or systems installed by or for Tenant, and Tenant shall
restore the Premises and Project to the condition existing prior to Tenant’s
installation.
ARTICLE 16. MECHANICS’ LIENS.
     Tenant shall pay or cause to be paid all costs and charges for work
(a) done by Tenant or caused to be done by Tenant, in or to the Premises, and
(b) for all materials furnished for or in connection with such work. Tenant
shall indemnify Landlord against and hold Landlord, the Premises, and the
Project free, clear, and harmless of and from all mechanics’ liens and claims of
liens, and all other liabilities, liens, claims, and demands on account of such
work by or on behalf of Tenant, other than work performed by Landlord pursuant
to this Lease. If any such lien, at any time, is filed against the Premises or
any part of the Project, Tenant shall cause such lien to be discharged of record
within thirty (30) days after the filing of such lien. If a final judgment
establishing the validity or existence of a lien for any amount is entered,
Tenant shall pay and satisfy the same at once. If Tenant fails to pay any
charge, cost or expense for which a mechanics’ lien has been filed, Landlord
may, at its option, pay such charge and related costs and interest, and the
amount so paid, together with reasonable attorneys’ fees incurred in connection
with such lien, shall be immediately due from Tenant to Landlord as Additional
Rent. Nothing contained in this Lease will be deemed the consent or agreement of
Landlord to subject Landlord’s interest in the Project to liability under any
mechanics’ or other lien law. If Tenant receives written notice that a lien has
been or is about to be filed against the Premises or the Project, or that any
action affecting title to the Project has been commenced on account of work done
by or for or materials furnished to or for Tenant, it shall immediately give
Landlord written notice of such notice. At least fifteen (15) days prior to the
commencement of any work (including but not limited to any maintenance, repairs,
alterations, additions, improvements, or installations) in or to the Premises,
by or for Tenant, Tenant shall give Landlord (i) written notice of the proposed
work and the names and addresses of the persons supplying labor and materials
for the proposed work and (ii) two (2) copies of Tenant’s plans and
specifications for such work. Landlord will have the right to post notices of
nonresponsibility or similar written notices on the Premises in order to protect
the Premises against any such liens.
ARTICLE 17. END OF TERM.
     On the Expiration Date or earlier termination of this Lease, Tenant shall
promptly quit and surrender the Premises broom-clean, in good order and repair,
ordinary wear and tear and damage from casualty or condemnation excepted. Tenant
shall remove from the Premises any trade fixtures, equipment, and movable
furniture placed in the Premises by Tenant, whether or not such trade fixtures
or equipment are fastened to the Building. Tenant shall not remove any trade
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



fixtures or equipment without Landlord’s prior written consent if such fixtures
or equipment are used in the operation of the Building, or if the removal of
such fixtures or equipment may result in impairing the structural strength of
the Building. Whether or not there is an Event of Default, Tenant shall remove
such alterations, additions, improvements, trade fixtures, equipment, and
furniture as Landlord has requested in accordance with Article 15, above. Tenant
shall fully repair any damage occasioned by the removal of any trade fixtures,
equipment, furniture, alterations, additions, and improvements. All trade
fixtures, equipment, furniture, inventory, effects, alterations, additions, and
improvements on the Premises after the end of the Term shall be deemed
conclusively to have been abandoned and may be appropriated, sold, stored,
destroyed, or otherwise disposed of by Landlord without written notice to Tenant
or any other person and without obligation to account for them. Tenant shall pay
Landlord for all expenses incurred in connection with the removal or storage of
such property, including but not limited to the cost of repairing any damage to
the Building or Premises caused by the removal of such property. Tenant’s
obligation to observe and perform this covenant will survive the expiration or
other termination of this Lease.
ARTICLE 18. EMINENT DOMAIN.
     If all of the Premises are taken by exercise of the power of eminent domain
(or conveyed by Landlord in lieu of such exercise) this Lease shall terminate on
a date (the “Termination Date”) which is the earlier of the date upon which the
condemning authority takes possession of the Premises or the date on which title
to the Premises is vested in the condemning authority. If more than fifty
percent (50%) of the Premises are so taken, Tenant will have the right to cancel
this Lease by written notice to Landlord given within twenty (20) days after the
Termination Date, which termination shall be effective when such notice is given
by Tenant. If less than fifty percent (50%) of the Premises are so taken, or if
the Tenant does not cancel this Lease according to the preceding sentence, the
Monthly Base Rent shall be abated in the proportion of the rentable area of the
Premises so taken to the rentable area of the Premises immediately before such
taking, and Tenant’s Proportionate Share shall be appropriately recalculated. If
twenty-five percent (25%) or more of the Building or the Project is so taken,
Landlord may cancel this Lease by written notice to Tenant given within thirty
(30) days after the Termination Date, which termination shall be effective when
such notice is given by Landlord. In the event of any such taking, the entire
award shall be paid to Landlord, and Tenant will have no right or claim to any
part of such award; however, Tenant shall have the right to assert a claim
against the condemning authority in a separate action, so long as Landlord’s
award is not otherwise reduced, for Tenant’s moving expenses and leasehold
improvements owned by Tenant.
ARTICLE 19. DAMAGE AND DESTRUCTION.
     (a) If the Premises or the Building are damaged by fire or other insured
casualty, Landlord shall give Tenant written notice of the time which will be
needed to repair such damage, as determined by Landlord in its reasonable
discretion, and the election (if any) which Landlord has made according to this
Article 19. Such notice will be given before the sixtieth (60th) day (the
“Notice Date”) after Landlord first learns of the fire or other insured
casualty.
     (b) If the Premises or the Building are damaged by fire or other insured
casualty to an extent which may be repaired within one (1) year after the Notice
Date, as reasonably determined by Landlord, Landlord shall promptly begin to
repair the damage after the Notice Date, to the extent set forth in subsection
(f) of this Article 19, and Landlord will diligently pursue the completion of
such repair. In that event this Lease will continue in full force and effect
except that Monthly Base Rent shall be abated on a pro rata basis from the date
of the damage until the date of the completion of such repairs (the “Repair
Period”) based on the proportion of the rentable area of the Premises Tenant is
unable to use during the Repair Period.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



     (c) If the Premises or the Building are damaged by fire or other insured
casualty to an extent that they may not be repaired within one (1) year after
the Notice Date, as reasonably determined by Landlord, then (1) Landlord may
cancel this Lease as of the date of such damage by written notice given to
Tenant on or before the Notice Date or (2) Tenant may cancel this Lease as of
the date of such damage by written notice given to Landlord within thirty
(30) days after Landlord’s delivery of a written notice that the repairs cannot
be made within such one (1) year period. If neither Landlord nor Tenant so
elects to cancel this Lease, Landlord shall diligently proceed to repair the
Building and Premises, to the extent set forth in subsection (f) of this
Article 19, and Monthly Base Rent shall be abated on a pro rata basis during the
Repair Period based on the proportion of the rentable area of the Premises
Tenant is unable to use during the Repair Period.
     (d) Notwithstanding the provisions of Articles 19(a), (b), and (c), above,
if the Premises or the Building are damaged by uninsured casualty, or if the
proceeds of insurance are insufficient to pay for the repair of any damage to
the Premises or the Building, Landlord shall have the option to repair such
damage or cancel this Lease as of the date of such casualty by written notice to
Tenant on or before the Notice Date.
     (e) If any such damage by fire or other casualty is the result of the
willful conduct or negligence or failure to act of Tenant, its agents,
contractors, employees, or invitees, there will be no abatement of Monthly Base
Rent as otherwise provided for in this Article 19.
     (f) Notwithstanding anything contained herein to the contrary, Landlord’s
obligations for repair of damage to the Premises shall exclude the Tenant’s
Property (as such term is defined in Article 6.2(a) of this Lease). Tenant shall
be solely responsible for the repair, replacement and restoration of Tenant’s
Property and shall promptly commence such repair and diligently pursue the same
to completion unless this Lease is terminated as provided in this Article 19.
     (g) Notwithstanding anything to the contrary contained in this Article 19,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Building, Common Areas and/or the Premises when the damage occurs
during the last twenty four (24) months of the Term of this Lease or any
extension thereof which has been exercised. If Landlord elects to not repair any
damage during the last twenty four (24) months of the Lease Term, Landlord shall
so notify Tenant in writing within sixty (60) days after the date of such
damage, and, thereupon, Tenant may terminate this Lease upon not less than
thirty (30) days’ prior written notice to Landlord.
     (h) Landlord and Tenant hereby waive the provisions of any statutes or
court decisions which relate to the abatement or termination of leases when
leased property is damaged or destroyed and agree that such event shall be
exclusively governed by the terms of this Lease.
     (i) Notwithstanding anything in this Article 19 to the contrary, if the
repairs required to the Premises or the Building are not made within one
(1) year after the Notice Date, Tenant may terminate this Lease as of the date
of such damage by written notice given to Landlord at any time after the one
(1) year period.
ARTICLE 20. SUBORDINATION.
     This Lease and Tenant’s rights under this Lease are subject and subordinate
to the Declaration, and any mortgage, indenture, deed of trust, or other lien
encumbrance (each a “superior lien”), together with any renewals, extensions,
modifications, consolidations, and replacements of such superior lien, now or
after the Lease Date affecting or placed, charged, or enforced against the Land,
the Building, or all or any portion of the Project or any interest of Landlord
in them or Landlord’s interest in this Lease and the leasehold estate created by
this Lease (except to the extent any such instrument expressly provides that
this Lease is superior to such instrument); provided, however, that as a
condition to such subordination in each case, a subordination, non-disturbance
and attornment agreement in the form attached hereto as Exhibit J, or such other
form as the holder of a superior lien may reasonably request, is executed and
delivered by the holder of the superior lien.
ARTICLE 21. RIGHTS RESERVED BY LANDLORD.
     21.1 Access. Landlord, its agents, employees, and contractors may enter the
Premises at any time in response to an emergency and at reasonable hours to:

  (a)   Inspect the Premises;

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



  (b)   Exhibit the Premises to prospective purchasers, lenders, or, during the
last twelve (12) months of the Term, to prospective tenants;     (c)   Determine
whether Tenant is complying with all its obligations in this Lease;     (d)  
Supply cleaning service and any other service to be provided by Landlord to
Tenant according to this Lease;     (e)   Post written notices of
nonresponsibility or similar notices; or     (f)   Make repairs required of
Landlord under the terms of this Lease or make repairs to any adjoining space or
utility services or make repairs, alterations, or improvements to any other
portion of the Building; however, all such work shall be done as promptly as
reasonably possible and so as to cause as little interference to Tenant as
reasonably possible.

Except with respect to the gross negligence or intentional misconduct of
Landlord or its agents, property managers or employees, Tenant waives any claim
against Landlord, its agents, employees, or contractors for damages for any
injury or inconvenience to or interference with Tenant’s business, any loss of
occupancy or quiet enjoyment of the Premises, or any other loss occasioned by
any entry in accordance with this Article 21. Landlord shall at all times have
and retain a key with which to unlock all of the doors in, on, or about the
Premises (excluding Tenant’s vaults, safes and similar areas designated in
writing by Tenant in advance). Landlord shall have the right to use any and all
means Landlord may deem proper to open doors in and to the Premises in an
emergency in order to obtain entry to the Premises, provided that Landlord will
promptly repair any damages caused by any forced entry. Any entry to the
Premises by Landlord in accordance with this Article 21 will not be construed or
deemed to be a forcible or unlawful entry into or a detainer of the Premises or
an eviction, actual or constructive, of Tenant from the Premises or any portion
of the Premises, nor shall any such entry entitle Tenant to damages or an
abatement of Monthly Base Rent, Additional Rent, or other charges that this
Lease requires Tenant to pay. Notwithstanding anything in this Lease to the
contrary, neither Landlord nor its agents, employees, and contractors will enter
Tenant’s clinical file room without Tenant’s prior permission and without being
accompanied by a representative of Tenant. Tenant will provide Landlord a
diagram showing the location of the clinical file room within the Premises.
     21.2 General Matters. Except to the extent expressly limited herein,
Landlord reserves full rights to control the Project (which rights may be
exercised without subjecting Landlord to claims for constructive eviction,
abatement of Rent, damages or other claims of any kind), including more
particularly, but without limitation, the right to: (i) change the name or
street address of the Project or designation of the Premises; (ii) install and
maintain signs on the exterior and interior of the Building or Project, and
grant any other person the right to do so; (iii) retain at all times, and use in
appropriate instances, keys to all doors within and into the Premises;
(iv) grant to any person the right to conduct any business or render any service
at the Building or Project, whether or not the same are similar to the use
permitted Tenant by this Lease; (v) grant any person the right to use separate
security personnel and systems respecting access to their premises; and (vi) in
case of fire, invasion, insurrection, riot, civil disorder, emergency or other
dangerous condition, or threat thereof: (a) limit or prevent access to the
Building or Project or Premises; (b) shut down elevator service; (c) activate
elevator emergency controls, and (d) otherwise take such action or preventative
measures deemed necessary by Landlord for the safety of tenants of the Building
or Project or the protection of the Building or Project and other property
located thereon or therein (but this provision shall impose no duty on Landlord
to take such actions, and no liability for actions taken in good faith).
     21.3 Changes to the Project. Except to the extent expressly limited herein,
Landlord reserves full right to (i) paint and decorate, (ii) perform repairs or
maintenance, or (iii) make replacements, restorations, renovations, alterations,
additions and improvements, structural or otherwise (including freon retrofit
work), in and to the Project or any part thereof, or change the uses thereof
(including changes, reductions or additions of corridors, entrances, doors,
lobbies, parking facilities and other areas, structural support columns and
shear walls, elevators, stairs, escalators, mezzanines, solar tint windows or
film, kiosks, planters, sculptures, displays, and other amenities and features
therein, and changes relating to the connection with or entrance into or use of
the Project or any other adjoining or adjacent building or buildings, now
existing or hereafter constructed). In connection with such matters, Landlord
may among other things erect scaffolding, barricades and other structures, open
ceilings, close entry ways, restrooms, elevators, stairways, corridors, parking
and other areas and facilities, and take such other actions as Landlord deems
appropriate. However, Landlord shall:
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



          (a) not block or interfere with Tenant’s access to the Premises,
provided, however, that Landlord may close off Tenant’s usual access to the
Premises on a temporary basis so long as Landlord provides reasonable alternate
access to the Premises; and
          (b) in connection with entering the Premises, comply with Article 21.1
above.
ARTICLE 22. INDEMNIFICATION, WAIVER AND RELEASE.
     22.1 Tenant’s Indemnification. Except for any injury to persons or damage
to property that is proximately caused by or results proximately from the gross
negligence or willful misconduct of Landlord, its employees or agents, and
subject to the provisions of Article 6.4 herein, Tenant shall indemnify and hold
the Indemnified Parties (defined below) harmless from and against, any and all
demands, claims, causes of action, fines, penalties, damages, liabilities,
judgments, and expenses (including, without limitation, reasonable attorney’s
fees) incurred in connection with or arising from:
     (a) the use or occupancy or manner of use or occupancy of the Premises by
Tenant or any person claiming under Tenant;
     (b) any activity, work, or thing done or permitted by Tenant in or about
the Premises, the Building, or the Project;
     (c) any breach by Tenant or its employees, agents, contractors, or invitees
of this Lease;
     (d) any injury or damage to the person, property, or business of Tenant,
its employees, agents, contractors, or invitees entering upon the Premises under
the express or implied invitation of Tenant; and
     (e) any alleged violation by Tenant of the ADA and/or any other law, rule,
code or regulation.
     If any action or proceeding is brought against an Indemnified Party by
reason of any of the foregoing (a) though (e), Tenant, upon written notice from
such Indemnified Party, shall defend the same at Tenant’s expense, with counsel
reasonably satisfactory to Landlord.
     22.2 Waiver and Release. Tenant, as a material part of the consideration to
Landlord for this Lease, by this Article 22.2 waives and releases all claims
against Landlord, Landlord’s affiliates and all of Landlord’s and their
wholly-owned subsidiaries, employees and agents (collectively, the “Indemnified
Parties” and Individually, an “Indemnified Party”) with respect to all matters
for which Landlord has disclaimed liability pursuant to the provisions of this
Lease, including, but not limited to, any losses or other damages sustained by
Tenant or any person claiming through Tenant resulting from any accident or
occurrence in or upon the Premises, including but not limited to: any defect in
or failure of Building equipment; any failure to make repairs; any defect,
failure, surge in, or interruption of facilities or services; any defect in or
failure of Common Areas; broken glass; water leakage; the collapse of any
Building component; any claim or damage resulting from Landlord’s repair,
maintenance or improvements to any portion of the Building or Project; or any
act, omission or negligence of co-tenants, licensees or any other persons or
occupants of the Building; provided only, that the release contained in this
Article 22.2 shall not apply to claims for actual damage to persons or property
(excluding consequential damages such as lost profits) resulting directly and
solely from Landlord’s gross negligence or willful misconduct or from Landlord’s
breach of its express obligations under this Lease which Landlord has not cured
within a reasonable time after receipt of written notice of such breach from
Tenant.
     22.3 Landlord’s Indemnification. Except for any injury to persons or damage
to Property that is proximately caused by or results proximately from the
negligence or willful misconduct of Tenant, its employees or agents and, subject
to the provisions of Article 6.4 herein, Landlord shall indemnify and hold
Tenant harmless from and against any and all demands, claims, causes of action,
fines, penalties, damages, liabilities, judgments and expenses (including,
without limitation, reasonable attorney’s fees) incurred in connection with or
arising from Landlord’s negligence, willful misconduct or breach of any of
Landlord’s express obligations under this Lease which Landlord has not cured
within a reasonable time after receipt of written notice of such breach from
Tenant. If any action or proceeding is brought against
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



Tenant by reason of any of the foregoing, Landlord, upon written notice from
Tenant, shall defend the same at Landlord’s expense with counsel reasonably
satisfactory to Tenant.
ARTICLE 23. QUIET ENJOYMENT.
     Landlord covenants and agrees with Tenant that, so long as Tenant pays the
Rent and observes and performs all the terms, covenants, and conditions of this
Lease on Tenant’s part to be observed and performed, Tenant may peaceably and
quietly enjoy the Premises and Tenant’s possession will not be disturbed by
anyone claiming by, through, or under Landlord, subject to the terms and
conditions of this Lease.
ARTICLE 24. EFFECT OF SALE.
     A sale, conveyance, or assignment of the Project shall operate to release
Landlord from liability from and after the effective date of such sale,
conveyance, or assignment upon all of the covenants, terms, and conditions of
this Lease, express or implied, except those liabilities that arose prior to
such effective date, and, after the effective date of such sale, conveyance, or
assignment, Tenant shall look solely to Landlord’s successor in interest in and
to this Lease. This Lease shall not be affected by any such sale, conveyance or
assignment and Tenant shall attorn to Landlord’s successor in interest to this
Lease, so long as such successor in interest assumes Landlord’s obligations
under the Lease from and after such effective date.
ARTICLE 25. DEFAULT.
     25.1 Events of Default by Tenant. The following events are referred to,
collectively, as “Events of Default” or, individually, as an “Event of Default”:
     (a) The vacation or abandonment of the Premises by Tenant (failure of
Tenant to occupy the Premises for a period of ten (10) consecutive days while in
monetary default under this Lease shall conclusively be deemed a vacation and
abandonment of the Premises);
     (b) Failure to pay any installment of Rent or any other monies due and
payable hereunder, said failure continuing for a period of three (3) business
days after the same is due, provided that with respect to the first late payment
in any twelve (12) month period, it shall not be an Event of Default unless such
payment is not received within three (3) calendar days after written notice
thereof by Landlord to Tenant; provided further that in the event Tenant fails
thereafter in the same twelve (12) month period to pay any Rent, then any late
charge or Default Interest which were waived because of Tenant’s timely cure of
its first Event of Default in such twelve (12) month period shall be
re-instated;
     (c) A general assignment by Tenant for the benefit of creditors;
     (d) The filing of a voluntary petition in bankruptcy by Tenant, the filing
by Tenant of a voluntary petition for an arrangement, the filing by or against
Tenant of a petition, voluntary or involuntary, for reorganization, or the
filing of an involuntary petition by the creditors of Tenant, said involuntary
petition remaining undischarged for a period of sixty (60) days;
     (e) Receivership, attachment, or other judicial seizure of substantially
all of Tenant’s assets on the Premises, such attachment or other seizure
remaining undismissed or undischarged for a period of sixty (60) days after the
levy thereof,
     (f) Death or disability of Tenant, if Tenant is a natural person, or the
failure by Tenant to maintain its legal existence, if Tenant is a corporation,
partnership, limited liability company, trust or other legal entity;
     (g) Failure of Tenant to execute and deliver to Landlord any reasonable
estoppel certificate, subordination agreement, or lease amendment within the
time periods and in the manner required by the Lease, and/or failure by Tenant
to deliver to Landlord any financial statement within the time period and in the
manner required the Lease;
     (h) An assignment or sublease, or attempted assignment or sublease, of this
Lease or the Premises by Tenant contrary to the provision of Article 10 of this
Lease, unless such assignment or sublease is expressly conditioned upon Tenant
having received Landlord’s consent thereto;
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



     (i) Failure in the performance of any of Tenant’s covenants, agreements or
obligations hereunder (except those failures specified as Events of Default in
subparagraphs (b), (d) or (e) herein or any other subparagraphs of this
Article 25.01, which shall be governed by the notice and cure periods set forth
in such other subparagraphs), which failure continues for thirty (30) days after
written notice thereof from Landlord to Tenant, provided that, if Tenant has
exercised reasonable diligence to cure such failure and such failure cannot be
cured within such thirty (30) day period despite reasonable diligence, Tenant
shall not be in default under this subparagraph so long as Tenant thereafter
diligently and continuously prosecutes the cure to completion and actually
completes such cure within ninety (90) days after the giving of the aforesaid
written notice;
     (j) Chronic Default by Tenant in the payment of Rent, or any other periodic
payments required to be paid by Tenant under this Lease. “Chronic Default” means
failure by Tenant to pay Rent, or any other payments required to be paid by
Tenant under this Lease within three (3) days after written notice thereof for
any three (3) months (consecutive or nonconsecutive) during any period of twelve
(12) months;
     (k) Any insurance required to be maintained by Tenant pursuant to this
Lease shall be canceled or terminated or shall expire or be reduced or
materially changed, except as permitted in this Lease;
     (l) Any failure by Tenant to discharge any lien or encumbrance placed on
the Building or any part thereof in violation of this Lease within thirty
(30) business days after the date such lien or encumbrance is filed or recorded
against the Building or any part thereof; or
     (m) Any failure by Tenant to immediately remove, abate or remedy any
hazardous substances located in, on or about the Demised Premises or the
Building in connection with any failure by Tenant to comply with Tenant’s
obligations under Article 9.
     25.2 Landlord’s Remedies. If any one or more Events of Default set forth in
Article 25.1, above, occurs then Landlord has the right, at its election:
     (a) To give Tenant written notice of Landlord’s intention to terminate this
Lease on the earliest date permitted by law or on any later date specified in
such notice, in which case Tenant’s right to possession of the Premises shall
cease and this Lease shall be terminated;
     (b) Without further demand or notice, to reenter and take possession of the
Premises or any part of the Premises, repossess the same, expel Tenant and those
claiming through or under Tenant, and remove the effects of both or either,
using such force for such purposes as may be necessary, without being liable for
prosecution, without being deemed guilty of any manner of trespass, and without
prejudice to any remedies for arrears of Monthly Base Rent or other amounts
payable under this Lease or as a result of any preceding breach of covenants or
conditions; or
     (c) Without further demand or notice to cure any Event of Default and to
charge Tenant for the cost of effecting such cure, including, without
limitation, reasonable attorneys’ fees and interest on the amount so advanced at
the rate set forth in Article 31.32, below, provided that Landlord will have no
obligation to cure any such Event of Default of Tenant.
Should Landlord elect to reenter as provided in Article 25.2(b), above, or
should Landlord take possession pursuant to legal proceedings or pursuant to any
notice provided by law, Landlord may, from time to time, without terminating
this Lease, relet the Premises or any part of the Premises in Landlord’s or
Tenant’s name, but for the account of Tenant, for such term or terms (which may
be greater or less than the period which would otherwise have constituted the
balance of the Term) and on such conditions and upon such other terms (which may
include concessions of free rent and alteration and repair of the Premises) as
Landlord, in its reasonable discretion, may determine, and Landlord may collect
and receive the Rent. Landlord will in no way be responsible or liable for any
failure to relet the Premises, or any part of the Premises, or for any failure
to collect any Rent due upon such reletting. No such reentry or taking
possession of the Premises by Landlord will be construed as an election on
Landlord’s part to terminate this Lease unless a written notice of such
intention is given to Tenant. No written notice from Landlord under this
Article 25 or under a forcible or unlawful entry and detainer statute or similar
law will constitute an election by Landlord to terminate this Lease unless such
notice specifically so states. Landlord reserves the right following any such
reentry or reletting to exercise its right to terminate this
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



Lease by giving Tenant such written notice, in which event this Lease will
terminate as specified in such notice.
     25.3 Damages; No Termination. In the event that Landlord does not elect to
terminate this Lease as permitted in Article 25.2(a), above, but on the contrary
elects to take possession as provided in Article 25.2(b), above, Tenant shall
pay to Landlord Monthly Base Rent, Additional Rent and other sums as provided in
this Lease that would be payable under this Lease if such repossession had not
occurred, less the net proceeds, if any, of any reletting of the Premises after
deducting all of Landlord’s reasonable expenses in connection with such
reletting, including without limitation all repossession costs, brokerage
commissions, attorneys’ fees, expenses of employees, alteration and repair
costs, and expenses of preparation for such reletting. If, in connection with
any reletting, the new lease term extends beyond the Term, or the Premises
covered by such new lease includes other premises not part of the Premises, a
fair apportionment of the Rent received from such reletting and the expenses
incurred in connection with such reletting as provided in this Article 25.3 will
be made in determining the net proceeds from such reletting, and any Rent
concessions will be equally apportioned over the term of the new lease. Tenant
will pay such rent and other sums to Landlord monthly on the day on which the
Monthly Base Rent and Additional Rent would have been payable under this Lease
if possession had not been retaken, and Landlord shall be entitled to receive
such rent and other sums from Tenant on each such day.
     25.4 Damages upon Termination.
     (a) If this Lease is terminated on account of the occurrence of an Event of
Default, Tenant shall remain liable to Landlord for damages in an amount equal
to Monthly Base Rent, Additional Rent and other amounts that would have been
owing by Tenant for the balance of the Term, had this Lease not been terminated,
less the net proceeds, if any, of any reletting of the Premises by Landlord
subsequent to such termination, after deducting all of Landlord’s expenses in
connection with such reletting, including, without limitation, the expenses
enumerated in Article 25.3, above. Landlord shall be entitled to collect such
damages from Tenant monthly on the day on which Monthly Base Rent, Additional
Rent and other amounts would have been payable under this Lease if this Lease
had not been terminated, and Landlord shall be entitled to receive such Monthly
Base Rent, Additional Rent and other amounts from Tenant on each such day.
     (b) Alternatively, at the option of Landlord, in the event this Lease is so
terminated, Landlord shall be entitled, upon written notice to Tenant at any
time after such termination, to declare the present cash value (as of the date
of such default) of the entire balance of rent for the remainder of the Term to
be due and payable, and to collect such balance in addition to any additional
amounts due prior to such termination in any manner not inconsistent with
applicable law. For the purpose of this Article 25.4, the “present cash value”
shall be computed by adding interest at the per annum interest rate described in
Article 31.32, below, herein from the date on which this Lease is terminated to
the date Landlord obtains a court judgment against Tenant for the amount due and
discounting the entire balance due to Landlord at the Discount Rate charged by
the Federal Reserve Banks as published in the “Money Rates” section of the Wall
Street Journal on the day the Lease is terminated or if not published on such
date, the publication date immediately prior to the termination date, plus two
percent (2%).
     25.5 Cumulative Remedies. Any suit or suits for the recovery of the amounts
and damages set forth in Articles 25.3 and 25.4, above, may be brought by
Landlord, from time to time, at Landlord’s election, and nothing in this Lease
will be deemed to require Landlord to await the date upon which this Lease or
the Term would have expired had there occurred no Event of Default. Tenant
agrees that Landlord may file suit to recover any sums due to Landlord under
this Lease from time to time and that such suit or recovery of any amount due
Landlord hereunder shall not be any defense to any subsequent action brought for
any amount not previously reduced to judgment in favor of Landlord. Each right
and remedy provided for in this Lease is cumulative and is in addition to every
other right or remedy provided for in this Lease or now or after the Lease date
existing at law or in equity or by statute or otherwise, and the exercise or
beginning of the exercise by Landlord of any one or more of the rights or
remedies provided for in this Lease or now or after the Lease Date existing at
law or in equity or by statute or otherwise will not preclude the simultaneous
or later exercise by Landlord of any or all other rights or remedies provided
for in this Lease or now or after the Lease Date existing at law or in equity or
by statute or otherwise. All costs incurred by Landlord in collecting any
amounts and damages owing by Tenant pursuant to the provisions of this Lease or
to enforce any provision of this Lease, including reasonable attorneys’ fees
from the date any such matter is turned over to an attorney, whether or not one
or more actions are commenced by Landlord, will also be recoverable by Landlord
from Tenant.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



     25.6 Waiver of Redemption/Mitigation. Tenant waives any right of redemption
arising as a result of Landlord’s exercise of its remedies under this
Article 25. Landlord shall take reasonable measures to mitigate the damages
recoverable against Tenant. Tenant shall bear the burden of proving Landlord
failed to take such reasonable measures to mitigate damages in any lawsuit filed
by Landlord to recover damages under or pursuant to this Lease.
ARTICLE 26. LANDLORD’S LIEN.
     Landlord will have such lien rights as are provided under Washington law.
ARTICLE 27. PARKING.
     At all times during the Term, and conditioned upon this Lease being in full
force and effect and there being no Event of Default hereunder, Tenant shall be
permitted to use the Parking Spaces designated in Article 1.1 of this Lease,
subject to the Rules and Regulations set forth in Exhibit E, and any reasonable
amendments or additions to such Rules and Regulations. The Parking Spaces will
be used by Tenant and/or Tenant’s employees, guests and/or visitors on an
unassigned, nonreserved, and nondesignated basis or such other basis as Landlord
directs from time to time. Each time during the Term that Tenant does not pay
for one or more Parking Spaces for three (3) consecutive months, then the number
of Parking Spaces which Tenant shall be permitted to use for the remainder of
the Term shall be reduced to the number of Parking Spaces for which Tenant has
paid during said three (3) consecutive months. The monthly rental shall be
current market rental rates (for reserved Parking Spaces the rate shall be [***]
of the current market rental rate for unreserved Parking Stalls) per Parking
Space per month, payable in advance by Tenant to Landlord together with the
Monthly Base Rent and subject to adjustment from time to time by Landlord so as
to make such rental substantially equivalent to then current market rental rates
for similar parking spaces at the Project.
     If, for any reason, Landlord fails to provide, or Tenant is not permitted
to utilize, the Parking Spaces or any portion thereof, such fact shall not be
deemed to be a default by Landlord but rental for any Parking Space which is not
provided by Landlord shall be abated for so long as Tenant does not have the use
of such Parking Space. Such abatement shall constitute full settlement of all
claims that Tenant might otherwise have against Landlord by reason of such
failure.
ARTICLE 28. CERTAIN TENANT’S REMEDIES .
     Notwithstanding anything in this Lease to the contrary, if Landlord fails
for no legitimate reason to make any payment out of the Cash Allowance (as
defined in the Work Letter attached to this Lease as Exhibit C) in a timely
manner, and such failure continues for thirty (30) days after Landlord’s receipt
of written notice of such failure without Landlord providing Tenant with a
written explanation of why Landlord has not made a payment out of the Cash
Allowance, Tenant may (but will not be required to) make such payments to
contractors as are necessary. Pursuant to Exhibit C, Landlord requires the
contractor and major subcontractors to submit unconditional lien releases on
Landlord’s form. If Tenant makes such payments, all amounts paid by Tenant in
doing so (together with interest at 7.0% per annum from the date of Tenant’s
payment of the amount until the date of full repayment by Landlord) will be
payable by Landlord to Tenant on demand. If Landlord fails to make the
repayment, in addition to any other rights it may have, Tenant will have the
right to offset the amount of the repayment against Rent and other charges under
this Lease; however, Tenant will have no lien or claim against the Premises or
the Building.
ARTICLE 29. SIGNS.
     (a) Landlord shall install and maintain identification for Tenant on the
building directory located in the main lobby of the Office Unit and shall make
such changes thereto as Tenant reasonably requests from time to time, at
Landlord’s sole cost and expense. Tenant shall be provided not less than
Tenant’s Share of the total listings on such main lobby building directory.
     (b) No signs will be placed in the Premises without the prior written
consent of Landlord as to size, design, color, location, content, illumination,
composition, material, and mobility. All signs will be maintained by Tenant in
good condition during the Term and any duly exercised Renewal Term. Tenant shall
remove all signs at the end of the Term or duly exercised Renewal Term and shall
repair and restore any damage caused by their installation or removal.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



ARTICLE 30. LETTER OF CREDIT.
     Concurrently with the execution of this Lease, Tenant must provide Landlord
a letter of credit in accordance with the terms and conditions set forth on
Exhibit K.
ARTICLE 31 RIGHT OF FIRST REFUSAL .
     31.1 Notice to Tenant . At any time during the Term of this Lease,
including the Renewal Term, if Landlord receives a bona fide offer from a third
party to lease all or any portion of Floor 40 or Floor 41 (the “ROFR Space”) and
Landlord wishes to accept such offer, and provided (i) no Event of Default, as
defined in Article 25.1 of this Lease, then exists, (ii) no Chronic Default, as
defined in Article 25.1 of this Lease, has occurred, (iii) no other tenant in
the Building has a right to lease the ROFR Space, whose right existed as of
January 18, 2011, and (iv) the bona fide offer Landlord wishes to accept is not
an offer from the Frank Russell Company to lease the ROFR Space as “Expansion
Space” (as defined in the Lease between Landlord and Frank Russell Company dated
August 12, 2009, as thereafter amended [as so amended, the “Russell Lease"])
under the Russell Lease, Tenant shall have a right of first refusal in
accordance with the terms of this Article 31 to lease the ROFR Space and
Landlord shall deliver to Tenant a written ROFR Notice (as defined below).
The “ROFR Notice” shall be a written notice from Landlord to Tenant in which
Landlord sets forth the date upon which the ROFR Space shall be available to be
leased to Tenant and provides a copy of a signed letter of intent or term sheet
or other document containing the terms of the offer Landlord wishes to accept.
     31.2 ROFR Election . Tenant shall have ten (10) Business Days following
Tenant’s receipt of the ROFR Notice to deliver to Landlord a written notice (the
“ROFR Election”) of Tenant’s desire to lease from Landlord the ROFR Space by
stating that Tenant is thereby exercising the ROFR. If Tenant exercises the
ROFR, then Landlord shall lease the ROFR Space to Tenant for the remainder of
the Term and the Renewal Term, if exercised, under the terms and conditions set
forth in this Lease as modified by the terms and conditions set forth in the
bona fide offer Landlord wishes to accept. If Tenant does not timely and in the
manner herein prescribed deliver the ROFR Election, then Tenant shall have no
further rights to lease the ROFR Space and all rights of Tenant under this
Article 31 shall terminate and cease to exist.
     31.3 Addition to Premises . If Tenant shall timely and in the manner herein
prescribed deliver the ROFR Election, then, on the date on which Landlord
delivers vacant possession of the ROFR Space to Tenant, the ROFR Space shall
become, and be deemed to comprise, part of the Premises as if originally
included in the demise hereunder (except for the Monthly Base Rent which shall
be as set forth in the bona fide offer Landlord wishes to accept) and Tenant’s
Proportionate Share shall be increased so that the numerator shall include the
number of rentable square feet in the ROFR Space.
ARTICLE 32 OPTION TO RENEW THE TERM.
     (1) Provided that (i) no Event of Default, as defined in Article 25.1 of
this Lease, then exists, (ii) no Chronic Default, as defined in Article 25.1 of
this Lease, has occurred or is continuing, and (iii) Tenant and/or any affiliate
of Tenant is in occupancy of at least seventy five percent (75%) of the Premises
as of the Expiration Date, then Tenant shall have the right and option,
exercisable by giving written notice thereof at least nine (9) months, but not
more than twelve (12) months prior to the Expiration Date (“Renewal Notice”), to
extend the Term of this Lease to May 10, 2019 (the “Renewal Term”). Upon the
giving of such notice, this Lease shall automatically be extended for the
Renewal Term and no further instrument of extension shall be required to be
executed by either party to this Lease. In the event that Tenant fails to give
such notice to Landlord as herein provided, this Lease shall automatically
terminate on the Expiration Date and Tenant shall have no further right or
option to extend this Lease.
     (2) The Renewal Term shall be on the same terms, covenants and conditions
as applicable to the original Term of this Lease, except that (a) the Monthly
Base Rent during the Renewal Term shall be determined pursuant to this
Article 32 below, and (b) after the Renewal Term Tenant shall have no further
options to renew or extend the Term.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



     (3) The Monthly Base Rent for the Renewal Term shall be [***] of the then
current fair market rental rate for comparable space in the downtown Seattle
area as of the first day of the Renewal Term (the “Current Market Rate”). For
purposes hereof, the parties agree that the term “Current Market Rate” shall
mean the prevailing fair market conditions for non-encumbered space comparable
in size, location (including location within the building) and quality to the
Premises.
     (4) If the parties fail to agree upon the Current Market Rate within thirty
(30) days after Landlord’s receipt of Tenant’s Renewal Notice, then either party
shall be entitled to give notice to the other electing to have the Current
Market Rate selected by an appraiser as provided in this Article. Upon delivery
and receipt of such notice, the parties will within seven days thereafter
mutually appoint an appraiser who will select (in the manner set forth below)
the Current Market Rate (the “Deciding Appraiser”). The Deciding Appraiser must
have at least ten years of full-time commercial appraisal experience with
projects comparable to the Project and be a member of the American Institute of
Real Estate Appraisers or a similar appraisal association. Alternatively, the
Deciding Appraiser may be a real estate broker with at least ten (10) years
experience in the leasing of Class A office space in the Central Business
District of Seattle. The Deciding Appraiser may not have any material financial
or business interest in common with either of the parties. If Landlord and
Tenant are not able to agree upon a Deciding Appraiser within such seven days,
each party will within five days thereafter separately select an appraiser
meeting the criteria set forth above, which two appraisers will, within seven
days of their selection, mutually appoint a third appraiser meeting the criteria
set forth above to be the Deciding Appraiser. If two appraisers are not able,
within seven days of their selection, to mutually appoint a Deciding Appraiser,
then either party may apply to the Presiding Judge of the Superior Court for
King County who shall select a Deciding Appraiser who meets the criteria set
forth above. Within seven (7) days of the appointment (by one of the foregoing
methods) of the Deciding Appraiser, Landlord and Tenant will submit to the
Deciding Appraiser and exchange with each other their respective determinations
of Current Market Rate and any related information. Within twenty-one (21) days
of such appointment of the Deciding Appraiser, the Deciding Appraiser will
review each party’s submittal (and such other information as the Deciding
Appraiser deems necessary) and will select, in total and without modification,
the submittal presented by either Landlord or Tenant as the Current Market Rate.
Subject to the previous sentence, if the Deciding Appraiser timely receives one
party’s submittal, but not both, the Deciding Appraiser must designate the
submitted proposal as the Current Market Rate for the applicable extension of
the Term. Any determination of Current Market Rate made by the Deciding
Appraiser in violation of the provisions of this Article shall be beyond the
scope of authority of the Deciding Appraiser and shall be null and void. If the
determination of Current Market Rate is made by a Deciding Appraiser, Landlord
and Tenant will each pay, directly to the Deciding Appraiser, one-half (1/2) of
all fees, costs and expenses of the Deciding Appraiser. Landlord and Tenant will
each separately pay all costs, fees and expenses of their respective additional
appraiser (if any) used to determine the Deciding Appraiser.
ARTICLE 33. MISCELLANEOUS.
     33.1 No Offer. This Lease is submitted to Tenant on the understanding that
it will not be considered an offer and will not bind Landlord in any way until
Tenant has duly executed and delivered triplicate originals to Landlord and
Landlord has executed and delivered one of such originals to Tenant.
     33.2 Joint and Several Liability. If Tenant is composed of more than one
signatory to this Lease, each signatory will be jointly and severally liable
with each other signatory for payment and performance according to this Lease.
The act of, written notice to, written notice from, refund to, or signature of
any signatory to this Lease (including, without limitation, modifications of
this Lease made by fewer than all such signatories) will bind every other
signatory as though every other signatory had so acted, or received or given the
written notice or refund, or signed.
     33.3 No Construction Against Drafting Party. Landlord and Tenant
acknowledge that each of them and their counsel have had an opportunity to
review this Lease and that this Lease will not be construed against Landlord
merely because Landlord has prepared it.
     33.4 Time of the Essence. Time is of the essence of each and every
provision of this Lease.
     33.5 No Recordation. Tenant’s recordation of this Lease or any memorandum
or short form of it will be void and an Event of Default under this Lease.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



     33.6 No Waiver. The waiver by either party of any agreement, condition, or
provision contained in this Lease will not be deemed to be a waiver of any
subsequent breach of the same or any other agreement, condition, or provision
contained in this Lease, nor will any custom or practice that may grow up
between the parties in the administration of the Terms of this Lease be
construed to waive or to lessen the right of either party to insist upon the
performance by the other party in strict accordance with the Terms of this
Lease. The subsequent acceptance of Rent by Landlord will not be deemed to be a
waiver of any preceding breach by Tenant of any agreement, condition, or
provision of this Lease, other than the failure of Tenant to pay the particular
Rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such Rent. No acceptance by Landlord of a lesser sum
than the Rent or other sum then due shall be deemed to be other than on account
of the earliest installment of Rent nor shall it be deemed to be an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or other amount or
pursue any other remedy provided in the Lease.
     33.7 Limitation on Recourse. It is expressly understood and agreed by
Tenant that none of Landlord’s covenants, undertaking or agreements contained in
this Lease are made or intended as personal covenants, undertaking or agreements
by Landlord. Tenant specifically agrees to look solely to Landlord’s interest in
the Project (together with any rents or proceeds therefrom) for the recovery of
any judgments against Landlord. It is agreed that Landlord (and its
shareholders, venturers, and partners, and their shareholders, venturers, and
partners and all of their officers, directors, and employees) shall not be
personally liable for any such judgments.
     33.8 Estoppel Certificates. At any time and from time to time but within
ten (10) days after prior written request by Landlord, Tenant shall execute,
acknowledge, and deliver to Landlord, promptly upon request, a certificate in
the form attached hereto as Exhibit G (to the extent such information is true)
certifying as to the matters set forth therein. Any such certificate may be
relied upon by any prospective purchaser or existing or prospective mortgagee or
beneficiary under any deed of trust of the Building or any part of the Project.
Tenant’s failure to deliver such a certificate within such time shall be
conclusive evidence of the matters set forth in it.
     33.9 WAIVER OF JURY TRIAL. LANDLORD AND TENANT, BY THIS ARTICLE 33.9,
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
TO THIS LEASE AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT,
TENANT’S USE OR OCCUPANCY OF THE PREMISES, ANY ACTION TO RESCIND OR CANCEL THIS
LEASE OR ANY CLAIMS OR DEFENSES ASSERTING THAT THIS LEASE WAS FRAUDULENTLY
INDUCED OR IS OTHERWISE VOID OR VOIDABLE OR ANY OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR LANDLORD TO ENTER INTO AND ACCEPT THIS LEASE.
     33.10 No Merger. The voluntary or other surrender of this Lease by Tenant
or the cancellation of this Lease by mutual agreement of Tenant and Landlord or
the termination of this Lease on account of an Event of Default shall not work a
merger, and shall, at Landlord’s option, (a) terminate all or any subleases and
subtenancies or (b) operate as an assignment to Landlord of all or any subleases
or subtenancies. Landlord’s option under this Article 33.10 shall be exercised
by written notice to Tenant and all known sublessees or subtenants in the
Premises or any part of the Premises.
     33.11 Holding Over. Tenant shall have no right to remain in possession of
all or any part of the Premises after the expiration or earlier termination of
the Term. If Tenant remains in possession of all or any part of the Premises
after the expiration of the Term, with the express or implied consent of
Landlord: (a) such tenancy shall be deemed to be a tenancy at sufferance only;
(b) such tenancy shall not constitute a renewal or extension of this Lease for
any further Term; and (c) such tenancy may be terminated by Landlord upon the
earlier of five (5) days’ prior written notice or the earliest date permitted by
law. In the event Tenant remains in possession after the expiration of the Term,
Monthly Base Rent shall be increased to an amount equal to one hundred fifty
percent (150%) of the Monthly Base Rent payable during the last month of the
Term, and any other sums due under this Lease shall be payable in the amount and
at the times specified in this Lease. Such tenancy at sufferance shall be
subject to every other term, condition, and covenant contained in this Lease.
The foregoing provisions of this Article 33.11 are in addition to and do not
affect Landlord’s right of re-entry or any rights of Landlord under this Lease
or as otherwise provided by law. If Tenant fails to surrender the Premises upon
the expiration or termination of
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



this Lease despite demand to do so by Landlord, Tenant shall indemnify and hold
Landlord harmless from all loss or liability, including, without limitation, any
claim made by any succeeding tenant founded on or resulting from such failure to
surrender and any attorney’s fees and costs.
     33.12 Notices. Any notice, request, demand, consent, approval, or other
communication required or permitted under this Lease must be in writing and
shall be deemed to have been given when (a) hand delivered, effective upon
receipt, (b) sent by United States Express Mail or by private overnight courier,
effective upon receipt, (c) sent by certified mail, return receipt requested,
addressed to the party for whom it is intended at its address set forth in
Article 1.1, (d) deposited in the United States Mail, with postage thereon fully
prepaid, effective on the day of actual delivery as shown by the addressee’s
return receipt or the expiration of three (3) business days after the date of
mailing, whichever is earlier, or (e) sent by facsimile transmission, effective
upon receipt provided that a hard copy is delivered by one of the methods
outlined in clauses (a) though (d) above within three (3) days thereafter.
Either Landlord or Tenant may add additional addresses or change its address for
purposes of receipt of any such communication by giving ten (10) days’ prior
written notice of such change to the other party in the manner prescribed in
this Article 33.12.
     33.13 Mortgagee Protection.
     (a) If, in connection with obtaining construction, interim or permanent
financing for the Building, the lender (the “Lender”) shall request reasonable
modifications in this Lease as a condition to such financing, Tenant will not
unreasonably withhold, delay or defer its consent thereto, provided that such
modifications do not increase the obligations of Tenant hereunder or materially
adversely affect the leasehold interest hereby created or Tenant’s rights
hereunder.
     (b) Tenant shall give to any Lender, by a method provided for in
Article 33.12 above, at the same time as it is given to Landlord, a copy of any
notice of default given to Landlord, provided that prior to such notice Tenant
has been notified, in writing, (by way of notice of assignment of rents and
leases, or otherwise) of the address of such Lender. Tenant further agrees that
if Landlord shall have failed to cure such default within the time provided for
in this Lease, then the Lender shall have an additional period of sixty
(60) days within which to cure such default.
     33.14 Severability. If any provision of this Lease proves to be illegal,
invalid, or unenforceable, the remainder of this Lease will not be affected by
such finding, and in lieu of each provision of this Lease that is illegal,
invalid, or unenforceable a provision will be added as a part of this Lease as
similar in terms to such illegal, invalid, or unenforceable provision as may be
possible and be legal, valid, and enforceable.
     33.15 Written Amendment Required. No amendment, alteration, modification
of, or addition to the Lease shall be valid or binding unless expressed in
writing and signed by Landlord and Tenant. Tenant agrees to make any
modifications of the terms and provisions of this Lease required or requested by
any lending institution providing financing for the Building, or Project, as the
case may be, provided that no such modifications will materially adversely
affect Tenant’s rights and obligations under this Lease.
     33.16 Captions. The captions of the various articles of this Lease are for
convenience only and do not necessarily define, limit, describe, or construe the
contents of such articles.
     33.17 Authority. Tenant and the party executing this Lease on behalf of
Tenant represent to Landlord that such party is authorized to do so by requisite
action of the board of directors or partners, as the case may be, and agrees,
upon execution of this Lease, to deliver to Landlord a resolution or similar
document to that effect.
     33.18 Brokers. Landlord and Tenant respectively represent and warrant to
each other that neither of them has consulted or negotiated with any broker or
finder with regard to the Premises except that Landlord has been represented by
Landlord’s Broker and Tenant has been represented by Tenant’s Broker, each as
named in Article 1.1 hereof. Landlord agrees to be responsible for payment of
Landlord’s Broker’s fees per a separate agreement between Landlord and
Landlord’s Broker. Landlord shall pay a commission to Tenant’s Broker equal to
One and 00/100 Dollar ($1.00) per rentable square foot of the Premises per year
of the initial Term (prorated for any partial year), payable one-half (1/2)
within two (2) business days after mutual execution of this Lease and one-half
(1/2) upon the Commencement Date of this Lease. Landlord and Tenant shall
mutually indemnify and hold each other harmless from and against any claim for
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



brokerage or finder’s fees or other like payment based in any way upon
agreements, arrangements or understanding made or claimed to have been made by
Landlord or Tenant with any third person. Each of Landlord and Tenant, by its
execution of this Lease, acknowledges that it has received a pamphlet on the law
of real estate agency as required under RCW 18.86.030(1)(f).
     33.19 Governing Law. This Lease shall be governed by and construed pursuant
to the laws of the state in which the Project is located.
     33.20 No Easements for Air or Light. Any diminution or shutting off of
light, air, or view by any structure that may be erected on lands adjacent to
the Building shall in no way affect this Lease or impose any liability on
Landlord.
     33.21 Tax Credits. Landlord is entitled to claim all tax credits and
depreciation attributable to leasehold improvements in the Premises. Promptly
after Landlord’s demand, Landlord and Tenant shall prepare a detailed list of
the leasehold improvements and fixtures and their respective costs for which
Landlord or Tenant has paid. Landlord shall be entitled to all credits and
depreciation for those items for which Landlord has paid by means of any Tenant
finish allowance or otherwise. Tenant shall be entitled to any tax credits and
depreciation for all items for which Tenant has paid with funds not provided or
reimbursed by Landlord.
     33.22 Financial Reports. To the extent that Tenant’s financial statements
are not publicly available, within twenty (20) days after Landlord’s request,
Tenant shall furnish Tenant’s most recent audited financial statements
(including any notes to them) to Landlord, or, if no such audited statements
have been prepared, such other financial statements (and notes to them) as may
have been prepared by an independent certified public accountant or, if such
statements do not exist, then Tenant’s internally prepared financial statements.
Tenant shall discuss its financial statements with Landlord. Landlord shall not
disclose any aspect of Tenant’s financial statements that Tenant designates to
Landlord as confidential except (a) to Landlord’s lenders or prospective
purchasers of the Project, (b) in litigation between Landlord and Tenant, and
(c) if required by court order.
     33.23 Landlord’s Fees. Whenever Tenant requests Landlord to take any action
or give any consent required or permitted under this Lease, Tenant shall
reimburse Landlord for all of Landlord’s reasonable costs incurred in reviewing
the proposed action or consent, including without limitation reasonable
attorneys’, engineers’ or architects’ fees, within thirty (30) days after
Landlord’s delivery to Tenant of a statement of such costs. Tenant shall be
obligated to make such reimbursement without regard to whether Landlord consents
to any such proposed action.
     33.24 Non-waiver. Any default in the payment of Monthly Base Rent or
Additional Rent or other charges, or any failure of Landlord to enforce the
provisions of this Lease upon any default by the Tenant shall not be construed
as creating a custom of deferring payment or as modifying in any way the Terms
of this Lease or as a waiver of Landlord’s right to terminate this Lease as
herein provided, or otherwise, to enforce the provisions hereof for any prior or
subsequent default.
     33.25 Intentionally Deleted.
     33.26 No Right to Terminate; Constructive Eviction. Except as set forth in
the next sentence, Tenant hereby waives the remedies of termination and
rescission and hereby agrees that Tenant’s sole remedies for Landlord’s default
hereunder and for breach of any promise or inducement shall be limited to a suit
for damages and/or injunction. Notwithstanding the foregoing, Tenant does not
waive its right to claim constructive eviction if the facts warrant it.
Additionally, Tenant waives any right of self-help to perform repairs or any
other obligation of Landlord and shall have no right to withhold, set-off or
abate Rent except as may be expressly provided herein.
     33.27 No Liability for Crimes. Landlord makes no representations or
warranties with respect to crime in the area, undertakes no duty to protect
against criminal acts and shall not be liable for any injury, wrongful death or
property damage arising from any criminal acts. The Landlord may, from time to
time, employ or caused to be employed courtesy patrols or any other type of
security personnel and equipment, however, such personnel and equipment are only
for the protection of Landlord’s property. Landlord reserves the right, in its
sole and absolute discretion, to start, alter or terminate any such courtesy
patrols or other security services without
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



notice. Tenant is urged to provide security for its invitees, its own personnel,
and property as it deems necessary. Tenant is urged to obtain insurance to
protect against criminal acts.
     33.28 Binding Effect. The covenants, conditions, and agreements contained
in this Lease will bind and inure to the benefit of Landlord and Tenant and
their respective heirs, distributees, executors, administrators, successors,
and, except as otherwise provided in this Lease, their assigns.
     33.29 Confidentiality. Except to the extent the terms of the Lease or the
entire Lease is required to be disclosed in a public filing, Tenant agrees that
the terms of this Lease are confidential and constitute proprietary information
of Landlord, and that disclosure of the terms hereof could adversely affect
Landlord. Tenant shall keep its partners, members, manager, officers, directors,
employees, agents, real estate brokers and sales persons and attorneys from
disclosing the terms of this Lease to any other person without Landlord’s prior
written consent, except in connection with a public filing and except to any
accountants of Tenant in connection with the preparation of Tenant’s financial
statements, tax returns or public filings, to agents or consultants of Tenant in
connection with Tenant’s performance of its obligations hereunder, to an
assignee of this Lease or subtenant of the Leased Premises, or to a person to
whom disclosure is required in connection with any action brought to enforce
this Lease; provided, however, that Tenant shall inform such persons of the
confidentiality of the terms of this Lease and shall obtain their agreement to
abide by the confidentiality provisions of this Article 34.29 prior to such
disclosure. In connection with any public filing, Tenant shall submit a written
request to the applicable authorities that this Lease be treated confidentially.
     33.30 Force Majeure. Landlord shall have no liability to Tenant, nor will
Tenant have any right to terminate this Lease or abate Rent or assert a claim of
partial or total actual or constructive eviction, because of Landlord’s failure
to perform any of its obligations in the Lease if the failure is due to reasons
beyond Landlord’s reasonable control, including without limitation strikes or
other labor difficulties; inability to obtain necessary governmental permits and
approvals (including building permits or certificates of occupancy);
unavailability or scarcity of materials; war; riot; civil insurrection;
accidents; acts of God; and governmental preemption in connection with a
national emergency. If Landlord fails to perform its obligations because of any
reasons beyond Landlord’s reasonable control (including those enumerated above),
the period for Tenant’s performance will be extended day for day for the
duration of the cause of Landlord’s failure. Tenant shall have no liability to
Landlord, nor will Landlord have any right to terminate this Lease, because of
Tenant’s failure to perform any of its obligations in the Lease (other than the
payment of Rent and any other monetary obligations) if the failure is due to
reasons beyond Tenant’s reasonable control including, without limitation, the
force majeure events described above. If Tenant fails to perform its obligations
because of any reasons beyond Tenant’s reasonable control (other than the
payment of Rent and any other monetary obligations), the period for Tenant’s
performance will be extended day for day for the duration of the cause of
Tenant’s failure.
     33.31 Interest. All Rent and other sums due under this Lease which are not
paid when due shall accrue interest at the lesser of eighteen percent (18%) per
annum or the highest rate allowed by law.
     33.32 Entire Agreement. This Lease, the exhibits and addenda, if any,
contain the entire agreement between Landlord and Tenant. No promises or
representations, except as contained in this Lease, have been made to Tenant
respecting the condition or the manner of operating the Premises, the Building,
or the Project.
     33.33 Business Restriction Representation and Warranty. Tenant hereby
represents and warrants that neither Tenant nor any assignee or subtenant of
Tenant, nor any guarantor of the obligations of Tenant under this Lease: (i) is
now or shall become, a person or entity with whom Tenant is restricted from
doing business with under regulations of the Office of Foreign Assets Control
(“OFAC”) of the Department of the Treasury (including, but not limited to, those
named on OFAC’s Specially Designated Nationals and Blocked Persons list) or
under any statute, executive order (including, but not limited to, the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism),
or other governmental action; (ii) is now or shall become, a person or entity
with whom Tenant is restricted from doing business with under the International
Money Laundering Abatement and Financial Anti-Terrorism Act of 2001, or the
regulations or orders thereunder; and (iii) Tenant is not knowingly engaged in,
and shall not engage in, any dealings or transaction, or be otherwise associated
with such persons or entities described in (i) and (ii) above. Tenant hereby
represents and warrants that no person or entity owning (directly
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



or indirectly) a ten percent (10%) or greater ownership interest in Tenant:
(i) is now a person or entity with whom Tenant is restricted from doing business
with under regulations of the Office of Foreign Assets Control (“OFAC”) of the
Department of the Treasury (including, but not limited to, those named on OFAC’s
Specially Designated Nationals and Blocked Persons list) or under any statute,
executive order (including, but not limited to, the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism), or other governmental action;
(ii) is now a person or entity with whom Tenant is restricted from doing
business with under the International Money Laundering Abatement and Financial
Anti-Terrorism Act of 2001, or the regulations or orders thereunder; and
(iii) Tenant is not knowingly engaged in any dealings or transaction, or be
otherwise associated with such persons or entities described in (i) and
(ii) above. On an annual basis Tenant shall, upon becoming aware of a person or
entity owning (directly or indirectly) a ten percent (10%) or greater ownership
interest in Tenant, notify Landlord of such person or entity and if such person
or entity is a person or entity with whom Tenant is restricted from doing
business with under regulations of the Office of Foreign Assets Control (“OFAC”)
of the Department of the Treasury (including, but not limited to, those named on
OFAC’s Specially Designated Nationals and Blocked Persons list) or under any
statute, executive order (including, but not limited to, the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism), or other governmental action;
and (ii) is now a person or entity with whom Tenant is restricted from doing
business with under the International Money Laundering Abatement and Financial
Anti-Terrorism Act of 2001, or the regulations or orders thereunder.
     33.34 Lender’s Request for Landlord’s Consent. If at any time during the
Term, or any extension thereof, Tenant shall make and/or enter into any secured
financing or other transaction in which a lender to Tenant shall request that
Landlord, Tenant and such lender enter into an agreement whereby Landlord
subordinates any interest it may have in personal property of Tenant which is
located at the Premises (“Collateral”) to lender’s security interest therein,
together with Landlord’s consent to permit such lender access to the Premises
for the purpose of inspecting, removing, transferring, taking control of,
selling or making any other disposition of such Collateral, then Tenant’s
request to Landlord to enter into such agreement shall be in writing and shall
be accompanied by a fixed fee in the sum of $2,500 to compensate Landlord for
expenses to be incurred by Landlord in preparing and executing the same (whether
or not Landlord and Tenant ultimately execute any such agreement). The parties
hereto agree that such sum is a reasonable approximation of the cost of
Landlord’s expenses relating thereto, the exact cost thereof being impractical
to determine. The form of such agreement shall be as attached hereto as
Exhibit H and Landlord is under no obligation whatsoever to modify such form or
enter into any other agreement, including without limitation, one on a form
supplied by any lender to Tenant.
     33.35 Intentionally Deleted.
     33.36 Green Provision. Landlord and Tenant agree to comply with the
provisions of the Green Addendum attached hereto as Exhibit I, and the
provisions of the Green Addendum are hereby incorporated as if fully set forth
in this Article 33.36.
     33.37 Attorneys’ Fees and Expenses.
     (a) If either party hereto fails to perform any of its obligations under
this Lease or if any dispute arises between the parties hereto concerning the
meaning or interpretation of any provision of this Lease, then the defaulting
party or the party not prevailing in such dispute, as the case may be, shall pay
any and all costs and expenses incurred by the other party on account of such
default and/or in enforcing or establishing its rights hereunder, including,
without limitation, court costs and reasonable attorneys’ fees and
disbursements. Any such attorneys’ fees and other expenses incurred by either
party in enforcing a judgment in its favor under this Lease shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys’ fees obligation is intended to be severable from the other
provisions of this Lease and to survive and not be merged into any such
judgment.
     (b) Without limiting the generality of Article 33.37(a) above, if Landlord
utilizes the services of an attorney for the purpose of collecting any Rent due
and unpaid by Tenant or in connection with any other breach of this Lease by
Tenant, Tenant agrees to pay Landlord actual attorneys’ fees and expenses as
determined by Landlord for such services, regardless of the fact that no legal
action may be commenced or filed by Landlord.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



     33.38 Transportation Management Plan. The Project is subject to a
Transportation Management Plan recorded on December 31, 2003 in the real
property records of King County, Washington under Auditor’s No. 20031231001123
(the “TMP”). Tenant shall work with the office of the Building transportation
coordinator provided by Landlord under the TMP on trip reduction activities and
to provide information to Tenant’s employees regarding the TMP program elements.
Tenant shall abide by the TMP, including providing any transportation subsidies
to its employees required thereunder. If Tenant fails to pay any amounts it is
required to pay under the TMP and Landlord is required to pay such amounts,
Tenant shall reimburse Landlord for the cost of such, which reimbursement shall
be made promptly following Tenant’s receipt of Landlord’s itemized statement
setting forth each participating employee of Tenant and the cost to Landlord of
such employee’s subsidies under the TMP.
     33.39 Furniture. Attached as Schedule 33.39 is a list of furniture
presently located in the Premises. Tenant shall have the right to acquire any or
all of the furniture shown on such list. No later than sixty (60) days prior to
the Commencement Date, Tenant shall provide Landlord with a list of the
furniture Tenant desires to acquire. Landlord shall remove from the Premises at
its cost the furniture Tenant does not desire to acquire. A list of the
furniture to be acquired by Tenant (the “Remaining Furniture”) shall be
initialed by the parties and attached to this Lease as Exhibit L. Landlord
hereby leases the Remaining Furniture to Tenant as part of the Premises. Tenant
may acquire the Remaining Furniture on the Expiration Date, as said Expiration
Date may be extended under Article 32, for One Dollar ($1.00).
     33.40 Storage. Storage is available in the basement level of the Building.
Landlord shall work in good faith with Tenant to accommodate Tenant’s need for
storage space. Subject to future adjustments by Landlord in rates for storage
space within the Building, storage space leased by Tenant will initially be
leased at the rate of $12.00 per rentable square foot, with no additional
charges.
[Signatures of the Parties Appear on the Following Page]
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the Lease
Date.

                          LANDLORD:   THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY, a Wisconsin corporation    
 
                            By:   Northwestern Investment Management Company,
LLC, a Delaware limited liability company, its wholly-owned affiliate and
authorized representative    
 
                   
 
          By:   /s/ Richard C. Dooley    
 
             
 
   
 
          Name:   Richard C. Dooley    
 
          Its:   Director, Field Asset Management           TENANT:   DENDREON
CORPORATION, a Delaware corporation    
 
                   
 
      By:   /s/ Richard F. Hamm, Jr.                      
 
      Name:   Richard F. Hamm, Jr.                      
 
      Its:   Executive Vice President and General Counsel                      

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



                 
STATE OF
        )      
 
 
 
           
 
        )     ss.
COUNTY OF
        )      
 
 
 
           

     I certify that I know or have satisfactory evidence that the person
appearing before me and making this acknowledgment is the person whose true
signature appears on this document.
     On this _____ day of _________________, 2011, before me personally appeared
_______________________, to me known to be the ______________________ of
Northwestern Investment Management Company, LLC, to me known to be the
authorized representative of THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, the
corporation that executed the within and foregoing instrument, and acknowledged
the said instrument to be the free and voluntary act and deed of said
corporation, for the uses and purposes therein mentioned, and on oath stated
that he/she was authorized to execute said instrument.
     WITNESS my hand and official seal hereto affixed the day and year first
above written.



 
(Use This Space for Notarial Seal Stamp)

     
 
   
Notary Public in and for the State of
 
,   
residing at
 
   
My commission expires:
   
 
   
 
   
 
[Type or Print Notary Name]
   



[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



                 
STATE OF
        )      
 
 
 
           
 
        )     ss.
COUNTY OF
        )      
 
 
 
           

     I certify that I know or have satisfactory evidence that the person
appearing before me and making this acknowledgment is the person whose true
signature appears on this document.
     On this _____ day of _________________, 2011, before me personally appeared
_______________________, to me known to be the ______________________ of
DENDREON CORPORATION, the corporation that executed the within and foregoing
instrument, and acknowledged the said instrument to be the free and voluntary
act and deed of said corporation, for the uses and purposes therein mentioned,
and on oath stated that he/she was authorized to execute said instrument.
     WITNESS my hand and official seal hereto affixed the day and year first
above written.



 
(Use This Space for Notarial Seal Stamp)

     
 
   
Notary Public in and for the State of
 
,   
residing at
 
   
My commission expires:
   
 
   
 
   
[Type or Print Notary Name]
   



[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



SCHEDULE 39.39
List of Furniture
See 6 (six) pages attached.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF THE LAND
Parcel B of City of Seattle Lot Boundary Adjustment No. 2207977, as recorded
under Recording No. 20030417900008, records of King County, Washington;
Together with the easement described in instrument titled “Cantilever Easement”
recorded under King County, Washington Recording No. 20040129000141, as amended
by instrument recorded under King County, Washington Recording
No. 20060315001287.
Situate in the City of Seattle, County of King, State of Washington.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LAYOUT OF THE PREMISES
See 8 (eight) pages attached.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
WORK LETTER
     1. Base Building. Landlord shall design and construct and install those
items listed on attached Schedule C-1 attached hereto (the “Landlord’s Work”)
without cost or expense to Tenant. The Landlord’s Work shall be based on
Landlord’s plans prepared by Burgess Design (the “Architect”) with such
modifications as may be required by the City of Seattle or otherwise adopted by
Landlord for value-engineering or aesthetic purposes. Landlord will commence the
Landlord’s Work as soon as reasonably practical after the execution of this
Lease.
     2. Landlord’s Compliance. The Landlord’s Work shall comply in all respects
with the following: (a) the Building Codes of the City of Seattle, King County,
and the State of Washington and any other codes, ordinances, and regulations, as
each may apply; and (b) the Americans with Disability Act (“ADA”). Landlord
shall obtain a one (1) year warranty for the repair or replacement of any
defects in materials or workmanship in the Landlord’s Work.
     3. TI Work. Any work to the Premises in addition to Landlord’s Work is
referred to herein as the “TI Work,” shall be furnished and installed within the
Premises substantially in accordance with plans and specifications to be
prepared by Perkins & Will Architects (the “Tenant’s Architect”). All TI Work
shall be approved by Landlord and Tenant in accordance with this Exhibit C. The
TI Work shall be furnished and installed at Tenant’s sole expense by the TI
Contractor selected by Tenant and approved by Landlord as provided for herein,
except for the amount of the Cash Allowance (as defined in Paragraph 15 below).
For purposes of this Lease, the cost of the TI Work shall include all costs
associated with the design (except Landlord shall pay up to [***] of the
Tenant’s Architect’s fees and costs for space planning [the “A&E Allowance"])
and construction of the TI Work, including, without limitation, all building
permit fees, payments to design consultants for services and disbursements
(including costs associated with design changes required by the Tenant’s
Architect or its errors and omissions insurance carrier), all preparatory work
(if any), premiums for insurance and bonds (if any), such inspection fees
(including City of Seattle inspections) as Landlord or Tenant may incur,
reimbursements to Landlord for permit and other fees which Landlord may actually
incur that are fairly attributable to the TI Work, and the cost of installing
any additional HVAC or electrical capacity or telecommunications capacity
required by Tenant over and above the Landlord’s Work.
     4. Design of the TI Work. The Tenant’s Architect shall design all of the TI
Work, complete the working drawings for the TI Work and obtain all required
building or other permits to allow construction of the TI Work in the Premises.
The Tenant’s Architect shall, on Tenant’s behalf, retain consultants
satisfactory to Landlord to design these components of the TI Work. The cost of
preparing all plans and specifications for the TI Work (including without
limitation the space plan for the Premises and the working drawings for the TI
Work), the cost of preparing any changes thereto (except as provided to the
contrary in Paragraph 7 below regarding Landlord changes) and the cost of
obtaining all required permits therefor shall be paid by Tenant, although Tenant
may apply a portion of the Cash Allowance to the payment of such costs.
     5. Submittal of Space Plan. Landlord shall provide Tenant with a set of
final plans for Floors 32 through 39 (“Base Building Plans”) within two (2) days
after the mutual execution of this Lease. Not later than fifteen (15) days after
mutual execution of the Lease, Tenant shall submit to Landlord three copies of
the Space Plan for the TI Work. As used herein, "Space Plan” means a floor plan,
drawn to scale, showing (1) demising walls, corridor doors, interior partition
walls and interior doors, including any special walls, glass partitions or
special corridor doors, (2) any restrooms, kitchens, computer rooms, file rooms
and other special purpose rooms, and any sinks or other plumbing facilities, or
other special facilities or equipment, (3) any communications systems,
indicating telephone and computer outlet locations, and (4) any other details or
features required to reasonably delineate the TI Work to be performed. Within
seven (7) business days following its receipt of the Space Plan, Landlord shall
review, comment on and return the Space Plan to Tenant, marked “Approved,”
“Approved as Noted” or “Disapproved as Noted, Revise and Resubmit.” Such Space
Plan shall be for the general information of Landlord, and to assist in the
coordination of the design and construction of the TI Work, and Landlord’s
failure to respond to the Space Plan shall not constitute approval by Landlord
of the design or specifications shown thereon.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



          (a) If the Space Plan is returned to Tenant marked “Approved,” the
Space Plan shall be deemed approved by Landlord and the procedure set forth in
Paragraph 6 below shall be followed.
          (b) If the Space Plan is returned to Tenant marked “Approved as
Noted,” the Space Plan so submitted shall be deemed approved by Landlord;
provided, however, in preparing the Working Drawings (defined below), Tenant
shall cause the Tenant’s Architect to incorporate Landlord’s noted items into
the Working Drawings.
          (c) If the Space Plan is returned to Tenant marked “Disapproved as
Noted, Revise and Resubmit,” Tenant shall cause the Space Plan to be revised,
taking into account the reasons for Landlord’s disapproval (which shall be noted
in writing), and shall resubmit revised plans to Landlord for review within a
reasonable period of time after return of the Space Plan to Tenant by Landlord.
The same procedure shall be repeated until Landlord fully approves the Space
Plan. Landlord and Tenant shall each use good faith efforts to cause the Space
Plan to be revised and resubmitted in time to meet the Deadline for approval set
forth in Paragraph 21 below.
          (d) In the event the Space Plan is returned to Tenant under either
subsections (b) or (c) above, Landlord shall make itself available upon
reasonable notice to meet with Tenant and the Tenant’s Architect to discuss any
noted items and attempt to resolve the same cooperatively, prior to the Deadline
for such event described in Paragraph 21 below.
     6. Submittal of Working Drawings. Within thirty (30) days following
Landlord’s approval of the Space Plans, Tenant shall deliver to Landlord three
(3) sets of blue-lined prints of Working Drawings for the TI Work. As used
herein, “Working Drawings” means fully dimensioned architectural construction
drawings and specifications, and any required engineering drawings (including
mechanical, electrical, plumbing, air-conditioning, ventilation and heating),
and shall include all items described in the Space Plan, and if applicable: (1)
electrical outlet locations, circuits and anticipated usage therefor,
(2) reflected ceiling plan, including lighting, switching, and any special
ceiling specifications, (3) duct locations for heating, ventilating and
air-conditioning equipment, (4) details of all millwork, (5) dimensions of all
equipment and cabinets to be built in, (6) furniture plan showing details of
space occupancy, (7) keying schedule, (8) lighting arrangement, (9) location of
print machines, equipment in lunch rooms, concentrated file and library loadings
and any other equipment or systems (with brand names wherever possible) which
require special consideration relative to air-conditioning, ventilation,
electrical, plumbing, structural, fire protection, life-fire-safety system, or
mechanical systems, (10) special heating, ventilating and air conditioning
equipment and requirements, (11) weight and location of heavy equipment, and
anticipated loads for special usage rooms, (12) demolition plan, (13) partition
construction plan, (14) type and color of floor and wall-coverings, wall paint
and any other finishes, and any other details or features required to completely
delineate the TI Work to be performed. Tenant shall also deliver to Landlord a
diskette containing the Working Drawings in the AutoCAD format (or other
computer assisted design format approved by Landlord) (“CAD”). The Working
Drawings shall be consistent with, and a logical extension of, the Space Plan.
Within seven (7) business days after receipt of the draft Working Drawings from
Tenant, Landlord shall return to Tenant one (1) set of the Working Drawings
marked “Approved,” “Approved as Noted” or “Disapproved as Noted, Revise and
Resubmit”. Failure to respond to the Working Drawings within the seven
(7) business day period will constitute approval by Landlord of the design or
specifications shown thereon.
          (a) If the Working Drawings are returned to Tenant marked “Approved,”
the Working Drawings, as so submitted, shall be deemed approved by Landlord.
          (b) If the Working Drawings are returned to Tenant marked “Approved as
Noted,” the draft of the Working Drawings shall be deemed approved by Landlord;
provided, however, in preparing the final approved Working Drawings, Tenant
shall cause the Tenant’s Architect to incorporate Landlord’s noted items into
the Working Drawings.
          (c) If the Working Drawings are returned to Tenant marked “Disapproved
as Noted, Revise and Resubmit,” Tenant shall cause such Working Drawings to be
revised, taking into account the reasons for Landlord’s disapproval (which shall
be noted in writing) and shall resubmit revised plans to Landlord for review.
The same procedure shall be repeated until Landlord fully approves the Working
Drawings. Landlord’s review of the Working Drawing shall be subject to
Landlord’s approval or disapproval in Landlord’s reasonable discretion,
consistent with a Class A office building in greater Seattle.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



          (d) Tenant shall be solely responsible for: (i) the completeness of
the Working Drawings; (ii) the conformity of the Working Drawings with the
existing conditions in the Building and the Premises and to the Base Building
Plans provided by Landlord (including any changes in the Base Building Plans
provided by Landlord to Tenant); (iii) the compatibility of the Working Drawings
with the Landlord’s Work as depicted on the Base Building Plans, including the
mechanical, plumbing, life safety or electrical systems of the Building; and
(iv) the compliance of the Working Drawings with all applicable regulations,
laws, ordinances, codes and rules, including, without limitation, the Americans
With Disabilities Act, with respect to the Premises.
          (e) In the event the Working Drawings are returned to Tenant under
subsections (b) or (c) above, Landlord shall make itself available upon
reasonable notice to meet with Tenant and the Tenant’s Architect to discuss any
noted items and attempt to resolve same cooperatively, prior to the Deadline for
such event described in Paragraph 21 below.
          (f) When the Working Drawings are approved by Landlord and Tenant, the
parties shall each acknowledge their approval by signing or initialing each
sheet of the Working Drawings and Tenant shall promptly submit the Working
Drawings to the City of Seattle for permitting. Tenant shall also deliver to
Landlord a diskette containing the approved Working Drawings in the CAD format.
     7. Deadlines for Approval; Certain Modifications. Tenant shall cause the
Working Drawings to be prepared by the Tenant’s Architect, submitted to Landlord
and, where required, revised so as to obtain the approval of the Working
Drawings by Landlord on or before each date set forth in Paragraph 20 below.
Landlord will use commercially reasonable efforts to review documents submitted
by Tenant and the Tenant’s Architect in timeframes necessary to meet the dates
set forth in paragraph 21 below. In the event Landlord changes or modifies the
Base Building Plans subsequent to Landlord’s delivery of the Base Building Plans
to Tenant and such modified plans require material changes to the Working
Drawings (other than changes required by the City of Seattle), then Landlord
shall be responsible for the actual design costs incurred in connection with
modifying the Working Drawings to the extent caused by such changes to the Base
Building Plans.
     8. Landlord’s Review Responsibilities. Tenant acknowledges and agrees that
Landlord’s review and approval, if granted, of the of the Space Plans and the
Working Drawings is solely for the benefit of Landlord and to protect the
interests of Landlord in the Building and the Premises, and Landlord shall not
be the guarantor of, nor in any way or to any extent responsible for, the
correctness or accuracy of any Space Plan or Working Drawings or of the
compliance of the Space Plan or Working Drawings with applicable regulations,
laws, ordinances, codes and rules or of the conformance or compatibility of the
Space Plan or Working Drawings with existing conditions in the Building or
Premises or with the Landlord’s Work to be constructed by Landlord.
     9. Existing Conditions. Prior to commencement of construction of the TI
Work, Tenant shall require and be solely responsible for insuring that the
Tenant’s Architect and Tenant’s engineers and contractors verify all existing
conditions in the Building, insofar as they are relevant to, or may affect, the
design and construction of the TI Work. Tenant shall be solely responsible for
the completeness of all plans for the TI Work and for conformity of the plans
with the Base Building Plans (including any changes thereto provided by Landlord
to Tenant, subject to potential reimbursement of redesign costs as provided in
Paragraph 7 above) and existing conditions in the Building and the Premises.
Tenant shall ensure that the Tenant’s Architect inspects the Premises to verify
existing conditions and construction prior to the start of construction of the
TI Work. Tenant shall notify Landlord immediately following such inspection of
any discrepancy discovered by Tenant or the Tenant’s Architect between existing
conditions and/or construction and the Base Building Plans; otherwise, Landlord
shall be conclusively deemed to have met its obligations relating to the
construction of the Premises to the extent the Premises are complete as of the
date of such inspection. In the absence of such notice, Tenant shall be
responsible for any modifications to the Working Drawings necessary to
accommodate existing conditions and construction. Subject to the terms of
Paragraph 19 below, Tenant shall be solely responsible for, and Landlord
specifically reserves the right to require Tenant to make at any time and from
time to time during the construction of the TI Work, any changes to the Working
Drawings necessary (a) to obtain any permit, (b) to comply with all applicable
regulations, laws, ordinances, codes and rules, (c) to achieve the
compatibility, as reasonably determined by Landlord, of the Working Drawings
with the Landlord’s plans for Landlord’s Work, or (d) to avoid impairing or
voiding any third-party warranties.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



     10. Pricing TI Work. Unimark Construction Group (the “Building Contractor”)
is constructing the Landlord’s Work and may be able to offer timing and cost
benefits for construction of the TI Work. However, Tenant may elect to solicit
bids from other general contractors whom Landlord has approved if, in Tenant’s
opinion, the Building Contractor’s bid is not acceptable. Landlord has approved
Unimark, Turner, Lease Crutcher Lewis and Swinerton.
          (a) Initial Bids. Tenant shall select a contractor (the “TI
Contractor”), taking into account, in Tenant’s good faith judgment, all factors
associated with the bids, including without limitation, price, quality of
materials to be used, estimated completion time, and Landlord’s preference if
any, and shall notify Landlord of the amount of the Initial Bid and the TI
Contractor selected by Tenant. The TI Contractor may or may not be the Building
Contractor.
          (b) Trade Bids. In order for Landlord to ensure the proper
coordination of the Landlord’s Work, the TI Contractor shall be required to use
subcontractors from a list of Landlord’s approved subcontractors. Tenant or the
TI Contractor shall either engage the following subcontractors or engineering
firms for the following work in the Project (the contract or subcontract for
such work being hereinafter referred to as a “Major Subcontract"), or if another
subcontractor is engaged under a Major Subcontract, permit the following
subcontractors to perform a peer review of the drawings and engineering prepared
for the following areas of work: (i) Mechanical/Plumbing/Piping: McKinstry;
(ii) Electrical: Coffman Engineers; (iii) Fire Protection: Patriot Fire
Protection; (iv) Structural: Magnusson Klemencic Associates; and (v) Low Voltage
Systems: Hargis Engineers. The cost of such peer review shall be borne by
Tenant. Tenant shall cause its Architects and consultants to work cooperatively
with Landlord and its architects and consultants to assure that Landlord is
satisfied that any changes proposed by Tenant as part of the TI Work will not
adversely affect the operation of the Building.
          (c) Tenant Approval Rights; Non-Responsibility of Landlord. After
accepting a bid pursuant to Paragraph 10(b) above, Tenant shall enter into a
lump sum price or guaranteed maximum price contract (the “TI Construction
Contract”) with the TI Contractor which shall incorporate the terms of any bids
received from subcontractors. The TI Construction Contract shall expressly
provide, and shall require each subcontract to provide, that Landlord shall not
bear any responsibility for the payment or performance of Tenant’s obligations
under the TI Construction Contract, and that in the event of a default or other
nonpayment under the TI Construction Contract giving the rise to a lien or claim
of lien under RCW 60.04, such lien or claim of lien shall attach only to
Tenant’s leasehold interest in the Premise, and not to Landlord’s fee interest
in the Building or Land.
          (d) Bids to Include Entire Initial Premises. The Initial Bid and the
bids by subcontractors shall cover the entire TI Work package for the TI Work.
          (e) Administrative Fee. Landlord shall not be entitled to receive an
administrative fee for supervision of the TI Contractor.
          (f) Payment of Tenant’s Share of Costs. Within ten (10) days after
execution of the TI Construction Contract, Tenant shall deposit with Landlord,
for payment in accordance with Paragraph 14 below, an amount (the “Construction
Payment”) equal to the difference between the (i) Cash Allowance (defined in
Paragraph 15 below), and (ii) the lump sum price under the TI Construction
Contract. Tenant shall not authorize construction of the TI Work to commence
until Landlord has received the Construction Payment. Payments on the TI
Construction Contract shall be made first from the Construction Payment and
thereafter from the Cash Allowance. Landlord shall reimburse Tenant upon receipt
by Landlord of (a) written evidence of Tenant’s payment of the TI Contractor,
and (b) unconditional lien releases from the TI Contractor and the Major
Subcontractors on Landlord’s form for all work performed through, and including,
that work covered by Landlord’s reimbursement.
     11. Administration of Work.
          (a) After the TI Construction Contract is signed and the Construction
Payment is received, Tenant shall administer the construction of the TI Work in
accordance with the final, approved and permitted Working Drawings.
          (b) All TI Work shall be constructed by the TI Contractor selected
pursuant to Paragraph 10. Connection of installed work stations to the
Building’s electrical system shall be a part of the TI Work.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



          (c) All TI Work shall be installed in a manner that conforms with the
contractor’s and its subcontractors’ schedules for completion of the TI Work,
and the work of installation shall be handled in such a manner as to maintain
harmonious labor relations and as not to interfere with or delay the Landlord’s
Work. No portion of the Landlord’s Work shall be dependent upon completion of
any TI Work and Landlord agrees to coordinate the Landlord’s Work with the TI
Work to expedite Tenant’s occupancy. Tenant acknowledges that the TI Work may
commence before the Landlord’s Work is complete. The contractors, subcontractors
and materialmen performing TI Work shall be subject to prior reasonable approval
by Landlord and shall be subject to the administrative supervision of Landlord
or the Building Contractor and shall comply with the general conditions of the
Building and rules of the site. Contractors, subcontractors and materialmen
performing TI Work shall take all necessary steps to insure, so far as may be
possible, the progress of the work without interruption on account of strikes,
work stoppage or similar causes for delay. In the event that Tenant’s
contractors or subcontractors do not promptly cause any pickets to be withdrawn
and all other disruptions to the operations of the Building promptly to cease,
or in the event that Landlord notifies Tenant that Landlord has in good faith
concluded that picketing or other disruptive activities are an imminent threat,
Tenant shall immediately cause the withdrawal from the job of all contractors,
subcontractors or materialmen involved in the dispute. Any delay caused to
Building Contractor attributable to the failure of Tenant to comply with this
Work Letter shall constitute Tenant Delay (as further defined in Paragraph 19
below), and in addition to the obligations set forth elsewhere herein, Tenant
shall be obligated to pay all cost and expense incurred by Landlord in
connection therewith.
          (d) Tenant shall require that each of its contractors, subcontractors
and materialmen maintain insurance coverage in accordance with Schedule C-2
attached.
          (e) Tenant, upon commencement of Tenant’s work, guarantees a lien-free
completion of Tenant’s work.
          (f) If Building Contractor is not the TI Contractor Tenant shall
reimburse Landlord for added third party costs in coordinating Landlord and
Tenant’s work.
     12. Obligation of Tenant to Provide As Built Plans; Assignment of
Warranties. Within thirty (30) days of Substantial Completion, Tenant shall
cause the Tenant’s Architect to provide Landlord with (a) two complete sets of
plans and specifications reflecting the actual conditions of the TI Work as
constructed in the Premises, together with a copy of such plans on diskette in
the CAD format; (b) one (1) complete O&M manual for the TI Work; and (c) full
lien waivers from the TI Contractor and all subcontractors and material
suppliers performing the TI Work.
     13. Reimbursement and Compensation. Tenant shall reimburse Landlord for all
actual and reasonable costs incurred by Landlord in connection with the review
of Space Plan and Working Drawings for the TI Work. Such review fees shall be
limited to the actual costs for the Architect and consultants to review such
Space Plan and Working Drawings and shall not include a separate charge for
Landlord or its employee or staff time. Landlord may obtain any reimbursement
required hereunder by deducting the amount of such reimbursement from the Cash
Allowance or the Construction Payment. Upon request, Landlord agrees to provide
Tenant with invoices and other documentation supporting its request for
reimbursement for time spent by professionals in connection with review of the
Space Plan and Working Drawings for the TI Work. Tenant shall be responsible for
delays and additional costs incurred by Landlord in completing the Landlord’s
Work due to inadequacies in the Working Drawings or Tenant-requested changes to
the Landlord’s Work. Landlord shall be responsible for delays and additional
costs incurred by Tenant in completing the TI Work due to defects or delays in
Landlord’s completion of the Landlord’s Work.
     14. Tenant Payments. If for any reason the Construction Payment is not
fully utilized to make all required payments, Landlord shall, upon completion of
the TI Work, refund to Tenant any unused portion of the Construction Payment.
Landlord shall be entitled to suspend or terminate construction of the TI Work
and to declare Tenant in default in accordance with the terms of the Lease if
payment by Tenant of any amounts required to be paid by Tenant under this
Exhibit C are not paid when due and such failure continues for a period of five
(5) days after Tenant received written notice of the alleged default. Tenant
shall provide to Landlord copies of each draw request submitted by the TI
Contractor, together with any back-up information provided therewith. Tenant
shall also provide to Landlord on a continuous basis copies of any progress
reports submitted by the TI Contractor, showing costs incurred to date,
percentage completion, retainage amounts and similar matters. Tenant in good
faith shall take into account and consideration any concerns and objections to
status, quality, percentage completion and similar matters raised by Landlord
and communicated to Tenant in writing. The Tenant’s
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



Architect shall be responsible for timely completing and delivering to Landlord
and the TI Contractor all completion certificates required for payments under
the TI Construction Contract and Tenant’s contract with the Tenant’s Architect
shall so provide.
     15. Cash Allowances.
          (a) Landlord shall provide a total of up to [***], (the “Cash
Allowance”) toward the payment for the design, permitting and construction of
the TI Work in the Premises. The Cash Allowance shall be used solely for the
design, permitting and construction of the TI Work, purchase and installation of
furniture, fixtures and equipment, data cabling, phones, project management
fees, space planning and architectural and engineering fees; provided, however,
Tenant may utilize up to [***] of the Cash Allowance for move related costs or
as a credit against payment of the Monthly Base Rent. Except as provided herein,
the Cash Allowance must be spent on items that, at Landlord’s option, shall
remain in the Premises on Lease termination. Landlord shall not charge a project
management fee to Tenant in connection with the TI Work or Landlord’s Work.
          (b) The obligation of Landlord to make any one or more payments
pursuant to the provisions of Paragraph 10(f) or this Paragraph 15 shall be
suspended without further act of the parties during any such time as there
exists a material default by Tenant under the Lease. Nothing in this
Paragraph 15 shall affect the obligations of Tenant under the Lease with respect
to any alterations, additions and improvements within the Premises, including,
without limitation, any obligation to obtain the prior written consent of
Landlord thereto.
     16. Modifications/Change Orders.
          (a) Changes Requested by Tenant. Any changes to the Tenant Work
requested by the Tenant after final Landlord approval of the Working Drawings
(“Additional Work”) shall be subject to Landlord’s prior approval and shall,
upon approval by Landlord, be incorporated into the Working Drawings by the
Tenant’s Architect. Any Additional Work shall be completed at Tenant’s sole cost
and expense, including without limitation costs associated with: (i) revisions
to the Working Drawings; (ii) construction of the Additional Work;
(iii) required permits, governmental fees, and inspections; (iv) Washington
State sales tax; (v) as-built record documentation; and (vi) any delays
resulting from the performance of the Additional Work. Under no circumstances
shall the Commencement Date change as a result of Tenant’s Additional Work.
          (b) Contractor Required Changes. With respect to any change orders
required by the TI Contractor in order to proceed with construction of the TI
Work, within five (5) business days after delivery to Tenant of such change
order (which shall include the estimated additional costs, if any), Tenant shall
either approve or disapprove the change order by written notice to Landlord. If
Tenant approves the change order Tenant shall deposit any additional sums
required thereunder as provided under Paragraph 14. If Tenant disapproves the
change order, Tenant shall specifically identify in its notice the nature and
extent of Tenant’s disapproval and shall, within fifteen (15) days of receipt of
such change order, deposit with Landlord or in a separate interest bearing
escrow with Escrow Agent (pursuant to instructions mutually acceptable to
Landlord and Tenant) any additional sums required thereunder, which shall be
released upon the earlier of: (i) Tenant’s written consent thereto, or
(ii) completion of an audit and any arbitration under the TI Construction
Contract as permitted under Paragraph 18(b) below, it being the understanding of
the parties that any dispute as to the necessity for or amount of such change
orders is to be resolved with the TI Contractor by agreement or through such
process.
          (c) Other Required Changes. With respect to any change orders required
by reason of the errors or omissions of the Tenant’s Architect or its
consultants or otherwise required by the City of Seattle, Tenant shall deposit
any additional sums required thereunder as provided under Paragraph 14.
     17. Designation of Construction Representatives. Tenant hereby designates
Kenneth Hammer of Dendreon Corporation as its initial representative in
connection with the design and construction of the TI Work and Landlord shall be
entitled to rely upon the decisions and agreements made by such representative
as binding upon Tenant. Tenant may change its designated representative upon
written notice to Landlord. Landlord hereby appoints Dan Novack, Jeremy Richmond
and Cyndi Sundby of Unico Properties, LLC to act on its behalf and represent its
interests with respect to all matters requiring Landlord action in this
Exhibit C. Tenant hereby expressly recognizes and agrees that no other person
claiming to act on behalf of Landlord is authorized to do so. No consent,
authorization or other action shall bind Landlord or Tenant unless in writing
and signed by the aforementioned person. If Landlord or Tenant
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



complies with any request or direction presented to it by anyone else claiming
to act on behalf of the other party, such compliance shall be at such party’s
sole risk and responsibility and shall not in any way alter or diminish the
obligations and requirements created and imposed by this Exhibit. Landlord shall
have the right to observe the construction of the TI Work. Tenant shall notify
Landlord of all construction meetings and Landlord shall have the right to
attend all meetings of Tenant and its contractor and subcontractors, and the
Tenant’s construction contract(s) shall so provide. Landlord shall notify Tenant
of all construction meetings relating to the TI Work. Tenant shall have the
right to attend all coordination meetings between the Building Contractor and
the TI Contractor regarding the TI Work, and any meetings with the Building
Contractor regarding the Landlord’s Work involving items that directly impact
the TI Work or the schedule for construction thereof, and the TI Construction
Contract shall so provide. Tenant acknowledges that the TI Work may be
constructed at the same time as Landlord is constructing the Landlord’s Work.
Each party shall cause its architects, engineers and contractors to cooperate
fully and promptly with each other as and when deemed necessary by such party in
its good faith determination in the course of construction of the Landlord’s
Work and the TI Work. If the TI Work interferes with Landlord’s Work and Tenant
fails to comply with Landlord’s requests for cooperation then Landlord may
require Tenant to cease work in the Premises.
     18. Substantial Completion; Audit of Contractor.
          (a) Substantial Completion. As used herein, “Substantial Completion”
shall mean (and the Premises shall be deemed “Substantially Complete”) when
(i) the City of Seattle has given final approval in writing that all TI Work
under the construction permit has been completed, (ii) installation of the TI
Work has occurred in accordance with the Working Drawings, subject only to
punch-list items described below, and (iii) basic services as required under the
Lease are available to the Premises. Notwithstanding the foregoing, Substantial
Completion shall be deemed to have occurred on the date on which Tenant takes
occupancy of the Premises and commences to do business therein. Substantial
Completion shall be deemed to have occurred even if a “punch-list” or similar
corrective work remains to be completed. Within thirty (30) days after Tenant
commences occupancy of the Premises, Landlord, Tenant, and the Tenant’s
Architect shall prepare a “punch-list” which shall consist of the items that
have not been, but should have been, finished or furnished by Tenant prior to
such date. Tenant shall proceed diligently to complete, or cause the TI
Contractor to complete, all punch-list items, except for those punch-list items
related to the Landlord’s Work which Landlord shall proceed diligently to
complete, or cause its contractor to complete. Tenant shall require reasonable
retainage in the TI Construction Contract and shall not release all of the
retainage to the TI Contractor until such time as Tenant reasonably believes all
punch-list items have been completed. Release of any retainage shall not release
or relieve Tenant of the obligation to cause all punch-list items to be
completed and the Premises to be in the condition as required under this Lease.
          (b) Audit of Contractor. The TI Construction Contract shall provide
that Landlord and Tenant shall have a right, within a reasonable period of time
following Substantial Completion of the Premises, to conduct an audit of the
books and records of the TI Contractor to confirm the costs actually incurred
with respect to the construction of the TI Work, the allocation of costs between
the Landlord’s Work and the TI Work and similar matters under the TI
Construction Contract. The results of the audit shall be made available to both
Landlord and Tenant. The TI Construction Contract shall provide for binding
arbitration of all disputes arising over change orders or from the audit. Tenant
shall be responsible for the costs of such audit and any arbitration relating
thereto, subject to reimbursement from the TI Contractor as may be provided in
the TI Construction Contract. Tenant shall be responsible for and entitled to
any adjustments to the cost of the TI Work that may be made by reason of such
audit.
     19. Tenant’s Delay. If Substantial Completion shall be delayed as a result
of any of the following causes, such delay shall be considered a “Tenant Delay”:
          (a) Tenant’s failure to submit the Working Drawings to Landlord on or
before the date set forth in Paragraph 21, unless Landlord fails to provide
Tenant the Base Building Plans within the time frame set forth in Paragraph 5;
          (b) Tenant’s failure to obtain any required permits to allow
construction of the TI Work;
          (c) Changes in the Working Drawings requested by Tenant after approval
of the Working Drawings by Landlord, except to the extent such changes are
necessitated by
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



Landlord’s changes to the Base Building Plans under Paragraph 7 above or are
required for receipt of permits;
          (d) Any delays in starting construction due to Tenant’s disapproval of
the Trade Bid and/or the need to revise the Working Drawings to obtain revised
bids, to the extent such delays continue beyond thirty (30) days after
Landlord’s delivery to Tenant of notice of a Trade Bid under Paragraph 10(c)
above;
          (e) Tenant’s request for materials, finishes or installations other
than Building Standard Improvements which require a longer time than Building
Standard Improvements to obtain, install or complete; or
          (f) Tenant’s failure to comply with the Building Contractor’s, the TI
Contractor’s or any subcontractor’s schedule.
Landlord shall notify Tenant promptly after learning of any events or
circumstances which Landlord believes may constitute Tenant Delay. Landlord
shall use good faith efforts to minimize the impact of any Tenant Delay on the
Substantial Completion Date and on the Lease Commencement Date. In the event of
any Tenant Delay, Tenant shall pay to Landlord, as additional Rent, one day’s
Base Rent for each day of Tenant Delay to the extent that Tenant Delay has
actually delayed the commencement of payment of Base Rent under the Lease. In
addition, and notwithstanding any provision to the contrary contained in the
Lease, if the Lease Commencement Date is delayed due to Tenant Delay, the Lease
Commencement Date shall be the date when the Lease Commencement Date would have
occurred if there had been no Tenant Delay. Tenant acknowledges that the length
of any Tenant Delay is to be measured by the duration of the delay in the
occurrence of the event in question caused by the event or conduct constituting
Tenant Delay, which may exceed the duration of such event or conduct due to the
necessity of rescheduling work or other causes.
     20. Landlord Delay. Notwithstanding anything in this Work Letter to the
contrary, if Substantial Completion is delayed as a result of any delay caused
by Landlord (including, without limitation, Landlord’s failure to provide
information or approvals within the time periods set forth in Paragraph 21 or
otherwise in sufficient time for Tenant to meet its obligations or Landlord’s
failure to make a payment of the Cash Allowance in a timely manner), such delay
will be a “Landlord Delay” rather than a Tenant Delay. In the event of a
Landlord Delay, Tenant will be entitled to an abatement of Rent of one day for
each day of Landlord Delay.
     21. Schedule of Deadlines.

      Event   Deadline
 
   
Tenant’s Submission of Space Plan:
  Fifteen (15) days after Lease execution
 
   
Landlord’s Response to Space Plan (Phase I — 3 floors):
  Seven (7) business days after initial submission
 
   
Landlord’s Response to Space Plan (Phase II — 5 floors):
  Seven (7) business days after initial submission
 
   
Tenant’s Submission of Working Drawings:
  Thirty (30) days after Landlord’s approval of Space Plan
 
   
Landlord’s Approval of Working Drawings (Phase I):
  Seven (7) business days after initial submission
 
   
Landlord’s Approval of Working Drawings (Phase II):
  Seven (7) business days after Tenant’s submission
 
   
Tenant’s Obtaining Permits for TI Work:
  Within ten (10) days after Landlord’s approval of Working Drawings

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



SCHEDULE C-1
Landlord’s Work
Landlord shall infill the stairwell on Floor 32, including carpeting and
painting as necessary to match the surrounding area.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



SCHEDULE C-2
Insurance Requirements
[See attached one (1) page]
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
COMMENCEMENT DATE CERTIFICATE
     This Commencement Date certificate is entered into by Landlord and Tenant
pursuant to Article 3.1 of the Lease.
     1. DEFINITIONS. In this certificate the following terms have the meanings
given to them in the Lease:

  (a)   Landlord: THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY     (b)  
Tenant: ________________________     (c)   Lease: Office Lease dated [date]
between Landlord and Tenant.     (d)   Premises: ______________________     (e)
  Building Address: __________________________     (f)   Guarantor:
_____________________

     2. CONFIRMATION OF LEASE COMMENCEMENT: Landlord and Tenant confirm that the
Commencement Date of the Lease is ____________ and the Expiration Date is
____________ and that Article 1.1 of the Lease is amended accordingly.
     3. Tenant acknowledges that (a) it is in possession of the Premises,
(ii) the Lease is in full force and effect, (c) to Tenant’s actual knowledge,
Landlord is not in default of any of its obligations under the Lease, and
(d) the Premises are accepted by Tenant as having been completed in accordance
with the provisions of the Lease.
     Landlord and Tenant have executed this Commencement Date certificate as of
the dates set forth below.

             
TENANT:
                     
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
   
 
  Date:        
 
     
 
   

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



                  LANDLORD:   THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY, a Wisconsin corporation    
 
                    By:   Northwestern Investment Management Company, LLC, a
Delaware limited liability company, its wholly-owned affiliate and authorized
representative    
 
               
 
      By:        
 
         
 
   
 
      Its:   Managing Director    

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
RULES AND REGULATIONS
     (1) Access to Project. On Saturdays, Sundays and Holidays, and on other
days between the hours of 6:00 P.M. and 6:00 A.M. the following day, or such
other hours as Landlord shall determine from time to time, access to and within
the Project and/or to the passageways, lobbies, entrances, exits, loading areas,
corridors, elevators or stairways and other areas in the Project may be
restricted and access gained by use of a key to the outside doors of the
Project, or pursuant to such security procedures Landlord may from time to time
impose. Landlord shall in all cases retain the right to control and prevent
access to such areas by persons engaged in activities which are illegal or
violate these Rules, or whose presence in the judgment of Landlord shall be
prejudicial to the safety, character, reputation and interests of the Project
and its tenants (and Landlord shall have no liability in damages for such
actions taken in good faith). No Tenant and no employee or invitee of Tenant
shall enter areas reserved for the exclusive use of Landlord, its employees or
invitees or other persons. Tenant shall keep doors to corridors and lobbies
closed except when persons are entering or leaving.
     (2) Signs. Tenant shall not paint, display, inscribe, maintain or affix any
signs, placard, picture, advertisement, name, notice, lettering or direction on
any part of the outside or inside of the Building or Project, or on any part of
the inside of the Premises which can be seen from the outside of the Premises
without the prior consent of Landlord, and then only such name or names or
matter and in such color, size, style, character and material, and with
professional designers, fabricators and installers as may be first approved or
designated by Landlord in writing. Landlord shall prescribe the suite number and
identification sign for the Premises (which shall be prepared and installed by
Landlord at Tenant’s expense). Landlord reserves the right to remove at Tenant’s
expense all matter not so installed or approved without notice to Tenant.
     (3) Window and Door Treatments. Tenant shall not place anything or allow
anything to be placed in the Premises near the glass of any door, partition,
wall or window which may be unsightly from outside the Premises, and Tenant
shall not place or permit to be placed any item of any kind on any window ledge
or on the exterior walls. Blinds, shades, awnings or other forms of inside or
outside window ventilators or similar devices, shall not be placed in or about
the outside windows or doors in the Premises except to the extent, if any, that
the design, character, shape, color, material and make thereof is first approved
or designated by the Landlord. Tenant shall not install or remove any solar tint
film from the windows.
     (4) Lighting and General Appearance of Premises. Landlord reserves the
right to designate and/or approve in writing all internal lighting that may be
visible from the public, common or exterior areas. The design, arrangement,
style, color, character, quality and general appearance of the portion of the
Premises visible from public, common and exterior areas, and contents of such
portion of the Premises, including furniture, fixtures, signs, art work, wall
coverings, carpet and decorations, and all changes, additions and replacements
thereto shall at all times have a neat, professional, attractive, first class
office appearance.
     (5) Project and/or Building Tradename, Likeness, Trademarks. Tenant shall
not in any manner use the name of the Project or Building for any purpose, or
use any tradenames or trademarks used by Landlord, any other tenant, or its
affiliates, or any picture or likeness of the Project for any purpose other than
that of the business address of Tenant, in any letterheads, envelopes,
circulars, notices, advertisements, containers, wrapping or other material.
     (6) Deliveries and Removals. Furniture, freight and other large or heavy
items, and all other deliveries may be brought into the Project only at times
and in the manner designated by Landlord, and always at the Tenant’s sole cost,
responsibility, and risk. Landlord may inspect items brought into the Project or
Premises with respect to weight or dangerous nature or compliance with this
Lease or Laws. Landlord may (but shall have no obligation to) require that all
furniture, equipment, cartons and other items removed from the Premises or the
Project be listed and a removal permit therefor first be obtained from Landlord.
Tenant shall not take or permit to be taken in or out of other entrances or
elevators of the Project, any item normally taken, or which Landlord otherwise
reasonably requires to be taken, in or out through service doors or on freight
elevators. Landlord may impose reasonable charges and requirements for the use
of freight elevators and loading areas, and reserves the right to alter
schedules without notice. Any hand-carts used at the Project shall have rubber
wheels and sideguards, and no other material handling equipment may be brought
upon the Project without Landlord’s prior written approval.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



     (7) Outside Vendors. Tenant shall not obtain for use upon the Premises ice,
drinking water, vending machine, towel, janitor and other services, except from
Persons designated or approved by Landlord, which approval will not be
unreasonably withheld. Any person engaged by Tenant to provide any other
services shall be subject to scheduling and direction by the manager or security
personnel of the Project. Tenant’s vendors must use freight elevators and
service entrances and shall provide building management with a certificate of
insurance that complies with the insurance requirements of building management.
     (8) Overloading Floors; Vaults. Tenant shall not overload any floor or part
thereof in the Premises, or Project, including any public corridors or elevators
therein bringing in or removing any large or heavy items, and Landlord may
prohibit, or direct and control the location and size of, safes and all other
heavy items and require at Tenant’s expense supplementary supports of such
material and dimensions as Landlord may deem necessary to properly distribute
the weight.
     (9) Locks and Keys. Tenant shall use such standard key system designated by
Landlord on all keyed doors to and within the Premises, excluding any permitted
vaults or safes (but Landlord’s designation shall not be deemed a representation
of adequacy to prevent unlawful entry or criminal acts, and Tenant shall
maintain such additional insurance as Tenant deems advisable for such events).
Tenant shall not attach or permit to be attached additional locks or similar
devices to any door or window, change existing locks or the mechanism thereof,
or make or permit to be made any keys for any door other than those provided by
Landlord. If more than two keys for one lock are desired, Landlord will provide
them upon payment of Landlord’s charges. In the event of loss of any keys
furnished by Landlord, Tenant shall pay Landlord’s reasonable charges therefor.
The term “key” shall include mechanical, electronic or other keys, cards and
passes. Landlord shall not be liable for the consequences of admitting by pass
key or refusing to admit to the Premises the Tenant, Tenant’s agent or employees
or other persons claiming the right of admittance.
     (10) Utility Closets and Connections. Landlord reserves the right to
control access to and use of, and monitor and supervise any work in or
affecting, the “wire” or telephone, electrical, plumbing or other utility
closets, the systems and equipment within the Project, and any changes,
connections, new installations, and wiring work relating thereto (or Landlord
may engage or designate an independent contractor to provide such services).
Tenant shall obtain Landlord’s prior written consent for any such access, use
and work in each instance, and shall comply with such requirements as Landlord
may impose, and the other provisions of the Lease respecting electric
installations and connections, telephone Lines and connections, and alterations
generally. Tenant shall have no right to use any electrical closets, mechanical
shafts, broom closets, storage closets, janitorial closets, or other such
closets, rooms and areas whatsoever. Tenant shall not install in or for the
Premises any equipment which requires more electric current than Landlord is
required to provide under this Lease, without Landlord’s prior written approval,
and Tenant shall ascertain from Landlord the maximum amount of load or demand
for or use of electrical current which can safely be permitted in and for the
Premises, taking into account the capacity of electric wiring in the Project and
the Premises and the needs of tenants of the Project, and shall not in any event
connect a greater load than such safe capacity.
     (11) Plumbing Equipment. The toilet rooms, urinals, wash bowls, drains,
sewers and other plumbing fixtures, equipment and lines shall not be misused or
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein.
     (12) Trash. All garbage, refuse, trash and other waste shall be kept in the
kind of container, placed in the areas, and prepared for collection in the
manner and at the times and places specified by Landlord, subject to Lease
provisions respecting Hazardous Materials. Landlord reserves the right to
require that Tenant participate in any recycling program designated by Landlord.
     (13) Alcohol, Drugs, Food and Smoking. Landlord reserves the right to
exclude or expel from the Project any person who, in the judgment of Landlord,
is intoxicated or under the influence of liquor or drugs, or who shall in any
manner do any act in violation of any of these Rules. Tenant shall not at any
time manufacture or sell any spirituous, fermented, intoxicating or alcoholic
liquors on the Premises, nor permit the same to occur. Tenant shall not at any
time cook, sell, purchase or give away, food in any form by or to any of
Tenant’s agents or employees or any other parties on the Premises, nor permit
any of the same to occur (other than in microwave ovens and coffee makers
properly maintained in good and safe working order and repair in lunch rooms or
kitchens for employees as may be permitted or installed by
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



Landlord, which does not violate any Laws or bother or annoy any other tenant.
Tenant and its employees shall not smoke tobacco on any part of the Project
(including exterior areas, including, but not limited to, the 17th floor
conference rooms and garden deck).
     (14) Use of Common Areas; No Soliciting. Tenant shall not use the common
areas, including areas adjacent to the Premises, for any purpose other than
ingress and egress, and any such use thereof shall be subject to the other
provisions of this Lease, including these Rules. Without limiting the generality
of the foregoing, Tenant shall not allow anything to remain in any passageway,
sidewalk, court, corridor, stairway, entrance, exit, elevator, parking or
shipping area, or other area outside the Premises. Tenant shall not use the
common areas to canvass, solicit business or information from, or distribute any
item or material to, other tenants or invitees of the Project. Tenant shall not
make any room-to-room canvass to solicit business or information or to
distribute any item or material to or from other tenants of the Building or
Project and shall not exhibit, sell or offer to sell, use, rent or exchange any
products or services in or from the Premise unless ordinarily embraced within
the Tenant’s use of the Premises expressly permitted in the Lease.
     (15) Energy and Utility Conservation. Tenant shall not waste electricity,
water, heat or air conditioning or other utilities or services, and agrees to
cooperate fully with Landlord to assure the most effective and energy efficient
operation of the Project and shall not allow the adjustment (except by
Landlord’s authorized Project personnel) of any controls. Tenant shall not
obstruct, alter or impair the efficient operation of the systems and equipment
within the Project, and shall not place any item so as to interfere with air
flow. Tenant shall keep corridor doors closed and shall not open any windows,
except that if the air circulation shall not be in operation, windows which are
operable may be opened with Landlord’s consent. If reasonably requested by
Landlord (and as a condition to claiming any deficiency in the air-conditioning
or ventilation services provided by Landlord), Tenant shall close any blinds or
drapes in the Premises to prevent or minimize direct sunlight.
     (16) Unattended Premises. Before leaving the Premises unattended, Tenant
shall close and securely lock all doors or other means of entry to the Premises
and shut off all lights and water faucets in the Premises (except heat to the
extent necessary to prevent the freezing or bursting of pipes).
     (17) Going-Out-Of-Business Sales and Auctions. Tenant shall not use, or
permit any other party to use, the Premises for any distress, fire, bankruptcy,
close-out, “lost our lease” or going-out-of-business sale or auction. Tenant
shall not display any signs advertising the foregoing anywhere in or about the
Premises. This prohibition shall also apply to Tenant’s creditors.
     (18) Labor Harmony. Tenant shall not use (and upon notice from Landlord
shall cease using) contractors, services, workmen, labor, materials or
equipment, or labor and employment practices that, in Landlord’s good faith
judgment, may cause strikes, picketing or boycotts or disturb labor harmony with
the workforce or trades engaged in performing other work, labor or services in
or about the Project.
     (19) Prohibited Activities. Tenant shall not: (i) use strobe or flashing
lights in or on the Premises, (ii) install or operate any internal combustion
engine, boiler, machinery, refrigerating, heating or air conditioning equipment
in or about the Premises unless approved by Landlord as may be anticipated under
the terms of this lease, (iii) use the Premises for housing, lodging or sleeping
purposes or for the washing of clothes, (iv) place any radio or television
antennae other than inside of the Premises or as anticipated under the
applicable clause entitled “Roof License”, (v) operate or permit to be operated
any musical or sound producing instrument or device which may be heard outside
the Premises, (vi) use any source of power other than electricity, (vii) operate
any electrical or other device from which may emanate electrical,
electromagnetic, energy, microwave, radiation or other waves or fields which may
interfere with or impair radio, television, microwave, or other broadcasting or
reception from or in the Project or elsewhere, or impair or interfere with
computers, faxes or telecommunication lines or equipment at the Project or
elsewhere, or create a health hazard, (viii) bring or permit any bicycle or
other vehicle within the elevators or other common areas shared with other
tenants (except where already designated for such use), or dog (except in the
company of a blind person) or other animal or bird in the Premises or Building,
(ix) make or permit objectionable noise, vibration or odor to emanate from the
Premises, (x) do anything in or about the Premises, Building or Project that is
illegal, immoral, obscene, pornographic, or anything that may in Landlord’s good
faith opinion create or maintain a nuisance, cause physical damage to the
Premises or Project, interfere with the normal operation of the systems and
equipment within the Project, impair the appearance, character or reputation of
the Premises or Project, create
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



waste to the Premises or Project, cause demonstrations, protests, loitering,
bomb threats or other events that may require evacuation of the Building,
(xi) advertise or engage in any activities which violate any code of ethics or
licensing requirements of any professional or business organization, (xii) throw
or permit to be thrown or dropped any item from any window or other opening in
the Project, (xiii) use the Premises for any purpose, or permit upon the
Premises or Project anything, that may be dangerous to persons or property
(including firearms or other weapons (whether or not licensed or used by
security guards) or any explosive or combustible items or materials) (xiv) place
vending or game machines in the Premises, except vending machines for employees
which shall be at Tenant’s sole cost and expense and only upon prior notice to
and consent of Landlord, (xv) adversely affect the indoor air quality of the
Premises or Project, (xvi) use the Premises for cooking or food preparation
other than preparation of coffee, tea and similar beverages, or customary
microwave use, for Tenant and its employees, or (xvii) do or permit anything to
be done upon the Premises or Project in any way tending to disturb, bother,
annoy or interfere with Landlord or any other tenant at the Project or the
tenants of neighboring property, or otherwise disrupt orderly and quiet use and
occupancy of the Project.
     (20) Transportation Management. Tenant shall comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Project, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.
     (21) Parking. Subject to any contrary provisions of this Lease, if the
Project now or hereafter contains, or Landlord has obtained the right to use for
the Project, a parking garage, structure, facility or area, the following Rules
shall apply therein:
          (i) Parking shall be available in areas designated by Landlord from
time to time, and for such daily or monthly charges as Landlord may establish
from time to time. Parking for Tenant and its employees and visitors shall be on
a “first come, first served,” unassigned basis, in common with Landlord and
other tenants at the Project, and their employees and visitors, and other
Persons to whom Landlord shall grant the right or who shall otherwise have the
right to use the same. However, in no event shall Tenant and Tenant’s employees
and visitors use more spaces than the number derived by applying Tenant’s
Proportionate Share (as defined in the Lease) to the total number of unassigned
spaces in the area or areas designated by Landlord from time to time to serve
the Premises. In addition, Landlord reserves the right to: (a) adopt additional
requirements or procedures pertaining to parking, including systems with charges
favoring carpooling, and validation systems, (b) assign specific spaces, and
reserve spaces for small and other size cars, disabled persons, and other
tenants, customers of tenants or other parties, and (c) restrict or prohibit
full size vans and other large vehicles (except as specifically permitted under
this Lease).
          (ii) Monthly fees shall be paid in advance prior to the first of each
month. Failure to do so will automatically cancel parking privileges, and incur
a charge at the posted daily parking rate. No deductions from the monthly rate
will be made for days on which the Garage is not used by Tenant or its
designees. In case of any violation of these rules, Landlord may also refuse to
permit the violator to park, and may remove the vehicle owned or driven by the
violator from the Project without liability whatsoever, at such violator’s risk
and expense. Landlord reserves the right to close all or a portion of the
parking areas or facilities in order to make repairs or perform maintenance
services, or to alter, modify, re-stripe or renovate the same, or if required by
casualty, strike, condemnation, act of God, Law or governmental requirement or
guideline, termination or modification of any lease or other agreement by which
Landlord obtained parking rights, or any other reason beyond Landlord’s
reasonable control. In the event access is denied for any reason, any monthly
parking charges shall be abated to the extent access is denied, as Tenant’s sole
recourse.
          (iii) Hours shall be reasonably established by Landlord or its parking
operator from time to time; cars must be parked entirely within the stall lines,
and only small or other qualifying cars may be parked in areas reserved for such
cars; all directional signs, arrows and speed limits must be observed; spaces
reserved for disabled persons must be used only by vehicles properly designated;
washing, waxing, cleaning or servicing of any vehicle is prohibited; every
parker is required to park and lock his own car, except to the extent that
Landlord adopts a valet parking system; parking is prohibited in areas: (a) not
striped or designated for parking; (b) aisles; (c) where “no parking” signs are
posted; (d) on ramps; and (e) loading areas and other specially designated
areas. Delivery trucks and vehicles shall use only those areas designated
therefor.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



          (iv) Parking stickers, key cards or any other devices or forms of
identification or entry shall remain the property of Landlord. Such devices must
be displayed as requested and may not be mutilated in any manner. The serial
number of the parking identification device may not be obliterated. Devices are
not transferable and any device in the possession of an unauthorized holder will
be void. Loss or theft of parking identification, key cards or other such
devices must be reported to Landlord or any garage manager immediately. Any
parking devices reported lost or stolen which are found on any unauthorized car
will be confiscated and the illegal holder will be subject to prosecution. Lost
or stolen devices found by Tenant or its employees must be reported to Landlord
or the office of the garage immediately.
     (22) Responsibility for Compliance. Tenant shall be responsible for
ensuring compliance with these Rules, as they may be amended, by Tenant’s
employees and as applicable, by Tenant’s agents, invitees, contractors,
subcontractors, and suppliers. Tenant shall cooperate with any reasonable
program or requests by Landlord to monitor and enforce the Rules, including
providing vehicle numbers and taking appropriate action against such of the
foregoing parties who violate these provisions.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
INTENTIONALLY OMITTED
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
TENANT ESTOPPEL CERTIFICATE

RE:   Lease dated ___________(“Lease”) between The Northwestern Mutual Life
Insurance Company (“Landlord”) and ___________(“Tenant”) for Suite ______
(“Premises”) in a building located at 1301 Second Avenue, Seattle, Washington
and commonly known as the Russell Investments Center (“Building”).       The
Tenant hereby certifies to Landlord, and to _________________, a ______________
(“_____________________”) that the following information with respect to the
Lease is true and correct:   1.   The Lease is in full force and effect and has
not been modified or amended except as specifically set forth in Paragraph 4
below. There are no other agreements, understandings, contracts or commitments
of any kind with respect to the Lease or the Premises except as expressly
provided in the Lease or in any amendment or supplement thereto set forth in
Paragraph 4 below.   2.   The Tenant asserts no claim of default, offset or
defense against rent or other charges payable by the maintenance of the property
of which the Premises are a part. To the best of Tenant’s knowledge and belief,
there is no default by Landlord under the Lease and all commitments made by
Landlord to Tenant to induce Tenant to enter into the Lease have been satisfied.
  3.   All rent due under the Lease has been paid to the end of the current
calendar month, which is ____, ____, and no rent due under the Lease has been
paid more than one (1) month in advance of its due date.   4.   Dates of any
Lease amendments or modifications: _________________________.   5.   Current
Monthly Base Rent: __________________________.   6.   Lease Commencement Date:
________________________.   7.   Lease Expiration Date:
_____________________________.   8.   The Lease contains no options to renew,
first rights of refusal, options to expand, or options to terminate, except as
follows: _____________________.   9.   The Tenant has not assigned, or otherwise
transferred its interest under the Lease, except as follows:
___________________________.   10.   Tenant is using the Premises only for those
purposes specifically permitted under the Lease, which is
___________________________.   11.   Landlord is holding Tenant’s security
deposit of $_________________.   12.   Tenant is not in default under the Lease
nor, to Tenant’s actual knowledge, are there any conditions, or events which
have occurred or which, with the passage of time or the giving of notice or
both, would constitute a default or breach. Tenant is current in the payment of
all taxes, utilities, common area maintenance payments, and other charges
required to be paid by the Tenant pursuant to the Lease, and there exists no
dispute relative to any such amounts.   13.   The improvements and space
required to be furnished according to the Lease have been duly delivered by the
Landlord and accepted by the Tenant.   14.   The undersigned has all requisite
authority to execute this Estoppel Certificate on behalf of Tenant.       Dated:
_____, ___.

             
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT H
IRE ______________________
LANDLORD’S SUBORDINATION AND CONSENT AGREEMENT
     THIS LANDLORD’S SUBORDINATION AND CONSENT AGREEMENT (“Agreement”) is
entered into as of the ____ day of _____________, 20__ between The Northwestern
Mutual Life Insurance Company (“Northwestern”), ____________________ (“Tenant”)
and ___________________ (“Lender”).
WITNESSETH:
     WHEREAS, Northwestern and Tenant have entered into that certain lease
agreement dated as of _________________________ (“Lease”), as the same may have
been amended from time to time, pursuant to which Northwestern has leased to
Tenant certain space in a building located at __________________________, all as
more fully described in the Lease (“Premises”). The Premises is located on and
comprises a part of real property in which Northwestern is the owner of an
interest (“Property).
     WHEREAS, Lender has entered, or is about to enter, into a financing
transaction with Tenant, as borrower, to secure financing. As a condition
thereto, Tenant has granted, or is about to grant, to Lender a security interest
and lien upon personal property of the Tenant located at the Premises, which
personal property may include equipment, trade fixtures, furnishings, machinery
and inventory which is stored or otherwise located at the Premises but shall
specifically exclude Northwestern’s personal property, any and all property
which is permanently affixed to the Premises and any and all property which is
considered real property under applicable law (“Collateral”); and
     WHEREAS, Lender hereby requests that Northwestern (i) subordinate any
liens, claims, demands or rights Northwestern may have with respect to the
Collateral, and (ii) consent to Lender’s right to enter upon the Premises to
exercise its rights and remedies with respect to the Collateral.
     WHEREAS, Northwestern is willing to so subordinate its interest and consent
to Lender’s rights with respect to the Collateral subject to the terms of this
Agreement.
     NOW THEREFORE, in consideration of the mutual promises and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which each party hereto acknowledges, Lender, Tenant and
Northwestern hereby agree as follows:
     1. Subject to the terms and conditions of this Agreement, Northwestern
hereby subordinates any and all statutory or possessory liens, claims, demands
or rights which Northwestern has by statute, contract, operation of law or
otherwise, on or in any of the Collateral to the lien or security interest of
Lender therein.
     2. At any time prior to the termination of the Lease, and subject to its
terms and provisions, Lender or its agents may, in the company of Northwestern’s
agent, enter upon the Premises during normal business hours to inspect, remove,
transfer, take control of or make any other disposition of the Collateral;
provided, however that if Lender shall take any action with respect to the
Collateral other than inspecting the same, then Lender shall first furnish
Northwestern with a certified copy of an in-force UCC-1 security filing with
respect to the same. Upon prior written notice to Northwestern, Lender may
advertise for sale and/or conduct private sales of the Collateral within the
Premises (but not in any common areas of the Property including, without
limitation, any parking areas located thereon) subject to (i) Northwestern’s
reasonable rules and regulations with respect thereto and (ii) the rights of
other tenants at the Property. Lender shall not advertise such private sales at
the Property.
     3. Other than any UCC-1 security filing which relates solely to the
Collateral as referred to in paragraph 2., above, in no event shall Lender cause
to be recorded any financing statements or other UCC filings or their
equivalents in connection with this Agreement or any financing agreements
between Tenant and Lender which impair title to Northwestern’s fixtures or
personal property located on the Property or the Property.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



     4. Northwestern shall deliver to Lender a copy of any notice of termination
of the Lease which Northwestern has delivered to Tenant; provided, however, that
Northwestern shall have no liability for failure to deliver such notice. Tenant
shall deliver to Lender a copy of any notice of a default by Tenant of its
obligations under the Lease and Landlord shall allow Lender, at Lender’s option
but without obligation, the opportunity to cure or cause Tenant to cure any such
default within the applicable cure period, if any, set forth in the Lease.
Northwestern shall have no obligation whatsoever to provide Lender with any
notice of Tenant’s default under the Lease.
     5. In the event that Northwestern takes possession of the Premises upon
termination of the Lease, then Northwestern shall allow the Collateral to remain
on the Premises for a period of thirty (30) days following such termination of
the Lease (“Disposition Period”) for purposes of Lender’s inspection, removal,
transferring or otherwise disposing of the same provided that and as conditions
precedent thereto:
          (i) Lender shall deliver written notice to Northwestern within two
(2) business days of Lender’s receipt of notice of termination of the Lease
requesting that Northwestern allow the Collateral to so remain on the Property
during the Disposition Period. Failure of Lender to deliver such notice to
Northwestern shall be deemed to be Lender’s election to waive its rights with
respect to the Collateral as set forth in this Agreement;
          (ii) Lender shall deliver to Northwestern, at the time of delivery of
the notice referred to in Section (i) of this paragraph 5., above, all sums due
under the Lease relating to the Disposition Period, including, without
limitation, monthly base rent and additional rent (regardless of the defined
terms used to describe such payments in the Lease). Lender shall also pay,
directly to the providers thereof, all charges incurred for utilities serving
the Premises during the Disposition Period;
          (iii) At any time prior to Lender’s entry onto the Property, Lender
(or its contractor, vendor or other third party claiming under Lender, as
applicable) shall (a) obtain and keep in full force and effect, insurance as set
forth below, naming Northwestern, its agents, representatives and wholly owned
subsidiaries, as additional insureds on the Commercial General Liability and
Business Automobile insurance policies, and (b) deliver to Northwestern, and
obtain the approval of Northwestern to, certificates of insurance evidencing
such insurance.

      Type   Limits
Worker’s Compensation
  Statutory/$500,000
Employer’s Liability
   
Commercial General Liability
  $3,000,000/occurrence
 
  $6,000,000/aggregate
Business Automobile Liability
  $1,000,000 Combined Single Limit

          The aforesaid coverages shall be maintained throughout the Disposition
Period. In the event that any such coverages are written on a “claims-made”
basis, such coverages shall be kept in force either by renewal thereof or the
purchase of an extended reporting period for a minimum of one (1) year following
the expiration or earlier termination of this Agreement. Nothing herein
contained, including but not limited to insurance carried by Lender, shall in
any way be deemed to limit Lender’s liability under applicable law; and
          (iv) Lender shall deliver to Northwestern, at the time of delivery of
the notice referred to in Section (i) of this paragraph 5 above, reasonable
evidence of its right to remove the Collateral or any portion thereof, it being
understood that a certified copy of an in-force UCC-1 security filing shall be
deemed sufficient evidence.
     Upon failure of Lender to deliver the notice referred to in paragraph
5.(i), above or the later expiration of the Disposition Period by lapse of time,
this Agreement shall be deemed terminated and of no further force or effect
whether or not Lender has removed, transferred, taken control of or otherwise
disposed of the Collateral. Northwestern shall thereafter be deemed to have any
and all rights with respect to the Collateral that it would have had absent this
Agreement and may dispose of the Collateral or any portion thereof and/or apply
any and all proceeds therefrom in accordance with the Lease. Lender shall
promptly execute any and all documents furnished to it by Northwestern or Tenant
necessary in the discretion of Northwestern or Tenant, as the case may be, to
evidence the termination of this Agreement.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



     6. Lender and its contractors and agents shall observe all appropriate
safety precautions while on the Property. Further, at Northwestern’s option,
Lender shall either (i) promptly repair, at Lender’s sole expense, any physical
damage to the Property caused by Lender’s entry onto the Property and/or removal
of the Collateral by Lender or its agents or representatives, or (ii) promptly
reimburse Northwestern for the reasonable costs of repair of any damage done to
the Property by Lender, its agents or representatives as a result of entry onto
the Property pursuant to this Agreement. Lender’s obligation to so repair or
reimburse Northwestern shall survive the expiration or termination of this
Agreement.
     7. Lender acknowledges that Northwestern has entered into this agreement
solely as an accommodation to Tenant and Lender shall indemnify and shall hold
Northwestern harmless from and against any losses, damages, expenses,
liabilities, demands and causes of action, and any expenses incidental to the
defense thereof by Northwestern, resulting from injury to or death of persons,
or damage to Property directly or indirectly growing out of or in connection
with any acts of Lender or Lender’s agents or representatives in connection with
entry upon the Property pursuant to this Agreement. Lender’s sole and exclusive
remedies against Northwestern in connection with this Agreement shall be to
exercise its rights with respect to the Collateral. Lender’s obligation to so
indemnify Northwestern shall survive the expiration or earlier termination of
this Agreement.
     8. This Agreement shall be binding upon the successors, transferees or
assignees of Northwestern, Lender and Tenant. This Agreement may be modified
only by an agreement in writing executed by the parties hereto or their
successors or assigns.
     9. All notices, demands, requests and other instruments required or which
may be given under this Agreement or the law shall be given in writing and shall
be deemed received upon the occurrence of any of the following: (i) when refused
or noted unable to deliver, if addressed pursuant to this section, (ii) when
received via nationally recognized overnight courier/delivery service, or
(iii) when received via facsimile, provided that a copy is also delivered within
one business day pursuant to the method set forth in section (ii) immediately
above. In each case the notice shall be addressed to Northwestern, Tenant and to
Lender at the addresses set forth below, or to such other addresses as may be
requested by Northwestern and Lender by giving notice to the other interested
parties in accordance with this paragraph.

         
 
  To Northwestern:   The Northwestern Mutual Life Insurance Company


 
       
 
       
 
       
 
       
 
  With a copy to:   The Northwestern Mutual Life Insurance Company
Real Estate Regional Office


 
       
 
       
 
       
 
       
 
  To Lender:    
 
       
 
       
 
       
 
       
 
  To Tenant:    
 
       
 
       
 
       

     10. For purposes of executing this Agreement, a document signed and
transmitted by facsimile machine shall be treated as an original document. The
signature of any party thereon shall be considered as an original signature, and
the document transmitted shall be considered to have the same binding legal
effect as an original signature on an original document. Any facsimile document
shall be re-executed by both parties in original form. No party hereto may raise
the use of a facsimile machine or the fact that any signature was transmitted
through the use of a facsimile machine as a defense to the validity or
enforcement of this Agreement or any amendment executed in compliance with this
paragraph 10. This paragraph does not supersede the requirements of paragraph 9
of this Agreement.
     11. At such time as Tenant requests that Northwestern enter into this
Agreement, Tenant shall deliver to Northwestern a cashier’s check in the sum of
One Thousand
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



Dollars ($1,000) to compensate Northwestern for the cost of preparing, executing
and delivering this Agreement, Northwestern and Tenant agreeing that such sum is
a reasonable approximation of the cost of Northwestern’s expenses relating
thereto, the exact cost thereof being impractical to determine.
     12. Each of the parties represents and warrants that the individual signing
this Landlord Subordination Agreement on its behalf has the requisite authority
to bind such party.
     13. This Agreement, and the terms thereof, shall be governed and controlled
by the laws of the state in which the Property is located.
     14. This Agreement may be executed in any number of counterparts each of
which, when so executed and delivered, shall be deemed to be an original and all
of which taken together shall constitute one and the same document.
     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
set forth above.

                     
 
  LENDER:                                
 
                   
 
      By:                                
 
      Name:                                
 
      Its:                                
 
                   
 
  TENANT:                                
 
                   
 
      By:                                
 
      Name:                     Its:                              
 
                        NORTHWESTERN:   THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY, a Wisconsin corporation
 
                            By:   Northwestern Investment Management Company,
LLC a Delaware limited liability company, its wholly owned affiliate and
authorized representative
 
                   
 
          By:        
 
             
 
 
 
          Name:        
 
             
 
 
 
          Its:   Managing Director    

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT I
GREEN ADDENDUM
1. The term “Green Standard” or words of similar import shall include the U.S.
EPA’s Energy Star® rating, the Green Building Initiative’s Green Globes TM for
Continual Improvement of Existing Buildings (Green GlobesTM-CIEB), the U.S.
Green Building Council’s Leadership in Energy and Environmental Design (LEED),
and/or a current and similar organization with equally rigorous environmentally
and sustainable practices.
2. In addition to the above Operating Expenses, Operating Expenses shall also
include: (i) all costs of maintaining, managing, reporting, commissioning, and
re-commissioning the Building or any part thereof that was designed and/or
upgraded to be sustainable and conform with one or more Green Standard rating
systems, and (ii) all costs of applying, reporting and commissioning the
Building or any part thereof to seek certification under one or more Green
Standard rating systems, provided however, the cost of such applying, reporting
and commissioning of the Building or any part thereof to seek certification
shall be a cost capitalized and thereafter amortized as Operating Expenses under
GAAP.
3. Tenant shall not use or occupy the Demised Premises for any unlawful purpose
or in any manner that will constitute waste, nuisance or unreasonable annoyance
to Landlord or other tenants of the Building. Tenant shall not use or operate
the Demised Premises in any manner that will cause the Building or any part
thereof not to conform with Landlord’s sustainability practices or a Green
Standard certification of the Building.
4. This Building is or may become in the future certified under a Green Standard
or operated pursuant to Landlord’s sustainable building practices. Landlord’s
sustainability practices address whole-building operations and maintenance
issues including chemical use; indoor air quality; energy efficiency; water
efficiency; recycling programs; exterior maintenance programs; and systems
upgrades to meet green building energy, water, Indoor Air Quality, and lighting
performance standards. All construction and maintenance methods and procedures,
material purchases, and disposal of waste must be in compliance with minimum
standards and specifications, in addition to all applicable laws.
5. Tenant shall use proven energy and carbon reduction measures, including
energy efficient bulbs in task lighting; use of lighting controls; closing
shades as needed to avoid over heating the space; turning off lights and
equipment at the end of the work day; and purchasing ENERGY STAR® qualified
equipment, including but not limited to lighting, office equipment, commercial
and residential quality kitchen equipment, vending and ice machines; and
purchasing products certified by the U.S. EPA’s Water Sense® program.
6. Tenant covenants and agrees, at its sole cost and expense: (a) to comply with
all present and future laws, orders and regulations of the Federal, State,
county, municipal or other governing authorities, departments, commissions,
agencies and boards regarding the collection, sorting, separation, and recycling
of garbage, trash, rubbish and other refuse (collectively, “trash”); (b) to
comply with Landlord’s recycling policy as part of Landlord’s sustainability
practices where it may be more stringent than applicable law; (c) to sort and
separate its trash and recycling into such categories as are provided by law or
Landlord’s sustainability practices; (d) that each separately sorted category of
trash and recycling shall be placed in separate receptacles as directed by
Landlord, and; (e) that Tenant shall pay all costs, expenses, fines, penalties
or damages that may be imposed on Landlord or Tenant by reason of Tenant’s
failure to comply with the provisions of this Section. Where possible, the
Landlord shall provide a composting program and encourage the Tenant to sort and
separate its trash and recycling from compost material.
7. Landlord shall provide and install all original bulbs and tubes for Building
standard lighting fixtures within the Demised Premises and all replacement tubes
for such lighting as an annual Expense; all other bulbs, tubes and lighting
fixtures for the Demised Premises shall be provided and installed by Tenant at
Tenant’s cost and expense, and must comply with Landlord’s sustainability
practices, including any Green Standard rating system, concerning the
environmental compliance of the Building or the Demised Premises, as the same
may change from time to time. All maintenance and repairs made by Tenant must
comply with Landlord’s sustainability practices, including any Green Standard
rating system concerning the environmental compliance of the Building or the
Demised Premises, as the same may change from time to time.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



8. Any and all TI Work is strongly encouraged to be performed in accordance with
Landlord’s sustainability practices, including any Green Standard or third-party
rating system concerning the environmental compliance of the Building or the
Demised Premises, as the same may change from time to time. Tenant is further
encouraged to engage a qualified third party LEED or Green Standard professional
or similarly qualified professional during the design phase through
implementation of any TI Work to review all plans, material procurement,
demolition, construction and waste management procedures to ensure they are in
full conformance with Landlord’s sustainability practices, as aforesaid. Any and
all waste and debris from TI Work must meet the minimum requirements set forth
by the Green Standard.
9. Landlord does not permit space heaters or other energy-intensive equipment
unnecessary to conduct Tenant’s business without written approval by Landlord.
Any space conditioning equipment that is placed in the Demised Premises for the
purpose of increasing comfort to tenants shall be operated on sensors or timers
that limit operation of equipment to hours of occupancy in the areas immediately
adjacent to the occupying personnel.
10. Tenant acknowledges that it is Landlord’s intention that the Building be
operated in a manner which is consistent with Landlord’s sustainability
practices. Tenant is required to comply with these practices within the Demised
Premises.
11. Tenant shall dispose of, in an environmentally sustainable manner, any
equipment, furnishings, or materials no longer needed by Tenant and shall
recycle or re-use such items in accordance with Landlord’s sustainability
practices. Tenant is responsible for reporting this activity to Landlord in a
format determined by Landlord.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT J
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
Loan No.
RECORDING REQUESTED BY
                                                               
WHEN RECORDED MAIL TO
The Northwestern Mutual Life Ins. Co.
720 East Wisconsin Ave. — Rm N16WC
Milwaukee, WI 53202
Attn:
SPACE ABOVE THIS LINE FOR RECORDER’S USE
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
     THIS AGREEMENT is entered into as of           , 20   , between       ,
whose mailing address is       , (“Tenant”),      , whose mailing address is
         , (“Borrower”), and               (“Lender”), whose address for notices
is                    .
RECITALS
     A. Tenant is the lessee or successor to the lessee, and Borrower is the
lessor or successor to the lessor under a certain lease dated        , 20    
(the “Lease”).
     B. Lender has made, or will make, a mortgage loan to be secured by a
mortgage, deed to secure a debt or deed of trust from Borrower for the benefit
of Lender (as it may be amended, restated or otherwise modified from time to
time, the “Lien Instrument”) encumbering the fee title to and/or leasehold
interest in the land described in Exhibit A attached hereto and the improvements
thereon (collectively, the “Property”), wherein the premises covered by the
Lease (the “Demised Premises”) are located.
     C. Borrower and Lender have executed, or will execute, an Absolute
Assignment of Leases and Rents (the “Absolute Assignment”), pursuant to which
(i) the Lease is assigned to Lender and (ii) Lender grants a license back to
Borrower permitting Borrower to collect all rents, income and other sums payable
under the Lease until the revocation by Lender of such license, at which time
all rents, income and other sums payable under the Lease are to be paid to
Lender.
     D. Lender has required the execution of this Agreement by Borrower and
Tenant as a condition to Lender making the requested mortgage loan or consenting
to the Lease.
     E. Tenant acknowledges that, as its consideration for entering into this
Agreement, Tenant will benefit by entering into an agreement with Lender
concerning Tenant’s relationship with any purchaser or transferee of the
Property (including Lender) in the event of foreclosure of the Lien Instrument
or a transfer of the Property by deed in lieu of foreclosure (any such purchaser
or transferee and each of their respective successors or assigns is hereinafter
referred to as “Successor Landlord”).
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Tenant, Borrower and
Lender agree as follows:
     1. Tenant and Borrower agree for the benefit of Lender that:

  (a)   Tenant shall not pay, and Borrower shall not accept, any rent or
additional rent more than one (1) month in advance;

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



  (b)   Except as specifically provided in the Lease, Tenant and Borrower will
not enter into any agreement for the cancellation of the Lease or the surrender
of the Demised Premises without Lender’s prior written consent;     (c)   Tenant
will not terminate the Lease because of a default thereunder by Borrower unless
Tenant shall have first given Lender written notice and a reasonable opportunity
to cure such default;     (e)   Tenant, upon receipt of notice from Lender that
it has exercised its rights under the Absolute Assignment and revoked the
license granted to Borrower to collect all rents, income and other sums payable
under the Lease, shall pay to Lender all rent and other payments then or
thereafter due under the Lease, and any such payments to Lender shall be
credited against the rent or other obligations due under the Lease as if made to
Borrower; and     (f)   Tenant will not conduct any dry cleaning operations on
the Demised Premises using chlorinated solvents nor will Tenant use any
chlorinated solvents in the operation of their business on the Demised Premises;
and

     2. The Lease is hereby subordinated in all respects to the Lien Instrument
and to all renewals, modifications and extensions thereof, subject to the terms
and conditions hereinafter set forth in this Agreement, but Tenant waives, to
the fullest extent it may lawfully do so, the provisions of any statute or rule
of law now or hereafter in effect that may give or purport to give it any right
or election to terminate or otherwise adversely affect the Lease or the
obligations of Tenant thereunder by reason of any foreclosure proceeding.
     3. Borrower, Tenant and Lender agree that, unless Lender shall otherwise
consent in writing, the fee title to, or any leasehold interest in, the Property
and the leasehold estate created by the Lease shall not merge but shall remain
separate and distinct, notwithstanding the union of said estates either in
Borrower or Tenant or any third party by purchase, assignment or otherwise.
     4. If the interests of Borrower in the Property are acquired by a Successor
Landlord:

  (a)   If Tenant shall not then be in default in the payment of rent or other
sums due under the Lease or be otherwise in material default under the Lease,
the Lease shall not terminate or be terminated and the rights of Tenant
thereunder shall continue in full force and effect except as provided in this
Agreement;     (b)   Tenant agrees to attorn to Successor Landlord as its
lessor; Tenant shall be bound under all of the terms, covenants and conditions
of the Lease for the balance of the term thereof, including any renewal options
which are exercised in accordance with the terms of the Lease;     (c)   The
interests so acquired shall not merge with any other interests of Successor
Landlord in the Property if such merger would result in the termination of the
Lease;     (d)   If, notwithstanding any other provisions of this Agreement, the
acquisition by Successor Landlord of the interests of Borrower in the Property
results, in whole or part, in the termination of the Lease, there shall be
deemed to have been created a lease between Successor Landlord and Tenant on the
same terms and conditions as the Lease, except as modified by this Agreement,
for the remainder of the term of the Lease with renewal options, if any; and    
(e)   Successor Landlord shall be bound to Tenant under all of the terms,
covenants and conditions of the Lease, and Tenant shall, from and after
Successor Landlord’s acquisition of the interests of Borrower in the real
estate, have the same remedies against Successor Landlord for the breach of the
Lease that Tenant would have had under the Lease against Borrower if the
Successor Landlord had not succeeded to the interests of Borrower; provided,
however, that Successor Landlord shall not be:

  (i)   Liable for the breach of any representations or warranties set forth in
the Lease or for any act, omission or obligation of any landlord (including
Borrower) or any other party

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



      occurring or accruing prior to the date of Successor Landlord’s
acquisition of the interests of Borrower in the Demised Premises, except for any
repair and maintenance obligations of a continuing nature as of the date of such
acquisition;     (ii)   Liable for any obligation to construct any improvements
in, or make any alterations to, the Demised Premises, or to reimburse Tenant by
way of allowance or otherwise for any such improvements or alterations
constructed or made, or to be constructed or made, by or on behalf of Tenant in
the Demised Premises;     (iii)   Subject to any offsets or defenses which
Tenant might have against any landlord (including Borrower) prior to the date of
Successor Landlord’s acquisition of the interests of Borrower in the Demised
Premises;     (iv)   Liable for the return of any security deposit under the
Lease unless such security deposit shall have been actually deposited with
Successor Landlord;     (v)   Bound to Tenant subsequent to the date upon which
Successor Landlord transfers its interest in the Demised Premises to any third
party;     (vi)   Liable to Tenant under any indemnification provisions set
forth in the Lease for acts or omissions occurring prior to Successor Landlord’s
acquisition of the interests of Borrower in the real estate; or     (vii)  
Liable for any damages in excess of Successor Landlord’s equity in the Property.

The provisions of this paragraph shall be effective and self-operative
immediately upon Successor Landlord succeeding to the interests of Borrower
without the execution of any other instrument.
     5. Tenant hereby represents and warrants that neither Tenant nor any
assignee or subtenant of Tenant, nor any guarantor of the obligations of Tenant
under this Lease: (i) is now or shall become, a person or entity with whom
Tenant is restricted from doing business with under regulations of the Office of
Foreign Assets Control (“OFAC”) of the Department of the Treasury (including,
but not limited to, those named on OFAC’s Specially Designated Nationals and
Blocked Persons list) or under any statute, executive order (including, but not
limited to, the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit or Support
Terrorism), or other governmental action; (ii) is now or shall become, a person
or entity with whom Tenant is restricted from doing business with under the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001, or the regulations or orders thereunder; and (iii) Tenant is not knowingly
engaged in, and shall not engage in, any dealings or transaction, or be
otherwise associated with such persons or entities described in (i) and
(ii) above. Tenant hereby represents and warrants that no person or entity
owning (directly or indirectly) a ten percent (10%) or greater ownership
interest in Tenant: (i) is now a person or entity with whom Tenant is restricted
from doing business with under regulations of the Office of Foreign Assets
Control (“OFAC”) of the Department of the Treasury (including, but not limited
to, those named on OFAC’s Specially Designated Nationals and Blocked Persons
list) or under any statute, executive order (including, but not limited to, the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism),
or other governmental action; (ii) is now a person or entity with whom Tenant is
restricted from doing business with under the International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001, or the regulations or orders
thereunder; and (iii) Tenant is not knowingly engaged in any dealings or
transaction, or be otherwise associated with such persons or entities described
in (i) and (ii) above. On an annual basis Tenant shall, upon becoming aware of a
person or entity owning (directly or indirectly) a ten percent (10%) or greater
ownership interest in Tenant, notify Landlord of such person or entity and if
such person or entity is a person or entity with whom Tenant is restricted from
doing business with under regulations of the Office of Foreign Assets Control
(“OFAC”) of the Department of the Treasury (including, but not limited
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



to, those named on OFAC’s Specially Designated Nationals and Blocked Persons
list) or under any statute, executive order (including, but not limited to, the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism),
or other governmental action; and (ii) is now a person or entity with whom
Tenant is restricted from doing business with under the International Money
Laundering Abatement and Financial Anti-Terrorism Act of 2001, or the
regulations or orders thereunder.
     6. This Agreement may not be modified orally or in any other manner except
by an agreement in writing signed by the parties hereto or their respective
successors in interest. In the event of any conflict between the terms of this
Agreement and the terms of the Lease, the terms of this Agreement shall prevail.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto, their respective heirs, successors and assigns, and shall remain in full
force and effect notwithstanding any renewal, extension, increase, or refinance
of the indebtedness secured by the Lien Instrument, without further
confirmation. Upon recorded satisfaction of the Lien Instrument, this Agreement
shall become null and void and be of no further effect.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                 
 
  TENANT:                          
 
               
 
      By:        
 
         
 
   

Add appropriate acknowledgment for Tenant.
(Signatures of Borrower and Lender continued on following pages)
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



(Signatures continued)

                 
 
  BORROWER:                          
 
               
 
      By:        
 
         
 
   

Add appropriate acknowledgment for Borrower.
(Signature of Lender continued on following pages)
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



(Signatures continued)

                 
 
  LENDER:                          
 
               
 
      By:        
 
         
 
   

Add appropriate acknowledgment for Lender
Add scrivener’s statement (if required)
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
(Description of Property)
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT K
LETTER OF CREDIT TERMS AND CONDITIONS
     1. Letter of Credit. Concurrently with the execution of this Lease, Tenant
must deliver to Landlord an unconditional, irrevocable standby letter of credit
(“Letter of Credit”) which conforms in form and substance to the attached
Schedule “1” (or is otherwise reasonably acceptable to Landlord) and which:
          (a) is issued by a United States federal or state chartered bank
(“Issuer”) that (i) is either a member of the New York Clearing House
Association or is a commercial bank or trust company reasonably acceptable to
Landlord, (ii) has total assets of at least $15,000,000,000, as determined in
accordance with generally accepted accounting principles consistently applied
(“Total Assets”), and (3) a minimum A- rating;
          (b) names Landlord as beneficiary thereunder;
          (c) has a term ending not less than one year after the date of
issuance;
          (d) automatically renews for one-year periods unless Issuer notifies
beneficiary in writing, at least 60 days prior to the expiration date, that
Issuer elects not to renew the Letter of Credit;
          (e) provides for payment to beneficiary of immediately available funds
(denominated in United States dollars) in the amount of Two Million Six Hundred
Thousand Dollars ($2,600,000) within 24 hours after presentation of the Sight
Draft substantially conforming to the form attached as Exhibit “A” to the Letter
of Credit;
          (f) provides that draws may be presented, and are payable, at an
office located in Seattle, Washington;
          (g) is payable in sight drafts which only require the beneficiary to
state that the draw is payable to the order of beneficiary;
          (h) permits partial and multiple draws;
          (i) permits multiple transfers by beneficiary;
          (j) waives any rights Issuer may have, at law or otherwise, to
subrogate to any claims beneficiary may have against applicant or applicant may
have against beneficiary; and
          (k) is governed by the International Standby Practices 1998, published
by the International Chamber of Commerce.
Except as set forth herein, the Letter of Credit (as transferred, extended,
renewed or replaced) must be maintained during the entire Lease Term, as
extended or renewed, and for a period of 45 days thereafter.
     2. Transfer; Fees. Landlord may freely transfer the Letter of Credit in
connection with an assignment of this Lease without (i) Tenant’s consent,
(ii) restriction on the number of transfers or (iii) condition, other than
presentment to Issuer of the original Letter of Credit and a duly executed
transfer document conforming to the form attached as Exhibit “B” to the Letter
of Credit. Tenant is solely responsible for any bank fees or charges imposed by
Issuer in connection with the issuance of the Letter of Credit or any transfer,
renewal, extension or replacement thereof. If Tenant fails to timely pay such
transfer fee, Landlord may, at its option and without notice to Tenant, elect to
pay any transfer fees to Issuer when due, and upon payment, such amount will
become immediately due and payable from Tenant to Landlord as Additional Rent
under this Lease.
     3. Definition of Draw Event. “Draw Event” means the occurrence of any of
the following events:
          (a) Tenant fails to pay fully any item of Rent as and when due;
          (b) Tenant (i) breaches or fails to timely perform any of its other
obligations under this Lease, (ii) the breach or failure continues for a period
of 30 days without regard to any cure period granted under this Lease and
without regard to whether such breach or failure is
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



determined (upon occurrence or at any later time) to be an Event of Default and
(iii) Tenant has either failed to commence cure of the breach or failure or, if
cure has been commenced, is not diligently pursuing such cure;
          (c) any of the events described in Article 25.1 of this Lease, but
without regard to any cure period granted under such section and without regard
to whether such event is determined (upon occurrence or at a later time) to be
an Event of Default;
          (d) Tenant fails to timely cause the Letter of Credit to be renewed or
replaced as required in Section 5 below;
          (e) an Issuer Quality Event as described in Section 6 below;
          (f) an Event of Default; or
          (g) Tenant holds over or remains in possession of the Premises after
the expiration of the Term or termination of this Lease, without Landlord’s
prior written consent.
     Notwithstanding anything in this Exhibit K to the contrary, the events
described in (a) through (c) above will be Draw Events only if Tenant has filed
a petition in bankruptcy or if an involuntary petition in bankruptcy has been
filed against Tenant.
     4. Draw and Use of Draw Proceeds. Immediately upon the occurrence of any
one or more Draw Events, and at any time thereafter, Landlord may draw on the
Letter of Credit, in whole or in part (if partial draw is made, Landlord may
make multiple draws), as Landlord may determine in Landlord’s sole and absolute
discretion. The term “Draw Proceeds” means the cash proceeds of any draw or
draws made by Landlord under the Letter of Credit. Any delays by Landlord in
drawing on the Letter of Credit or using the Draw Proceeds will not constitute a
waiver by Landlord of any of its rights hereunder with respect to the Letter of
Credit or the Draw Proceeds. Landlord will hold the Draw Proceeds in its own
name and may co-mingle the Draw Proceeds with other accounts of Landlord or
invest them as Landlord may determine in its sole and absolute discretion.
     In addition to any other rights and remedies Landlord may have, Landlord
may in its sole and absolute discretion and at any time, use and apply all or
any portion of the Draw Proceeds to pay Landlord for any one or more of the
following:
          (a) Rent or any other sum which is past due, due or becomes due, or to
which Landlord is otherwise entitled under the terms of this Lease, whether due
to the passage of time, the existence of a default or otherwise (including,
without limitation, late payment fees or charges and any amounts which Landlord
is or would be allowed to collect under Sections 14.2 or 14.3 of this Lease, and
without deducting therefrom any offset for proceeds of any potential reletting
or other potential mitigation which has not in fact occurred at the time of the
draw);
          (b) any and all amounts incurred or expended by Landlord in connection
with the exercise and pursuit of any one or more of Landlord’s rights or
remedies under this Lease, including, without limitation, reasonable attorneys’
fees and costs;
          (c) any and all amounts incurred or expended by Landlord in obtaining
the Draw Proceeds, including, without limitation, reasonable attorneys’ fees and
costs; or
          (d) any and all other damage, injury, expense or liability caused to
or incurred by Landlord as a result of any Event of Default, Draw Event or other
breach, failure or default by Tenant under this Lease.
To the extent that Draw Proceeds exceed the amounts so applied, such excess Draw
Proceeds will be deemed paid to Landlord to establish a credit on Landlord’s
books in the amount of such excess, which credit may be applied by Landlord
thereafter (in Landlord’s sole and absolute discretion), to any of Tenant’s
obligations to Landlord under this Lease as and when they become due. Following
any use or application of the Draw Proceeds, Tenant, if requested by Landlord in
writing, must, within 10 days after receipt of Landlord’s request, cause a
replacement Letter of Credit complying with Section 1 above to be issued and
delivered to Landlord; provided, however, that the amount of the replacement
Letter of Credit will be an amount equal to the original amount of the Letter of
Credit (as set forth in Section 1(e) above) less any unapplied Draw Proceeds on
the date the replacement Letter of Credit is issued. Upon Landlord’s receipt of
the replacement Letter of Credit, Landlord will deliver the prior original
Letter of Credit to Issuer for cancellation (if not theretofore fully drawn) and
any unapplied Draw Proceeds will be applied in accordance with Sections 4(a),
(b), (c) and (d) above.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



     Except as set forth in the next paragraph, if it is determined or
adjudicated by a court of competent jurisdiction that Landlord was not entitled
to draw on the Letter of Credit, Tenant may, as its sole and exclusive remedy,
cause Landlord to (i) deliver the prior original Letter of Credit to Issuer for
cancellation (if not theretofore fully drawn), (ii) return to Issuer the amount
of the Draw Proceeds which the court determines Landlord was not entitled to
draw and (iii) reimburse Tenant for all out-of-pocket fees, costs and interest
expenses actually incurred by Tenant as a direct result of Landlord’s draw on
the Letter of Credit; provided, however, Tenant may exercise its exclusive
remedy only after Tenant has (y) cured all defaults under this Lease and
(z) caused a replacement Letter of Credit complying with Section 1 above to be
issued and delivered to Landlord. Landlord will not be liable for any other
actual damages or any indirect, consequential, special or punitive damages
incurred by Tenant in connection with either a draw by Landlord on the Letter of
Credit or the use or application by Landlord of the Draw Proceeds. Nothing in
this Lease or in the Letter of Credit will confer upon Tenant any property right
or interest in any Draw Proceeds.
     If it is determined or adjudicated by a court of competent jurisdiction
that Landlord knowingly and wrongfully drew on the Letter of Credit when
Landlord had no reason to believe a Draw Event or Event of Default had occurred,
Tenant may, as its sole and exclusive remedy, cause Landlord to (i) deliver the
prior original Letter of Credit to Issuer for cancellation (if not theretofore
fully drawn), (ii) return to Issuer the amount of the Draw Proceeds which the
court determines Landlord was not entitled to draw and (iii) reimburse Tenant
for all damages actually incurred by Tenant as a result of Landlord’s draw on
the Letter of Credit; provided, however, Tenant may exercise its exclusive
remedy only if Tenant is not then in default under the Lease. Landlord will not
be liable for any consequential, special or punitive damages incurred by Tenant
in connection with either a draw by Landlord on the Letter of Credit or the use
or application by Landlord of the Draw Proceeds. Nothing in this Lease or in the
Letter of Credit will confer upon Tenant any property right or interest in any
Draw Proceeds.
     5. Renewal and Replacement. The Letter of Credit must provide that it will
be automatically renewed unless Issuer provides written notice of nonrenewal to
Landlord at least 60 days prior to the expiration date of the Letter of Credit.
If written notice of nonrenewal is received from Issuer, Tenant must renew the
Letter of Credit or replace it with a new Letter of Credit, at least 30 days
prior to the stated expiration date of the then-current Letter of Credit. Any
renewal or replacement Letter of Credit must meet the criteria set forth in
Section 1 above, and must have a term commencing at least one day prior to the
stated the expiration date of the immediately prior Letter of Credit. Failure to
provide a renewal or replacement Letter of Credit as provided above will, at
Landlord’s election, be an Event of Default under this Lease.
     6. Issuer Quality Event. If an Issuer Quality Event occurs, Tenant, upon
30 days advance written notice from Landlord, must, at its own cost and expense,
provide Landlord with a replacement Letter of Credit meeting all of the
requirements of Section 1 above. The term “Issuer Quality Event” means (a) the
Issuer fails to meet the criteria set forth in Section 1(a) above or (b) the
Issuer is closed by the Federal Deposit Insurance Corporation (“FDIC”) or any
other governmental authority, or (c) the Issuer is declared insolvent by the
FDIC for any reason, or (d) Landlord reasonably believes that such financial
institution will either be (i) closed by the FDIC or any governmental authority,
or (ii) declared insolvent by the FDIC for any reason. An Issuer Quality Event
will, at Landlord’s election, be an Event of Default under this Lease.
     7. Additional Agreements of Tenant. Tenant expressly acknowledges and
agrees that:
          (a) the Letter of Credit constitutes a separate and independent
contract between Landlord and Issuer, and Tenant has no right to submit a draw
to Issuer under the Letter of Credit;
          (b) Tenant is not a third-party beneficiary of such contract, and
Landlord’s ability to either draw under the Letter of Credit for the full or any
partial amount thereof or to apply Draw Proceeds may not, in any way, be
conditioned, restricted, limited, altered, impaired or discharged by virtue of
any Laws to the contrary, including, but not limited to, any Laws that restrict,
limit, alter, impair, discharge or otherwise affect any liability that Tenant
may have under this Lease or any claim that Landlord has or may have against
Tenant;
          (c) neither the Letter of Credit nor any Draw Proceeds will be or
become the property of Tenant, and Tenant does not and will not have any
property right or interest therein;
          (d) Tenant is not entitled to any interest on any Draw Proceeds;
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



          (e) neither the Letter of Credit nor any Draw Proceeds constitute an
advance payment of Rent, security deposit or rental deposit;
          (f) neither the Letter of Credit nor any Draw Proceeds constitute a
measure of Landlord’s damages resulting from any Draw Event, Event of Default or
other breach, failure or default (past, present or future) under this Lease; and
          (g) Tenant will cooperate with Landlord, at Tenant’s own expense, in
promptly executing and delivering to Landlord all modifications, amendments,
renewals, extensions and replacements of the Letter of Credit, as Landlord may
reasonably request to carry out the terms and conditions of this Exhibit K.
     8. Restrictions on Tenant Actions. Tenant hereby irrevocably waives any and
all rights and claims that it may otherwise have at law or in equity, to
contest, enjoin, interfere with, restrict or limit, in any way whatsoever, any
requests or demands by Landlord to Issuer for a draw or payment to Landlord
under the Letter of Credit. If Tenant, or any person or entity on Tenant’s
behalf or at Tenant’s discretion, brings any proceeding or action to contest,
enjoin, interfere with, restrict or limit, in any way whatsoever, any one or
more draw requests or payments under the Letter of Credit, Tenant will be liable
for any and all direct and indirect damages resulting therefrom or arising in
connection therewith, including, without limitation, reasonable attorneys’ fees
and costs.
     9. Cancellation After End of Term. Provided that no Draw Event, Event of
Default, or other breach or default under this Lease then exists, Landlord will
deliver the Letter of Credit to the Issuer for cancellation within 45 days after
Tenant surrenders the Premises to Landlord upon the expiration of the Term.
     10. Reduction. Notwithstanding the foregoing provisions of this Exhibit K,
commencing on the first (1st) business day of the third calendar month after the
Commencement Date, and on the first (1st) business day of every calendar month
thereafter for the next five (5) calendar months, if no Event of Default exists
at the end of the previous calendar month, then the face amount of the Letter of
Credit may be reduced by Two Hundred Sixty Six Thousand and 00/100 Dollars
($266,000.00), but in no event shall the face amount of the Letter of Credit
ever be less than One Million and 00/100 Dollars ($1,000,000). For each month
that the face amount of the Letter of Credit may be reduced by Two Hundred Sixty
Six Thousand and 00/100 Dollars ($266,000.00), upon delivery to Landlord of a
satisfactory replacement Letter of Credit meeting all of the other requirements
of this Exhibit K, the previously existing Letter of Credit will be returned to
Tenant.
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
EXHIBIT “K” OF THE LEASE
FORM OF LETTER OF CREDIT
[LETTERHEAD OF ISSUING BANK]

     
IRREVOCABLE STANDBY LETTER
  DATE OF ISSUANCE:                                                     
        
 
   
OF CREDIT NO:                                          
  EXPIRATION DATE:                                         
 
   
 
   
BENEFICIARY:
            APPLICANT:
 
   
(LANDLORD)
  (TENANT)
 
   
 
   
 
   
 
   

AS THE ISSUING BANK (“ISSUER”), WE HEREBY ESTABLISH THIS IRREVOCABLE STANDBY
LETTER OF CREDIT NO. ________________ IN FAVOR OF THE ABOVE-NAMED BENEFICIARY
(“BENEFICIARY”) FOR THE ACCOUNT OF THE ABOVE-NAMED APPLICANT (“APPLICANT”) IN
THE AMOUNT OF USD $________________ (__________________________ U.S. DOLLARS).
BENEFICIARY MAY DRAW ALL OR ANY PORTION OF THIS LETTER OF CREDIT AT ANY TIME AND
FROM TIME TO TIME AND ISSUER WILL MAKE FUNDS IMMEDIATELY AVAILABLE TO
BENEFICIARY UPON PRESENTATION OF BENEFICIARY’S DRAFT(S) AT SIGHT IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT “A”) (“SIGHT DRAFT”), DRAWN ON
ISSUER AND ACCOMPANIED BY THIS LETTER OF CREDIT. ALL SIGHT DRAFT(S) MUST BE
SIGNED AND ENDORSED ON BEHALF OF BENEFICIARY AND SIGNATOR MUST INDICATE HIS OR
HER TITLE OR OTHER OFFICIAL CAPACITY. NO OTHER DOCUMENTS WILL BE REQUIRED TO BE
PRESENTED. THE ISSUER WILL EFFECT PAYMENT UNDER THIS LETTER OF CREDIT WITHIN 24
HOURS AFTER PRESENTMENT OF THE SIGHT DRAFT(S) TO AN OFFICE IN THE CITY OF
SEATTLE, STATE OF WASHINGTON.
ISSUER WILL HONOR ANY SIGHT DRAFT(S) PRESENTED IN SUBSTANTIAL COMPLIANCE WITH
THE TERMS OF THIS LETTER OF CREDIT AT THE ISSUER’S OFFICE LOCATED AT
______________________, SEATTLE, WASHINGTON OR ANY OTHER FULL SERVICE OFFICE OF
THE ISSUER LOCATED IN THE CITY OF SEATTLE, STATE OF WASHINGTON ON OR BEFORE THE
ABOVE STATED EXPIRATION DATE, AS SUCH EXPIRATION DATE MAY BE EXTENDED HEREUNDER.
PARTIAL AND MULTIPLE DRAWS AND PRESENTATIONS ARE PERMITTED ON ANY NUMBER OF
OCCASIONS. FOLLOWING ANY PARTIAL DRAW, ISSUER WILL ENDORSE THIS LETTER OF CREDIT
AND RETURN THE ORIGINAL TO BENEFICIARY.
ISSUER ACKNOWLEDGES THAT THIS LETTER OF CREDIT IS ISSUED PURSUANT TO THE
PROVISIONS OF THAT CERTAIN LEASE AGREEMENT BETWEEN THE BENEFICIARY AND THE
APPLICANT FOR SPACE LOCATED AT                         
                  (“LEASE”). NOTWITHSTANDING ANY REFERENCE IN THIS LETTER OF
CREDIT TO THIS LEASE OR ANY OTHER DOCUMENTS, INSTRUMENTS OR AGREEMENTS, OR
REFERENCES IN THIS LEASE OR ANY OTHER DOCUMENTS, INSTRUMENTS OR AGREEMENTS TO
THIS LETTER OF CREDIT, THIS LETTER OF CREDIT CONTAINS THE ENTIRE AGREEMENT
BETWEEN BENEFICIARY AND ISSUER RELATING TO THE OBLIGATIONS OF ISSUER HEREUNDER.
THIS LETTER OF CREDIT WILL BE AUTOMATICALLY EXTENDED EACH YEAR WITHOUT AMENDMENT
FOR A PERIOD OF ONE YEAR FROM THE EXPIRATION DATE HEREOF, AS EXTENDED, UNLESS AT
LEAST SIXTY (60) DAYS PRIOR TO THE EXPIRATION DATE, ISSUER NOTIFIES BENEFICIARY
BY REGISTERED MAIL THAT IT ELECTS NOT TO EXTEND THIS LETTER OF CREDIT FOR SUCH
ADDITIONAL PERIOD. NOTICE OF NON-EXTENSION WILL BE GIVEN BY ISSUER TO
BENEFICIARY AT BENEFICIARY’S ADDRESS SET FORTH HEREIN OR AT SUCH OTHER ADDRESS
AS BENEFICIARY MAY DESIGNATE TO ISSUER IN WRITING AT ISSUER’S LETTERHEAD ADDRESS
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



THIS LETTER OF CREDIT IS FREELY TRANSFERABLE IN WHOLE OR IN PART, AND THE NUMBER
OF TRANSFERS IS UNLIMITED. ISSUER AGREES THAT IT WILL EFFECT ANY TRANSFERS
IMMEDIATELY UPON PRESENTATION TO ISSUER THIS LETTER OF CREDIT AND A WRITTEN
TRANSFER REQUEST SUBSTANTIALLY IN THE FORM OF THE COMPLETED TRANSFER FORM
ATTACHED HERETO AS EXHIBIT “B.” SUCH TRANSFER WILL BE EFFECTED AT NO COST TO
BENEFICIARY. ANY TRANSFER FEES ASSESSED BY ISSUER WILL BE PAYABLE SOLELY BY
APPLICANT, AND THE PAYMENT OF ANY TRANSFER FEES WILL NOT BE A CONDITION TO THE
VALIDITY OR EFFECTIVENESS OF THE TRANSFER OR THIS LETTER OF CREDIT.
ISSUER WAIVES ANY RIGHTS IT MAY HAVE, AT LAW OR OTHERWISE, TO SUBROGATE TO ANY
CLAIMS BENEFICIARY MAY HAVE AGAINST APPLICANT OR APPLICANT MAY HAVE AGAINST
BENEFICIARY.
EXCEPT AS OTHERWISE EXPRESSLY MODIFIED HEREIN, THIS STANDBY LETTER OF CREDIT IS
SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES 1998, PUBLISHED BY THE
INTERNATIONAL CHAMBER OF COMMERCE.

              ISSUER:
 
       
 
  By:    
 
       
 
      AUTHORIZED SIGNATURE
 
  Its:    
 
       

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
TO LETTER OF CREDIT
SIGHT DRAFT
Sight Draft
$______________
     At sight, pay to the order of [Name of Beneficiary to be inserted], the
amount of USD $______________ (_______________________ and 00/100ths U.S.
Dollars).
     Drawn under [Name of Issuer to be inserted] Standby Letter of Credit No.
_____________.

                  Dated: ____________, 20____    
 
                [Name of Beneficiary to be inserted]    
 
           
 
  By:        
 
     
 
Its Authorized Representative and [Title or Other Official Capacity to be
inserted]    

To:   [Name and Address of Issuer to be inserted]

[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
TO LETTER OF CREDIT
FORM OF TRANSFER REQUEST
IRREVOCABLE STANDBY LETTER OF
CREDIT NO:                    

     
CURRENT BENEFICIARY:
  APPLICANT:
 
   
 
   
 
   
 
   
 
   

TO:   [NAME OF ISSUING BANK]

The undersigned, as the current “Beneficiary” of the above referenced Letter of
Credit, hereby requests that you reissue the Letter of Credit in favor of the
transferee named below [INSERT TRANSFEREE NAME AND ADDRESS BELOW]:

     
 
   
 
   
 
   
 
   

From and after the date this transfer request is delivered to the Issuer, the
transferee shall be the “Beneficiary” under the Letter of Credit for all
purposes and shall be entitled to exercise and enjoy all of the rights,
privileges and benefits thereof.

          DATED:   [NAME OF BENEFICIARY]
 
       
 
  By    
 
       
 
  Name    
 
       
 
  Title    
 
       
 
            [NOTARY ACKNOWLEDGMENT]

[TO BE SIGNED BY A PERSON PURPORTING TO BE AN AUTHORIZED REPRESENTATIVE OF THE
BENEFICIARY AND INDICATING THEIR TITLE OR OTHER OFFICIAL CAPACITY, AND
ACKNOWLEDGED BY A NOTARY PUBLIC.]
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT L
LIST OF REMAINING FURNITURE
[***] Denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 